SECOND AMENDED AND RESTATED
CREDIT AGREEMENT


This Second Amended and Restated Credit Agreement ("Agreement") is entered into
as of September 4, 2018, by and among the financial institutions from time to
time signatory hereto (individually, a "Lender" and collectively, the
"Lenders"), ZB, N.A. dba California Bank & Trust (who also does business as
California Bank & Trust, a division of ZB, N.A.), successor by merger to
California Bank & Trust, as Administrative Agent for the Lenders (in such
capacity, the "Agent") and as swingline lender (the "Swingline Lender"), and
Owens Realty Mortgage, Inc., a Maryland corporation ("Borrower").


This Agreement amends and restates in its entirety those certain (a) Amended and
Restated Credit Agreement dated April 16, 2015, by and among Agent, Lenders and
Borrower, (b) Addendum to Credit Agreement (Agency Provisions) dated April 16,
2015 among Agent, Lenders and Borrower, (c) Amended and Restated Advance Formula
Agreement dated April 16, 2015, by and among Agent, Lenders and Borrower, and
(d) (i) Second Amended and Restated Master Revolving Note dated as of June 5,
2017, in the principal amount of $35,000,000, by Borrower to the order of ZB,
N.A. dba California Bank & Trust, (ii) Second Amended and Restated Master
Revolving Note dated as of June 5, 2017, in the principal amount of $20,000,000,
by Borrower to the order of First Bank, and (iii) Master Revolving Note dated as
of June 5, 2017, in the principal amount of $20,000,000, by Borrower to the
order of Umpqua Bank (each as previously amended, collectively, the "Prior
Credit Agreement Documents", and any indebtedness outstanding thereunder shall
be deemed to be outstanding under this Agreement.


In consideration of all present and future loans and credit from time to time
made available by Lenders to or in favor of Borrower, and in consideration of
all present and future Indebtedness (as herein defined) of Borrower to Lenders,
Borrower represents, warrants, covenants and agrees as follows:


ARTICLE 1
DEFINITIONS; CONSTRUCTION.


1.1 Defined Terms. As used in this Agreement, the following terms shall have the
respective meanings set forth below:


"Additional Lender" shall have the meaning set forth in Section 2.15.
"Advance" shall mean a disbursement under a Loan.


"Advance Formula" shall mean the lesser of (a) the Commitment less the aggregate
amount of all outstanding Loans or (b) the sum of the following:


(i) With respect to each Eligible Loan Note, the lesser of 75% of the
outstanding principal balance of that Eligible Loan Note and 50% of the
then-current Appraised Value of the real property that secures that Eligible
Loan Note; plus


(ii) With respect to each Eligible Owned Real Estate, 50% of the then-current
Appraised Value of that Eligible Owned Real Estate.


"Affiliate" or "Affiliates" shall mean, when used with respect to any Person,
any other Person which, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with
such Person.  For purposes of this definition, "control" (including, with
correlative meanings, the terms "controlled by" and "under common control
with"), with respect to any Person, shall mean possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.


"Affiliate Receivables" shall mean, as of any time of determination, any amounts
(whether in respect of loans or advances, accounts receivable, notes receivable
or otherwise) owing to Borrower or another Loan Party from any of its/their
Subsidiaries or Affiliates (other than Affiliates which are Guarantors of all
Indebtedness) at such time.


"Agent" shall have the meaning set forth in the introductory paragraph hereof.
 
1

--------------------------------------------------------------------------------


 

 
"Agent Termination Event" shall mean the occurrence of any of the following: 
(i) Agent fails to perform or observe any material term or condition of this
Agreement or the Loan Documents, such failure continues for more than twenty
(20) Business Days after written notice from any Lender regarding the existence
and character of such breach, and any Lender thereafter sends written notice to
Borrower, Agent, and all other Lenders that an Agent Termination Event has
occurred as a result thereof, (ii) Agent becomes insolvent or is subject to the
appointment by any governmental authority of any person to take charge of Agent
or Agent's assets, and any Lender sends written notice to Borrower, Agent, and
all other Lenders that an Agent Termination Event has occurred as a result
thereof, (iii) any governmental authority, including Agent's state or federal
bank regulator, takes or institutes any action which would have a material
adverse effect on Agent's operations or ability to perform under this Agreement,
and any Lender sends written notice to Borrower, Agent, and all other Lenders
that an Agent Termination Event has occurred as a result thereof, or (iv) Agent
has given written notice to Borrower and each of the Lenders of its intention to
resign as Agent effective on a specified date at least thirty (30) days after
the delivery of such notice, and such date has occurred; provided, however, that
the resignation of the Agent shall be subject to the prior written consent of
the Required Lenders, which consent may be withheld in the sole and absolute
discretion of the Required Lenders.


"Agreement" shall mean this Credit Agreement, as the same may be amended or
modified from time to time.


"Applicable Margin" shall mean, as of any date, with respect to interest on all
Loans outstanding on such date, the percentage per annum determined by reference
to the outstanding principal balance averaged over the thirty (30) day period
prior to and ending on such date as set forth in the pricing grid below (the
"Pricing Grid").
Pricing Grid
Pricing Level
Outstanding Balance Percentage
Applicable Margin for Eligible Eurodollar Loans
Applicable Margin for Eligible Base Rate Loans
Applicable Margin for Eurodollar Sublimit Loans
Applicable Margin for Base Rate Sublimit Loans
Applicable Percentage for Unused Commitment Fee
I
Less than or equal to 50%
3.00%
per annum
0.25%
per annum
3.75%
per annum
1.00%
per annum
0.20%
per annum
II
Greater than 50%
2.75%
per annum
0.00%
per annum
3.50%
per annum
0.75%
per annum
00%
per annum



"Applicable Percentage" shall mean, as of any date, with respect to the
commitment fee as of such date, the percentage per annum determined by the
principal outstanding averaged over the thirty (30) day period prior to and
ending on such date as set forth in the Pricing Grid.
"Appraised Value" shall mean the "as-is" market value of real property, as
determined by Agent from time to time using a reasonable and appropriate method
which (i) conforms to then-current regulatory requirements, including FIRREA and
USPAP, (ii) is determined by Agent to be reasonable and appropriate under the
circumstances, and (iii) takes into account then-current market conditions,
including vacancy factors, rental rates and concessions.


"Anti-Corruption Laws" shall mean all laws, rules, and regulations of any
jurisdiction applicable to Borrower, any of its Subsidiaries or any Affiliated
Person from time to time concerning or relating to bribery or corruption.


"Anti-Terrorism Order" shall mean Executive Order 13224, signed by President
George W. Bush on September 23, 2001.


"Approved Fund" shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
activities, that is administered or managed by (a) a Lender, (b) an Affiliate of
a Lender, or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.


"Assignment and Assumption" shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.5(b)) and accepted by the Agent, in the form of Exhibit A
attached hereto or any other form approved by the Agent.


"Authorized Officer" shall mean the chief executive officer, the president or
the chief financial officer, or in his/her absence, another responsible senior
officer, of Borrower or any other Loan Party, or the general partner of, or the
partner or one of the partners required to bind, Borrower or any other Loan
Party, as applicable.


"Availability Period" shall mean the period commencing on the Closing Date to
but excluding the Maturity Date.
 
2

--------------------------------------------------------------------------------



 
"Base Rate" shall mean the Wall Street Journal Prime Rate as published from time
to time in the Western edition of the Wall Street Journal, and, if a range of
rates or more than one such rate is published, the Prime Rate shall be the
highest rate so published.  The Wall Street Journal Prime Rate is not
necessarily the lowest rate used by Agent as the index for interest rates
charged by Agent on its loans.  If the Wall Street Journal Prime Rate becomes
unavailable during the term of the Loan, Agent may designate a substitute index
after notifying Borrower.


"Borrower" shall have the meaning set forth in the introductory paragraph
hereof.


"Borrowing" shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.
"Business Day" means any day, other than a Saturday, Sunday or any other day
designated as a holiday under Federal or applicable State statute or regulation,
on which Agent is open for all or substantially all of its domestic and
international business (including dealings in foreign exchange) in San
Francisco, California.


"CPA" shall mean independent certified public accountants of recognized standing
selected by Borrower or another Loan Party, as applicable, and acceptable to
Agent.


"Change in Law" means the occurrence, after the date hereof, of any of the
following: (i) the adoption or introduction of, or any change in any applicable
law, treaty, rule or regulation (whether domestic or foreign) now or hereafter
in effect and whether or not applicable to Agent on such date, or (ii) any
change in interpretation, administration or implementation thereof of any such
law, treaty, rule or regulation by any Governmental Authority, or (iii) the
issuance, making or implementation by any Governmental Authority of any
interpretation, administration, request, regulation, guideline, or directive
(whether or not having the force of law), including any risk-based capital
guidelines.  For purposes of this definition, (x) a change in law, treaty, rule,
regulation, interpretation, administration or implementation shall include,
without limitation, any change made or which becomes effective on the basis of a
law, treaty, rule, regulation, interpretation, administration or implementation
then in force, the effective date of which change is delayed by the terms of
such law, treaty, rule, regulation, interpretation, administration or
implementation, and (y) the Dodd-Frank Wall Street Reform and Consumer
Protection Act (Pub. L. 111-203, H.R. 4173) and all requests, rules,
regulations, guidelines, interpretations or directives promulgated thereunder or
issued in connection therewith shall be deemed to be a "Change in Law",
regardless of the date enacted, adopted, issued or promulgated, whether before
or after the date hereof, and (z) all requests, rules, guidelines or directives
promulgated by the Agent for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall each be deemed
to be a "Change in Law", regardless of the date enacted, adopted, issued or
implemented.


"Class", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or each of the Loans comprising such Borrowing, is a Revolving Loan, a
Sublimit Loan, or a Swingline Loan.


"Closing Date" shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived.


"Collateral" shall mean all property, assets and rights in which a Lien or other
encumbrance in favor of or for the benefit of Agent is or has been granted or
arises or has arisen, or may hereafter be granted or arise, under or in
connection with any Loan Document, or otherwise, to secure the payment or
performance of any portion of the Indebtedness.


"Collateral Agreements" shall mean, collectively, the Security Agreement, the
Pledge Agreements, any Direct Real Estate Documents, and all other instruments
and agreements now or hereafter securing or perfecting the Liens securing the
whole or any part of the Indebtedness or any guarantee thereof, all UCC
financing statements, fixture filings and stock powers, and all other documents,
instruments, agreements and certificates executed and delivered by any Loan
Party to the Agent and the Lenders in connection with the foregoing.


"Code" shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.


"Commitment" (a) As to each Lender, the commitment of such Lender to make its
Pro Rata Share of each Loan and all advances with respect thereto in the
aggregate amount equal to such Lender's Commitment as shown in Schedule I to
this Agreement; (b) as to all Lenders, the aggregate commitment of all Lenders
to make Loans and all advances with respect thereto, which aggregate commitment
shall be the Total Commitment.  The Swingline Loans and the Sublimit Loans are
subfacilities and do not increase the Total Commitment or the Commitment amount
of any Lender beyond its Commitment as a Lender.
 
3

--------------------------------------------------------------------------------



 
"Compliance Certificate" shall mean a Compliance Certificate in such form and
detail as may be required by or otherwise satisfactory to Agent, certified by an
Authorized Officer of Borrower, certifying that, as of the date thereof, to the
best of such Authorized Officer's knowledge, no Default or Event of Default
shall have occurred and be continuing or exist, or if any Default or Event of
Default shall have occurred and be continuing or exist, specifying, in detail,
the nature and period of existence thereof and any action taken or proposed to
be taken by Borrower and/or any other Loan Party in respect thereof, and also
certifying as to whether Borrower and/or any other Loan Party, as applicable,
is/are in compliance with any financial covenant(s) contained in this Agreement
and as more particularly described in said Compliance Certificate (which
Compliance Certificate shall set forth, in reasonable detail, the calculations
and the resultant ratios or financial tests of the Borrower and/or such Loan
Party, as applicable, determined thereunder).


"Consolidated" or "consolidated" shall mean, when used with reference to any
financial term in this Agreement, the aggregate for two or more persons of the
amounts signified by such term for all such persons determined on a consolidated
basis in accordance with GAAP.  Unless otherwise specified herein, references to
"consolidated" financial statements or data of Borrower includes consolidation
with its Subsidiaries in accordance with GAAP.


"Current Maturities of Long Term Debt" shall mean, in respect of any applicable
Person(s) and as of any applicable date of determination thereof, that portion
of the Long Term Debt of such Person(s) that should be classified as a current
liability at such time in accordance with GAAP, including, without limitation,
that portion of capital lease obligations of such Person(s) that would be so
classified at such time, but excluding principal amounts due at maturity
intended to be refinanced or outstanding amounts on lines of credit.


"Credit Exposure" shall mean, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender's Revolving Loans and Swingline
Exposure.


"Debt" shall mean, as of any applicable date of determination, the total
liabilities of a Person at such time, as determined in accordance with GAAP. In
the case of Borrower, the term "Debt" shall include, without limitation, the
Indebtedness.


"Debt Service Coverage Ratio" shall mean, in respect of any applicable Person(s)
and for any applicable period of determination and as of any applicable date of
determination, the ratio of (a) (i) the Net Income of such Person(s) for such
period (before deduction for applicable income and other taxes of such Person(s)
determined by reference to income or profits of such Person(s)), plus (ii), to
the extent deducted in the computation of such Net Income, the amount of
depreciation and amortization expense and interest expense of such Person(s) for
such period, to (b) the sum of (i) the Current Maturities of Long Term Debt of
such Person(s) at such time of determination plus (ii) the interest expense of
such Person(s) for such period, not including construction loan interest where
an interest reserve is in place.


"Debt-to-Tangible Net Worth Ratio" shall mean, in respect of any applicable
Person(s) and as of any applicable date of determination thereof, the ratio of
(a) the total Debt of such Person(s) at such time,  to (b) the Tangible Net
Worth of such Person(s) at such time.


"Default" shall mean any condition or event which, with the giving of notice or
the passage of time, or both, would constitute an Event of Default.


"Defaulting Lender" shall have the meaning set forth in Section 2.4(d).


"Default Rate" shall mean a per annum rate of two percent (2.0%) above the
otherwise applicable interest rate hereunder.


"Designated Account" shall have the meaning set forth in Section 2.3(e).


"Direct Mortgaged Property" shall mean, collectively, the fee-owned Owned Real
Estate subject to the Direct Mortgages.
"Direct Mortgage(s)" shall mean, if any, each mortgage, deed of trust or deed to
secure debt delivered by any Loan Party to, and accepted by, the Agent from time
to time to directly secure the Loans, all in form and substance reasonably
satisfactory to the Agent.
 
4

--------------------------------------------------------------------------------


 
"Direct Real Estate Documents" shall mean, if any, collectively, (a) all Direct
Mortgages of Owned Real Estate, (b) all Environmental Indemnities, (c) evidence
of whether the applicable Direct Mortgaged Property is located in an area that
has been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards and, if such Direct Mortgaged Property is located
in an area identified as having special flood hazards, a written acknowledgement
of notice from the Borrower that the Direct Mortgaged Property is in a flood
zone, a policy of flood insurance that is on terms satisfactory to the Agent and
such other documentation related thereto as the Agent may require, (d) title
insurance policies, (e) maps or plats of an as-built survey of the Direct
Mortgaged Property sites, (f) third-party environmental reviews of all Direct
Mortgaged Property, and (g) all other documents, instruments, agreements and
certificates executed and delivered by any Loan Party to the Agent and the
Lenders in connection with the foregoing, in each case, in form and substance
reasonably satisfactory to the Agent.
"Disbursement Request" shall have the meaning set forth in Section 2.3.
"Distributions" shall mean, in respect of any applicable Person(s), dividends
on, or other payments or distributions on account of, or the setting apart of
money for a sinking or other analogous fund for, or the purchase, redemption,
retirement or other acquisition of, any Equity Interest of such Person(s) or of
any warrants, options or other rights to acquire the same.


"Eligible Loan" shall have the meaning set forth in Section 2.3(a).


"Eligible Loan Note" shall mean a Loan Note acquired by Borrower* in the
ordinary course of Borrower's business which meets each of the following
requirements:


(a) The Loan Note is a promissory note payable to the order of Borrower;
(b) The Loan Note is a valid, legally enforceable obligation of the maker of the
Loan Note to Borrower, is not subject to any offset, counterclaim or other
defense on the part of such maker or any claim on the part of such maker denying
liability thereunder in whole or in part;
(c) The outstanding principal balance owed on the Loan Note does not exceed Ten
Million Dollars ($10,000,000.00) unless Agent in its sole and absolute
discretion agrees otherwise;
(d) The Loan Note is secured by a perfected first priority deed of trust or
mortgage on real property located in the western United States (which as such
term is used in this Agreement means the following twelve (12) States:
Washington, Oregon, Montana, Idaho, Wyoming, California, Nevada, Utah, Colorado,
Arizona, New Mexico and Texas), by a perfected first priority assignment of
rents and leases on such real property, and by a perfected first priority
security interest in the improvements and personal property affixed to, attached
to or located on such real property, and is not subject to a deed of
trust/mortgage or other lien except in favor of Borrower, and Borrower will
provide Agent with any documentation required to evidence such priority;
(e) Borrower has provided to Agent such information and documents about the
environmental condition of the real property subject to the deed of trust or
mortgage that secures the Loan Note as Agent has requested, and Agent is
satisfied with the environmental condition of the real property, in its sole and
absolute discretion;
(f) Borrower has provided evidence to Lender as to whether the applicable real
property is located in an area that has been identified by the Secretary of
Housing and Urban Development as an area having special flood hazards and, if
such real property is located in an area identified as having special flood
hazards, a policy of flood insurance that is on terms satisfactory to the Agent
and such other documentation related thereto as the Agent may require.
(g) All payments payable under the Loan Note are either current or not more than
60 days past due if the Loan Note has not yet matured or, if the Loan Note has
matured, are not more than 90 days past due;
(h) All property taxes on the real property that secures the Loan Note have been
paid current;
(i) Property and liability insurance, in type and amount acceptable to Agent, is
in effect for the real property that secures the Loan Note, for which Borrower
and Agent are named as lender loss payee and Agent and each Lender named as
additional insured, as applicable and Borrower has complied with and
acknowledged the Insurance Requirements Agreement provided by Agent;
(j) Borrower has received title insurance, from a title insurance company and in
type and amount acceptable to Agent, and with such exceptions as Agent shall
approve, insuring Borrower's interest in the deed of trust/mortgage and the real
property that is the subject of the deed of trust/mortgage, and the title
insurance policy states that successors in ownership of the indebtedness secured
by the deed of trust/mortgage are also insureds;
 
5

--------------------------------------------------------------------------------


 
(k) The ratio of (a) the outstanding principal balance of the Loan Note to (b)
the then current Appraised Value of the real property that secures the Loan Note
is less than or equal to 75%, as determined by Agent;
(l) The maker of the Loan Note is not an officer, employee, partner, joint
venture, agent, Subsidiary or Affiliate of Borrower;
(m) None of the following has occurred with respect to the maker of the Loan
Note: (i) the maker, or any partner of the maker, has died; (ii) the
dissolution, liquidation, termination of existence, insolvency or business
failure of the maker has occurred, (iii) the appointment of a receiver for any
part of the property of the maker has occurred, (iv) an assignment for the
benefit of creditors, the filing of a petition in bankruptcy, or the
commencement of any proceeding under any bankruptcy or insolvency laws by or
against the maker has occurred, or (v) Borrower or Agent has received notice of
the imminent occurrence of any of the foregoing with respect to such maker;
(n) The Loan Note strictly complies with all Borrower's representations and
warranties to Agent and Lenders set forth in this Agreement, the Collateral
Agreements and any other agreement(s) between Borrower and Agent or Borrower and
Lenders or made by Borrower for the benefit of Agent and/or Lenders;
(o) Borrower has executed and delivered to Agent a Pledge Agreement (Real
Property Secured Note), in form and substance satisfactory to Agent, with
respect to the Loan Note;
(p) The original Loan Note, duly endorsed by Borrower in blank, has been
delivered by Borrower to Agent;
(q) A Collateral Assignment of Deed of Trust (or mortgage, as the case may be),
duly executed and acknowledged in form acceptable to Agent, has been delivered
by Borrower to Agent, which Agent may, in its sole and absolute discretion,
record with the appropriate County Recorder's office;
(r) Unless agreed to by Agent and Lenders, the Loan Note does not evidence or
reflect financing made for any of the following purposes, and the loan was not
used for any of the following purposes:  a land loan, a single purpose property
loan, an acquisition and development loan or a construction loan;
(s) The Loan Note is accepted by Agent as an Eligible Loan Note, in its sole and
absolute discretion.
A Loan Note which is at any time an Eligible Loan Note, but which subsequently
fails to meet any of the foregoing requirements other than (s), shall forthwith
cease to be an Eligible Loan Note and shall be immediately deducted from the
calculation of Eligible Loan Notes.
*Notwithstanding the foregoing, if Agent in its sole and absolute discretion so
agrees, a Loan Note that otherwise qualifies as an Eligible Loan Note may
qualify for that designation if it is payable to an entity that is a Wholly
Owned Borrower Subsidiary, Borrower has pledged to Agent, for and on behalf of
Lenders, all of its interest in Subsidiary by a document in form and substance
satisfactory to Agent, and the term "Borrower" in each of clauses (a), (b), (d),
(e), (f), (i), (j), (o), (p), (q), above, applies to the Wholly Owned Borrower
Subsidiary, each of clauses (l), (m), (s) applies to both Borrower and the
Wholly Owned Borrower Subsidiary, and the Wholly Owned Borrower Subsidiary
provides such information, documents and certifications to Agent about the Loan
Note as Agent may require.  Notwithstanding the foregoing, if Agent in its sole
and absolute discretion so agrees in writing, a Loan Note that otherwise
qualifies as an Eligible Loan Note may qualify for that designation if there is
a lien on the real property that secures the Loan Note that is junior in
priority to the deed of trust/mortgage, the assignment of rents and leases, and
the security interest that secure the Loan Note.


"Eligible Owned Real Estate" shall mean Owned Real Estate which meets each of
the following requirements:


(a) The Owned Real Estate is owned by Borrower;**
(b) The Owned Real Estate is located in the western United States;
(c) The environmental condition of the Owned Real Estate is acceptable to Agent,
in its sole and absolute discretion;
(d) All property taxes on the Owned Real Estate have been paid current;
(e) The Owned Real Estate is operating, has an occupancy rate of at least 70%,
and is generating a positive cash flow before taking into account debt service
payable to Agent and Lenders;
(f) Agent, for and on behalf of Lenders has a perfected first priority deed of
trust/mortgage on the Owned Real Estate, a perfected first priority assignment
of rents and leases on the Owned Real Estate, and a perfected first priority
security interest in the improvements and personal property affixed to, attached
to or located on the Owned Real Estate, and none of the foregoing is subject to
a deed of trust/mortgage or other lien other than in favor of Agent, for and on
behalf of Lenders;
 
6

--------------------------------------------------------------------------------


 
(g) Insurance, in type and amount acceptable to Agent, is in effect for the
Owned Real Estate, for which Agent and Lenders are each named as lender loss
payee and/or additional insured, as applicable and Borrower has complied with
and acknowledged the Insurance Requirements Agreement provided by Agent;
(h) Borrower has provided evidence to Lender as to whether the applicable Owned
Real Estate is located in an area that has been identified by the Secretary of
Housing and Urban Development as an area having special flood hazards and, if
such real property is located in an area identified as having special flood
hazards, a policy of flood insurance that is on terms satisfactory to the Agent
and such other documentation related thereto as the Agent may require;
(i) Agent has received title insurance, from a title insurance company and in
type and amount acceptable to Agent, and with such exceptions as Agent shall
approve, insuring Agent's and Lenders' interest in the deed of trust/mortgage on
the Owned Real Estate;
(j) Borrower has executed and delivered to Agent an environmental indemnity with
respect to the Owned Real Estate, in form and substance acceptable to Agent in
its sole and absolute discretion;
(k) The Owned Real Estate strictly complies with all Borrower's representations
and warranties to Agent and Lenders set forth in this Agreement, the Collateral
Agreements and any other agreement(s) between Borrower and Agent and/or Lenders
or made by Borrower for the benefit of Agent for and on behalf of Lenders;
(l) The Owned Real Estate is accepted by Agent as Eligible Owned Real Estate, in
its sole and absolute discretion.
Owned Real Estate which is at any time Eligible Owned Real Estate, but which
subsequently fails to meet any of the foregoing requirements other than (l),
shall forthwith cease to be Eligible Owned Real Estate and shall be immediately
deducted from the calculation of Eligible Owned Real Estate.
**Notwithstanding the foregoing, if Agent in its sole and absolute discretion so
agrees, Owned Real Estate that otherwise qualifies as Eligible Owned Real Estate
may qualify for that description if it is payable to a Wholly Owned Borrower
Subsidiary, Borrower has pledged to Agent, for and on behalf of all of its
interest in the Wholly Owned Borrower Subsidiary by a document in form and
substance satisfactory to Agent, the term "Borrower" in clause (a) applies to
the Wholly Owned Borrower Subsidiary, and the Wholly Owned Borrower Subsidiary
provides to Agent such information, documents and certifications to Agent about
the real property as Agent may require.  Notwithstanding the foregoing, if Agent
in its sole and absolute discretion so agrees in writing, Owned Real Estate that
otherwise qualifies as Eligible Owned Real Estate may qualify for that
designation if there is a lien on the Owned Real Estate that is junior in
priority to the deed of trust/mortgage, the assignment of rents and leases, and
the security interest in favor of Agent, for and on behalf of Lenders.


"Eligible Sublimit Loan Note" shall mean a Loan Note which, based on a certified
checklist from Borrower, meets all of the requirements for an Eligible Loan Note
other than subsections (o), (p) and (q) and furthermore, that Agent need not
have completed a review of the environmental information and appraisal as set
forth in subsections (e) and (k) (though Borrower will have provided a then
current appraisal to Agent evidencing the Appraised Value and if required by
Agent, such environmental information requested by Agent), which Agent and
Lenders have agreed to accept such Loan Note for purposes of inclusion in the
Loan as a Revolving Loan (but not as a Formula Loan).  For each proposed
Eligible Sublimit Loan Note, Borrower must present to Agent, a certified
checklist, in form and content satisfactory to Agent, prior to funding.  An
Eligible Sublimit Loan Note which did not meet the criteria of an Eligible Loan
Note but which subsequently meets the requirements of subsections (e) and (k) of
Eligible Loan Note (and all other requirements of to qualify as an Eligible Loan
Note), shall, upon delivery of the documents required under subsections (o), (p)
and (q) of the definition of Eligible Loan Note, become an Eligible Loan Note,
included in the Advance Formula calculation and the Advance Formula calculation
will be revised accordingly.  At such time the applicable Sublimit Loan will
become a Formula Loan.


"Environmental Indemnity" shall mean each environmental indemnity, if any, made
by each Loan Party which owns Owned Real Estate that is required to be pledged
as Collateral in favor of the Agent for the benefit of the Lenders, in each case
in form and substance satisfactory to the Agent.
"Environmental Laws" shall mean all laws, statutes, codes, ordinances, rules,
regulations, orders, decrees and directives issued by any federal, state, local,
foreign or other governmental or quasi-governmental authority or body (or any
agency, instrumentality or political subdivision thereof) relating to the
environment or pertaining to Hazardous Materials; any so-called "superfund" or
"superlien" law pertaining to Hazardous Materials on or about any Property at
any time owned, leased or otherwise used by Borrower or any of its
Subsidiaries (if applicable), or any portion thereof, including, without
limitation, those relating to soil, surface, subsurface groundwater conditions
and the condition of the ambient air; and any other federal, state, foreign or
local statute, law, ordinance, code, rule, regulation, order or decree
regulating, relating to, or imposing liability or standards of conduct
concerning, any Hazardous Material, as now or at any time hereafter in effect.
 
7

--------------------------------------------------------------------------------



 
"Equity Interest" shall mean, with respect to any Person, (i) all of the shares
of capital stock of (or other ownership or profit interests in) such Person,
(ii) all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership
or profit interests in) such Person, (iii) all of the securities convertible
into or exchangeable for shares of capital stock (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and (iv)
all of the other ownership or profit interests in such Person (including,
without limitation, partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are authorized or otherwise existing on any date of
determination.


"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor act or code and the regulations promulgated and
rulings issued thereunder.


"ERISA Affiliate" shall mean any person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed at any relevant time to be a
"single employer" or otherwise aggregated with the Borrower or any of its
Subsidiaries under Section 414(b), (c), (m) or (o) of the Code or Section 4001
of ERISA.
"ERISA Event" shall mean (i) any "reportable event" as defined in Section 4043
of ERISA with respect to a Plan (other than an event as to which the PBGC has
waived under subsection .22, .23, .25, .27 or .28 of PBGC Regulation Section
4043 the requirement of Section 4043(a) of ERISA that it be notified of such
event); (ii) any failure to make a required contribution to any Plan that would
result in the imposition of a lien or other encumbrance or the provision of
security under Section 430 of the Code or Section 303 or 4068 of ERISA, or the
arising of such a lien or encumbrance, there being or arising any "unpaid
minimum required contribution" or "accumulated funding deficiency" (as defined
or otherwise set forth in Section 4971 of the Code or Part 3 of Subtitle B of
Title 1 of ERISA), whether or not waived, or any filing of any request for or
receipt of a minimum funding waiver under Section 412 of the Code or Section 303
of ERISA with respect to any Plan or Multiemployer Plan, or that such filing may
be made, or any determination that any Plan is, or is expected to be, in at-risk
status under Title IV of ERISA; (iii) any incurrence by the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates of any liability under
Title IV of ERISA with respect to any Plan or Multiemployer Plan (other than for
premiums due and not delinquent under Section 4007 of ERISA); (iv) any
institution of proceedings, or the occurrence of an event or condition which
would reasonably be expected to constitute grounds for the institution of
proceedings by the PBGC, under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan; (v) any incurrence by the
Borrower, any of its  Subsidiaries or any of their respective ERISA Affiliates
of any liability with respect to the withdrawal or partial withdrawal from any
Plan or Multiemployer Plan, or the receipt by the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates of any notice that a
Multiemployer Plan is in endangered or critical status under Section 305 of
ERISA; (vi) any receipt by the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates of any notice, or any receipt by any Multiemployer
Plan from the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (vii) engaging in a
non-exempt prohibited transaction within the meaning of Section 4975 of the Code
or Section 406 of ERISA; or (viii) any filing of a notice of intent to terminate
any Plan if such termination would require material additional contributions in
order to be considered a standard termination within the meaning of Section
4041(b) of ERISA, any filing under Section 4041(c) of ERISA of a notice of
intent to terminate any Plan, or the termination of any Plan under Section
4041(c) of ERISA.
"Eurodollar" shall mean when used in reference to any Loan or Borrowing, when
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to LIBOR (but not any Loan or Borrowing bearing interest
at the Base Rate).
"Event of Default" shall mean the occurrence or existence of any of the
conditions or events set forth in Section 7.1 of this Agreement.


"FIRREA" shall mean the Financial Institutions Reform, Recovery, and Enforcement
Act, as amended, or any successor act or code.


"Formula Loan" shall mean a Loan made by a Lender (either directly or as
settlement of a Swingline Loan) to the Borrower under its Commitment, which may
either be a Base Rate Loan or a Eurodollar Loan, which Loan meets all criteria
of the Advance Formula.
 
8

--------------------------------------------------------------------------------


 
"Funding Date" shall have the meaning set forth in Section 2.4(a).


"GAAP" shall mean generally accepted accounting principles consistently applied.


"Governmental Authority" means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supranational bodies such as the
European Union or the European Central Bank).


"Guarantor" or "Guarantors" shall mean, as the context dictates, any Person(s)
(other than Borrower) who shall, at any time, guarantee or otherwise be or
become obligated for the repayment of all or any part of the Indebtedness.


"Hazardous Materials" shall mean all of the following:  any asbestos, petroleum,
petroleum by-products, flammable explosives, radioactive materials, and any
hazardous or toxic materials, as defined in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (42 U.S.C. Sections
9601 et seq.), or in any other Environmental Law.


"Increase Effective Date" shall have the meaning set forth in Section 2.13(b).


"Increasing Lender" shall have the meaning set forth in Section 2.13(a).
"Indebtedness" shall mean any and all present and future indebtedness,
obligations or liabilities of the Borrower and/or any other Loan Party to Agent
and/or any Lender arising under this Agreement or any other Loan Document,
evidenced or incurred, whether absolute or contingent, direct or indirect,
voluntary or involuntary, liquidated or unliquidated, joint or several, now or
hereafter existing or arising, due or to become due, whether known or unknown,
and whether originally payable to Agent, the Lenders or to a third party and
subsequently acquired by Agent and/or any Lender, including, without limitation,
(a) any and all direct indebtedness of the Borrower and/or any other Loan Party
to Agent and/or any Lender, including indebtedness evidenced by any and all
promissory notes executed in connection with this Agreement; (b) any and all
indebtedness, obligations or liabilities of the Borrower and/or any other Loan
Party to Agent and/or any Lender arising under any guaranty of the promissory
notes evidencing this Agreement where the Borrower and/or any other Loan Party
has guaranteed the payment of indebtedness owing to Agent and/or any Lender from
a third party; (c) any and all indebtedness, obligations or liabilities of the
Borrower and/or any other Loan Party to Agent and/or any Lender arising from
applications or agreements for the issuance of letters of credit under this
Agreement; (d) late charges, loan fees or charges and overdraft indebtedness;
(e) any agreement to indemnify Agent and Lenders for environmental liability or
to clean up hazardous waste; (f) any and all indebtedness, obligations or
liabilities for which the Borrower and/or any other Loan Party would otherwise
be liable to Agent and/or Lenders under this Agreement, any of the Loan
Documents, any guaranty of the obligations under this Agreement or any
environmental indemnity executed in connection with this Agreement, were it not
for the invalidity, irregularity or unenforceability of them by reason of any
bankruptcy, insolvency or other law or order of any kind, or for any other
reason, including, without limit, liability for interest and attorneys' fees on,
or in connection with, any of the Indebtedness from and after the filing by or
against the Borrower and/or any other Loan Party of a bankruptcy petition,
whether an involuntary or voluntary bankruptcy case, including, without
limitation, all attorneys' fees and costs incurred in connection with motions
for relief from stay, cash collateral motions, nondischargeability motions,
preference liability motions, fraudulent conveyance liability motions,
fraudulent transfer liability motions and all other motions brought by the
Borrower, any other Loan Party, Agent or any Lender or third parties in any way
relating to Agent's or any Lender's rights with respect to Borrower, any other
Loan Party or third party and/or affecting any collateral securing any
obligation owed under this Agreement by the Borrower, any other Loan Party or
any third party, probate proceedings, on appeal or otherwise; (g) any and all
amendments, modifications, restatements, renewals and/or extensions of any of
the above, including, without limit, amendments, modifications, restatements,
renewals and/or extensions which are evidenced by new or additional instruments,
documents or agreements; (h) all costs incurred by Agent or any Lender in
establishing, determining, continuing, or defending the validity or priority of
its security interest, or in pursuing its rights and remedies under this
Agreement, the other Loan Documents, any guaranty of the obligations of Borrower
under this Agreement or any environmental indemnity executed in connection with
this Agreement or in connection with any proceeding involving Agent as a result
of any financial accommodation to Borrower; and (i) all costs of collecting
Indebtedness, including, without limit, attorneys' fees and costs.


"Interest Period" shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months; provided that:
 
9

--------------------------------------------------------------------------------


 
(a) the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;
(b) if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;
(c) any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month;
(d) no Borrowing shall have an Interest Period which extends beyond the Maturity
Date.
"Interest Rate Determination Date" shall mean each date for calculating the
LIBOR for purposes of determining the interest rate in respect of an Interest
Period.  The Interest Rate Determination Date shall be the second Business Day
prior to the first day of the related Interest Period for a Eurodollar Loan.


"Leased Property" shall mean any Owned Real Estate of Borrower or any of its
Subsidiaries (if applicable) which constitutes Collateral and which is subject
to a lease under which Borrower or such Subsidiary, to the extent applicable, is
the lessor or landlord.


"Lender" and "Lenders" shall have the meaning set forth in the introductory
paragraph hereof and shall include, where appropriate, the Swingline Lender,
each Increasing Lender and each Additional Lender that joins this Agreement
pursuant to Section 2.13(a).


"Lender Default Obligation" shall have the meaning set forth in Section 2.4(d).
"LIBOR" shall means, with respect to each Interest Period for a Eurodollar Loan,
the greater of: (i) 0.00%, and (ii) the rate of interest per annum determined by
Agent (as set forth by any service selected by Agent that has been nominated by
the British Bankers' Association as an authorized information vendor for the
purpose of displaying such rates) to be the per annum rate of interest at which
deposits in Dollars are offered to Agent in the London interbank market (rounded
upward, if necessary, to the nearest 0.0625%) in which Agent customarily
participates at 11:00 a.m. (London time) on such Interest Rate Determination
Date for a period equal to such Interest Period and in an amount equal to the
amount of such Advance.


"LIBOR Rate" shall mean, for each Interest Period in respect of Eurodollar Loans
comprising part of the same Advance, an interest rate per annum (rounded upward,
if necessary, to the nearest 0.0625%) equal to (a) LIBOR for such Interest
Period divided by (b) one (1) minus the Reserve Requirement for such Interest
Period.


"Lien" shall mean any mortgage, pledge, encumbrance, security interest,
assignment, lien or charge or other interest of any kind upon any property or
assets, whether real, personal or mixed, to secure any indebtedness, obligation
or liability owed to or claimed by any Person, whether arising under or based
upon contract, law or otherwise.


"Liquid Assets" shall mean, in respect of any applicable Person(s) and as of any
applicable date of determination, the sum of unrestricted cash, unrestricted
marketable securities, FDIC insured accounts and United States government
securities of such Person(s) at such time, but excluding any assets held in a
"401K" account, individual retirement account (IRA), pension or other type of
retirement account or annuity, Rule 144 securities, securities pledged to secure
any debt whether or not the debt is currently outstanding, securities not fully
transferable until conditions are met, and assets held in joint accounts with
any party who is not the Borrower.


"Loan(s)" shall mean each loan (including Swingline Loans), advance or other
extension of credit made by Lenders (or Agent) under this Agreement (or Agent
under any other Loan Document) to or otherwise in favor of Borrower.


"Loan Documents" shall mean this Agreement, the Collateral Agreements, any
Direct Real Estate Documents, and any and all notes, instruments, documents, and
agreements at any time evidencing, governing, securing or otherwise relating to
any Loan(s) and/or any of the Indebtedness and Treasury Management Agreements
with Agent, subject to the following:  "Loan Documents" do not include any
environmental indemnity or any guaranty.  Notwithstanding any provision in any
Loan Document, Borrower's obligations under any Environmental Indemnity are not
secured by any Direct Mortgage.
 
10

--------------------------------------------------------------------------------



 
"Loan Note" shall mean a promissory note submitted to Agent for inclusion as a
Formula Loan or Sublimit Loan, all in form and substance satisfactory to the
Agent and Lenders.


"Loan Party" shall mean each Borrower, each Guarantor and each other Person who
shall, at any time, be liable for the payment of all or any part of the
Indebtedness or who shall own any property that is, at any time, subject to a
Lien which secures all or any part of the Indebtedness.


"Loan Recoveries" shall have the meaning set forth in Section 8.8(a).


"Long Term Debt" shall mean, in respect of any applicable Person(s) and as of
any applicable date of determination thereof, all Debt of such Person(s) which
should be classified as "funded indebtedness" or "long term indebtedness" on a
balance sheet of such Person(s) as of such date in accordance with GAAP,
including, without limitation, to the extent not otherwise included, capital
lease obligations of such Person(s) to the extent classified as long term at
such time.


"Maturity Date" shall mean the earlier of (i) May 15, 2020 and (ii) the date on
which the principal amount of all outstanding Loans have been declared or
automatically have become due and payable (whether by acceleration or
otherwise).


"Material Adverse Effect" shall mean any act, event, condition or circumstance
which has had or could have a material and adverse effect on (i) the business,
operations, condition (financial or otherwise), performance, prospects, assets
or liabilities of any Loan Party, (ii) the ability of any Loan Party to perform
its obligations under any Loan Document to which it is a party or by which it is
bound, or the enforceability of any of the Indebtedness or any Loan Document or
any rights or remedies of Agent or Lenders thereunder, or (iii) any Loan Party's
interest in, or the value, perfection or priority of Agent's, for and on behalf
of Lender's security interest or lien in any Collateral or the ability of Agent
to realize on any Collateral.


"Multiemployer Plan" shall mean any "multiemployer plan" as defined in Section
4001(a)(3) of ERISA, which is contributed to by (or to which there is or may be
an obligation to contribute of) the Borrower, any of its Subsidiaries or an
ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which the Borrower, any of its Subsidiaries or an
ERISA Affiliate contributed to or had an obligation to contribute to such plan.
"Net Income" shall mean, in respect of any applicable Person(s) and for any
applicable period of determination, the net income (or loss) of such Person(s)
for such period, as determined in accordance with GAAP.


"Notice of Conversion/Continuation" shall have the meaning set forth in Section
2.5(b).
"OFAC" shall mean the U.S. Department of the Treasury's Office of Foreign Assets
Control.


"Owned Real Estate" shall mean all real property owned by the Borrower and/or
its Subsidiaries.
"Patriot Act" shall mean the USA PATRIOT Improvement and Reauthorization Act of
2005 (Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in effect
from time to time.
"PBGC" shall mean the U.S. Pension Benefit Guaranty Corporation, or any
successor thereto.


"Permitted Encumbrances" shall mean:


(a) Liens to or in favor of Agent created by the Loan Documents;


(b) Liens for taxes, assessments or other governmental charges incurred in the
ordinary course of business and for which no interest, late charge or penalty is
attaching or which is being contested in good faith by appropriate proceedings
diligently pursued (provided the period of time for such contestation does not
exceed thirty (30) days) and, if requested by Agent, bonded in an amount and
manner satisfactory to Agent;


(c) Liens, not delinquent, created by statute in connection with workers'
compensation, unemployment insurance, social security, old age pensions (subject
to the applicable provisions of this Agreement) and similar statutory
obligations;
 
11

--------------------------------------------------------------------------------



 
(d) Liens in favor of mechanics, materialmen, carriers, warehousemen or other
like statutory or common law Liens securing obligations incurred in good faith
in the ordinary course of business that are not yet due and payable; and


(e) other Liens described in the Schedule attached hereto, entitled "Additional
Permitted Liens."


"Person" or "person" shall mean any individual, corporation, partnership, joint
venture, limited liability company, association, trust, unincorporated
association, joint stock company, government, municipality, political
subdivision or agency, or other entity.


"Plan" shall mean any "employee benefit plan" as defined in Section 3 of ERISA
(other than a Multiemployer Plan) maintained or contributed to by the Borrower
or any ERISA Affiliate or to which the Borrower or any ERISA Affiliate has or
may have an obligation to contribute, and each such plan that is subject to
Title IV of ERISA for the five-year period immediately following the latest date
on which the Borrower or any ERISA Affiliate maintained, contributed to or had
an obligation to contribute to (or is deemed under Section 4069 of ERISA to have
maintained or contributed to or to have had an obligation to contribute to, or
otherwise to have liability with respect to) such plan.


"Pledge Agreements" shall mean each Pledge Agreement and each Amended and
Restated Pledge Agreements (together with Collateral Assignments of Deeds of
Trust and related agreements in connection therewith) executed by Borrower or
any other Loan Party from time to time with or for the benefit of Agent, for and
on behalf of Lenders, pledging an Eligible Loan Note.  The current form of
Pledge Agreement is in the form attached hereto as Exhibit ___, which form may
be amended or modified from time to time by Agent.


"Post-Default Plan" shall mean Agent's recommended course of action for any
Collateral acquired by Agent where title to any such collateral or any portion
thereof shall be held in the name of Agent or a nominee or subsidiary of Agent,
as agent, for the ratable benefit of Lenders.


"Pricing Grid" shall have the meaning set forth in the definition of "Applicable
Margin".


"Primary Collateral" shall mean Collateral that is subject to any Pledge
Agreement or Direct Mortgage.


"Property" shall mean any real or personal property now or at any time owned,
occupied or operated by Borrower and/or any of its Subsidiaries (if applicable).


"Pro Rata Share" shall mean with respect to all matters relating to any Lender,
the percentage obtained by dividing (a) the Commitment of that Lender by (b) the
Total Commitment.  Any Swingline Loan made by Agent will be included for Pro
Rata Share purposes, as a Loan made by Agent as though that Loan were made by
Agent as a Lender.


"Regulation D" shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
"Regulation T" shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
"Regulation U" shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
"Regulation X" shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
"Regulation Y" shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
"Required Lenders" shall mean Lenders having an aggregate Pro Rata Share in
excess of seventy percent (70.00%), subject to the following provisions:  (1) a
Lender and its Affiliates are considered a single Lender for purposes of
determining whether the Required Lenders have consented to any action; (2) if
there is more than one Lender, "Required Lenders" must consist of at least two
Lenders; and (3) the commitments of, and portion of the Indebtedness
attributable to, any Defaulting Lender shall be excluded for purposes of making
a determination of "Required Lenders".
 
12

--------------------------------------------------------------------------------


 


"Reserve Requirement" means, for any Interest Period for any Eurodollar Loan,
the average maximum rate at which reserves (including any marginal,
supplemental, or emergency reserves) are required to be maintained during such
Interest Period under Regulation D against "Eurocurrency liabilities" (as such
term is used in Regulation D) by member banks of the Federal Reserve System. 
Without limiting the effect of the foregoing, the Reserve Requirement shall
reflect any other reserves required to be maintained by Agent by reason of any
Regulatory Change against (a) any category of liabilities which includes
deposits by reference to which the LIBOR Rate is to be determined as provided in
the definition of LIBOR or (b) any category of extensions of credit or other
assets which include Advances.


"Retiring Agent" shall mean an Agent terminated or retiring upon the occurrence
of an Agent Termination Event.


"Revolving Loan" shall mean a Formula Loan or a Sublimit Loan made by a Lender
(either directly or as settlement of a Swingline Loan) to the Borrower under its
Commitment, which may either be a Base Rate Loan or a Eurodollar Loan.
"Sanctioned Country" shall mean, at any time, a country, region or territory
that is, or whose government is, the subject or target of any Sanctions.
"Sanctioned Person" shall  mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.
"Sanctions" shall mean economic or financial sanctions or trade embargoes
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty's Treasury of the
United Kingdom.
"Security Agreement" shall mean the Security Agreement executed concurrently
herewith by Borrower for the benefit of Agent, for and on behalf of Lenders as
evidenced by UCC filing number 0000000181492534 filed on February 10, 2014.


"Servicing Standard" shall mean the ordinary course of business and in
accordance with Agent's usual practices, exercising the same degree of care and
discretion in continuing to service the Loans (including, without limitation, in
reviewing and approving construction draw requests and inspection reports
submitted by Borrower) and in collecting payments thereunder as it would
ordinarily take in servicing the Loans and in collecting payments thereunder
solely for its own account.


"Sublimit Facility" shall mean a line of credit extended to the Borrower in the
form of Sublimit Loans not to exceed with respect to each Eligible Sublimit Loan
Note, the Sublimit Formula, provided that the maximum that will be advanced
against all Eligible Sublimit Loan Notes at any time will not exceed
$25,000,000.


"Sublimit Loan" shall mean a loan made by a Lender (either directly or as
settlement of a Swingline Loan) to the Borrower under its Commitment, which may
either be a Base Rate Loan or a Eurodollar Loan, which Loan meets all the
criteria of the Sublimit Formula.
"Sublimit Formula" shall mean the lesser of (a) 50% of the outstanding principal
balance of an Eligible Sublimit Loan Note; or (b) 35% of the Appraised Value of
the real property securing the Eligible Sublimit Loan Note based on an appraisal
provided by Borrower to Agent.


"Subordinated Debt" shall mean any Debt of Borrower which has been subordinated
to the Indebtedness pursuant to a subordination agreement in form and content
satisfactory to Agent.


"Subsidiary" or "Subsidiaries" shall mean as to any particular parent entity,
any corporation, partnership, limited liability company or other entity (whether
now existing or hereafter organized or acquired) in which more than fifty
percent (50%) of the outstanding equity ownership interests having voting rights
as of any applicable date of determination, shall be owned directly, or
indirectly through one or more Subsidiaries, by such parent entity.


"Successor Agent" shall have the meaning set forth in Section 8.15.
 
13

--------------------------------------------------------------------------------



 
"Swingline Exposure" shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Loan equal to such Lender's Pro Rata Share of all outstanding
Swingline Loans.


"Swingline Lender" shall mean ZB, N.A. dba California Bank & Trust.


"Swingline Loan" shall mean any Loan funded with Swingline Lender's funds as set
forth in Section 2.3(d).


"Tangible Net Worth" shall mean, in respect of any applicable Person(s) and as
of any applicable date of determination, (a) the net book value of all assets of
such Person(s) at such time (excluding Affiliate Receivables, patent rights,
trademarks, trade names, franchises, copyrights, licenses, goodwill, and all
other intangible assets of such Person(s)), after all appropriate deductions in
accordance with GAAP (including, without limitation, reserves for doubtful
receivables, obsolescence, depreciation and amortization), less (b) all Debt of
such Person(s) at such time.


"Treasury Management Agreement" shall mean any agreement, document or instrument
governing the provision of depository, treasury and/or cash management services,
including, without limitation, deposit accounts, overdraft protection, credit,
debit and purchase cards, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services.


"Total Commitment" shall mean Seventy Five Million Dollars ($75,000,000.00).


"Type", when used in reference to a Loan or a Borrowing, shall refer to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to LIBOR Rate or the Base Rate.


"Unencumbered" shall mean, in respect of any property or asset of any Person(s),
such property or asset is free and clear of all Liens (other than Liens to or in
favor of Agent, for and on behalf of Lenders), and no Lien of any nature
whatsoever (other than Liens to or in favor of Agent, for and on behalf of
Lenders) shall be placed or exist upon or in respect of any such property or
asset.


"Uniform Commercial Code" shall mean the California Uniform Commercial Code, as
amended, supplemented, revised or replaced from time to time.


"USPAP" shall mean the Uniform Standards of Professional Appraisal Practice, as
promulgated from time to time.


"Withdrawal Liability" shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.


"Wholly Owned Borrower Subsidiary" shall mean a Subsidiary 100% owned by
Borrower.


Section 1.2 Accounting Principles. Unless expressly provided to the contrary,
all accounting and financial terms and calculations hereunder or pursuant hereto
shall be defined and determined in accordance with GAAP.


Section 1.3 Classifications of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. "Revolving
Loan" or "Sublimit Loan") or by Type (e.g. "Eurodollar Loan" or "Base Rate
Loan") or by Class and Type (e.g. "Revolving Eurodollar Loan").  Borrowings also
may be classified and referred to by Class (e.g. "Revolving Borrowing") or by
Type (e.g. "Eurodollar Borrowing") or by Class and Type (e.g. "Revolving
Eurodollar Borrowing").


Section 1.4 Section Headings and References. Section headings and numbers have
been set forth herein for convenience only; unless the contrary is compelled by
the context, everything contained in each Section applies equally to this entire
Agreement.


Section 1.5 Construction and Interpretation.  Unless the context of this
Agreement clearly requires otherwise, the definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words "include", "includes" and "including"
shall be deemed to be followed by the phrase "without limitation".  The word
"will" shall be construed to have the same meaning and effect as the word
"shall".  In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including" and the word "to"
means "to but excluding".  Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as it was originally executed or as it may from time to time be amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (ii) any
reference herein to any Person shall be construed to include such Person's
successors and permitted assigns, (iii) the words "hereof", "herein" and
"hereunder" and words of similar import shall be construed to refer to this
Agreement as a whole and not to any particular provision hereof, (iv) all
references to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles, Sections, Exhibits and Schedules to this Agreement and (v)
all references to a specific time shall be construed to refer to the time in the
city and state of the Agent's principal office, unless otherwise indicated. 
Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved against Agent, Lenders or Borrower, whether under any rule
of construction or otherwise; on the contrary, this Agreement has been reviewed
by all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of all parties hereto.
 
14

--------------------------------------------------------------------------------



 
ARTICLE 2
LOANS


Section 2.1 General Description of Facilities.  Subject to and upon the terms
and conditions herein set forth, (i) the Lenders hereby establish in favor of
the Borrower a revolving credit facility pursuant to which each Lender severally
agrees (to the extent of such Lender's Commitment) to make Loans to the Borrower
in accordance with Sections 2.2 and 2.3; and (ii) the Swingline Lender may make
Swingline Loans in accordance with Section 2.3(d) which automatically convert to
Revolving Loans on the next Business Day; provided that in no event shall the
aggregate principal amount of all outstanding Revolving Loans and Swingline
Loans exceed the Total Commitment in effect from time to time.
Section 2.2 Revolving Loans; Formula Loans and Sublimit Loans.
(a) Subject to the terms and conditions set forth in this Agreement, each Lender
severally agrees to make Revolving Loans, ratably in proportion to its Pro Rata
Share of the Total Commitment, to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
that will not result in (a) such Lender's Credit Exposure exceeding such
Lender's Commitment or (b) the aggregate Credit Exposures of all Lenders
exceeding the Total Commitment.  During the Availability Period, the Borrower
shall be entitled to borrow, prepay and reborrow Revolving Loans in accordance
with the terms and conditions of this Agreement; provided that the Borrower may
not borrow or reborrow should there exist a Default or Event of Default.  For
the avoidance of doubt, no Revolving Loan shall be drawn on the Closing Date. 
Each Loan will be subject to the terms of either the Advance Formula or Sublimit
Formula as set forth below.  The outstanding principal amount of all Loans shall
be due and payable (together with accrued and unpaid interest thereon) on the
Maturity Date.
(b) The aggregate unpaid principal balance of Borrower's Indebtedness to Agent
and Lenders outstanding under the Formula Loans shall not at any time exceed the
Advance Formula, the aggregate unpaid principal balance of Borrower's
Indebtedness to Agent and Lenders outstanding under the Sublimit Loans shall not
at any time exceed the Sublimit Formula, and the outstanding principal balance
of all Loans at any time may not exceed the Total Commitment.  Furthermore, the
maximum that will be advanced against all Eligible Sublimit Loan Notes at any
time (i) will not exceed $25,000,000 and (ii) shall always be less than the
aggregate amount outstanding under the Formula Loans.
(c) All Eligible Sublimit Loan Notes presented to the Agent and funded under the
Sublimit Facility shall be and remain free and clear of any security interests,
liens, encumbrances or rights of others except the security interests of the
Agent under any security agreements required under this Agreement.  Any
particular Eligible Sublimit Loan Note may be converted to a Formula Loan upon
Borrower's notice to Agent and compliance with all terms and conditions to
become a Formula Loan.
(d) If, at any time, the aggregate unpaid principal balance of Borrower's
Indebtedness to agent and Lenders outstanding under the Formula Loans exceeds
the Advance Formula or the aggregate unpaid principal balance of Borrower's
Indebtedness to Agent and Lenders outstanding under the Sublimit Loans exceeds
the Sublimit Formula, Borrower shall immediately pay Agent sums sufficient to
reduce the Formula Loans and Sublimit Loan by the amount of such excess, without
the necessity of notice or demand by Agent. The foregoing shall not limit, waive
or otherwise affect any rights or remedies available to Agent or Lenders,
whether under this Agreement, the Collateral Agreements, or any other Loan
Documents, at law or otherwise.  Notwithstanding any of the provisions contained
this Agreement or otherwise, Borrower hereby acknowledges and agrees that upon
completion of any inspections or audits permitted under this Agreement, Agent
shall have the right to modify the percentage of Eligible Loan Notes, Eligible
Sublimit Notes, and Eligible Owned Real Estate included within the Advance
Formula, based on its review of the results of such inspection or audit.
 
15

--------------------------------------------------------------------------------


 
Section 2.3 Procedures for Revolving Loan Borrowings.
(a) The Borrower shall submit all documentation required with respect to each
Loan for inclusion of each Eligible Loan Note or Eligible Sublimit Loan Note, as
the case may be and advise Agent whether the submitted Loan Note is submitted
for purposes of a Formula Loan or Sublimit Loan.  Following receipt of all
supporting documentation and information required under this Agreement and by
Agent, Agent will determine the amount of the Advance amount available as to
each Loan Note that qualifies as an Eligible Loan Note or Eligible Sublimit Loan
Note (each an "Eligible Loan").
(b) After Agent notifies Borrower that a Loan Note qualifies for inclusion in
the Formula Loan or Sublimit Loan, at any time the Borrower would like to
request an Advance, Borrower shall give the Agent written notice (or telephonic
notice promptly confirmed in writing) of each requested Borrowing, substantially
in the form of Exhibit 2.3 attached hereto (a "Disbursement Request").  Each
Disbursement Request shall be irrevocable and shall specify (i) the aggregate
principal amount of such Borrowing, (ii) the Type of such Loan comprising such
Borrowing and (iii) in the case of a Eurodollar Borrowing, the duration of the
initial Interest Period applicable thereto (subject to the provisions of the
definition of Interest Period).  Each Borrowing shall consist entirely of Base
Rate Loans or Eurodollar Loans, as the Borrower may request.  The aggregate
principal amount of each Eurodollar Borrowing shall not be less than $500,000 or
a larger multiple of $250,000, and the aggregate principal amount of each Base
Rate Borrowing shall not be less than $500,000 or a larger multiple of
$100,000.  At no time shall the total number of Eurodollar Borrowings
outstanding at any time exceed eight (8).  Promptly following the receipt of a
Disbursement Request in accordance herewith, the Agent shall advise each Lender
of the details thereof and the amount of such Lender's Loan to be made as part
of the requested Borrowing, subject to the proposed Borrowing complying with the
Advance Formula or Sublimit Formula, as the case may be.  Borrower shall be
entitled to an Advance only in an amount approved by Agent in accordance with
the terms of this Agreement and the other Loan Documents.
(c) With respect to each Eligible Loan, Lenders will Advance with respect to (a)
a Base Rate Borrowing (i) one (1) Business Day for a Disbursement Request
received prior to 10:00 a.m. and (ii) two (2) Business Days for a Disbursement
Request received thereafter; and (b) Eurodollar Borrowing (A) two (2) Business
Days for a Disbursement Request received prior to 10:00 a.m. and (ii) three (3)
Business Days for a Disbursement Request received thereafter;
(d) To fulfill any request for a Revolving Loan hereunder, Swingline Lender may
in its sole and absolute discretion advance Swing Line Loans to Borrower through
one (1) day prior to the Maturity Date, up to an aggregate outstanding amount of
$10,000,000 and may, but is not obligated to, make such Advance on the same day
as receiving a Disbursement Request.  Swing Line Loans shall convert to an
Advance under a Revolving Loan (either Formula Loan or Sublimit Loan) on the
following Business Day and will constitute an Advance under the Revolving Loans
for all purposes, except that payments thereon shall be made to Swingline Lender
for its own account until Lenders have funded their Pro Rata Share therein as
provided in Section 2.4(b) below.
(e) The Borrower agrees that on the due date of any amount due under this
Agreement, the Agent will debit the amount due from deposit account number
ending in ____________ owned by Borrower, or such other of the Borrower's
accounts with the Agent as designated in writing by the Borrower (the
"Designated Account"). Should there be insufficient funds in the Designated
Account to pay all such sums when due, the full amount of such deficiency shall
be immediately due and payable by the Borrower.  Each disbursement by the Agent
and each payment by the Borrower will be evidenced by records kept by the Agent
which will, absent manifest error, be conclusively presumed to be correct and
accurate and constitute an account stated between the Borrower and the Agent. 
All payments to be made by the Borrower shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff.
(f) The funding, disbursement and extension of any Loan to or in favor of
Borrower shall be subject to the execution and/or delivery unto Lenders or Agent
of such Loan Documents as Agent or Lenders may reasonably require, and shall be
further subject to the satisfaction of such other conditions and requirements as
Agent and Lenders may from time to time require.
 
16

--------------------------------------------------------------------------------


 
Section 2.4 Funding of Borrowings by Lenders.
(a) At least one (1) Business Day (by 10:00 a.m. Pacific time) prior to each
date an Advance (except Swing Line Loans which are governed by Section 2.3(c)
above) is to be made, Agent shall notify each Lender of the proposed Advance in
writing by facsimile or email, and shall provide each Lender with copies of all
documents submitted by or on behalf of Borrower in support of the proposed
Advance.  Each Lender shall make available to Agent the amount of such Lender's
Pro Rata Share of such Advance in immediately available funds to such account as
Agent may designate not later than 10:00 a.m. Pacific time on the date such
Advance is to be made (such date being referred to herein as a "Funding Date"). 
Agent shall not make an Advance to the Borrower if the conditions specified in
the Loan Documents to such Advance were not satisfied, unless all Lenders
authorize the Advance in writing.  If Agent fails to fund an Advance to Borrower
because Agent determines that the conditions to such Advance were not satisfied,
Agent may retain the funds to be advanced pending satisfaction of such
conditions, or return each Lender's Pro Rata Share of the Advance to such
Lender.  Upon Agent's approval of any requested Advance and notification of
Lenders in accordance with this Section, each Lender shall be bound to fund its
Pro Rata Share of such Advance.  Notwithstanding the foregoing, to the extent
that an Advance is to pay accrued interest owing by Borrower, Agent may make
such an Advance without collecting the funds from the Lenders; Agent will notify
each Lender of the Advance and the amount each Lender should debit its records
for the Loan to account for it and the amount that each Lender should calculate
as having been received as interest.
(b) Settlement of Swing Line Loans, among Lenders and Agent shall take place on
a date determined from time to time by Agent (but at least weekly, unless the
settlement amount is de minimis), based on each Lender's Pro Rata Share. 
Between settlement dates, Agent may in its discretion apply payments on the Loan
to Swing Line Loans, regardless of any designation by Borrowers or any provision
herein to the contrary.  Each Lender is hereby bound to fund and reimburse
Agent, without recourse or warranty, its undivided Pro Rata Share in all Swing
Line Loans outstanding from time to time until settled.  If a Swing Line Loan
cannot be settled among Lenders, whether due to an insolvency proceeding
involving Borrower or for any other reason, each Lender shall pay the amount of
such Swing Line Loan based on its Pro Rata Share to Agent, in immediately
available funds, within one Business Day after Agent's request therefor.  Each
Lender's obligations to make settlements are absolute, irrevocable and
unconditional, without offset, counterclaim or other defense, and whether or not
the Commitments have terminated or the conditions to advance set forth in this
Agreement are satisfied.  If such amount is not in fact made available to the
Swingline Lender by any Lender, the Swingline Lender shall be entitled to
recover such amount on demand from such Lender, together with accrued interest
thereon for each day from the date of demand thereof at the Default Rate.  In
addition, such Lender shall be deemed to have assigned any and all payments made
of principal and interest on its Loans and any other amounts due to it hereunder
to the Swingline Lender to fund the amount of such Lender's participation
interest in such Swingline Loans that such Lender failed to fund pursuant to
this Section, until such amount has been purchased in full.
(c) Borrower hereby irrevocably authorizes Agent on behalf of Lenders (but Agent
shall have no obligation) to (a) disburse Loan funds and/or funds in the
Designated Account directly to Lenders to pay interest due on the Loan, and (b)
disburse and directly apply the proceeds of any advance of Loan funds and/or
funds in such accounts, in each case to the satisfaction of any of Borrower's
obligations under any of the Loan Documents, even though Borrower did not
include that amount in a Disbursement Request.  Each such direct advance of Loan
proceeds shall be added to the outstanding principal balance of the Loan and
shall be secured by the Loan Documents.  Unless Borrower pays such interest from
other resources, Agent may advance Loan funds and/or disburse funds in the
Designated Account pursuant to this Section for interest payments as and when
due.  Nothing contained in this Agreement shall be construed to permit Borrower
to defer payment of interest on the Loan beyond the date(s) due.  Without
limiting the foregoing, Agent may hold, use, disburse and apply the Loan and any
funds in the Designated Account for payment of any obligation of Borrower under
the Loan Documents.  Borrower hereby assigns and pledges the proceeds of the
Loan and any the Designated Account to Agent for itself and for the benefit of
Lenders for such purposes.
(d) If a Lender (a "Defaulting Lender") defaults in making any Advance it was
obligated to make under this Agreement or paying any other sum payable by it
hereunder, any Lender, by written notice to Agent at such Lender's sole option,
may (but shall not be obligated to) fund such amounts on behalf of such
Defaulting Lender.  If more than one Lender elects to fund a Defaulting Lender's
share then each such Lender shall fund on a pro rata basis, based on their
respective Pro Rata Shares.  The amount that the Defaulting Lender failed to
advance or pay, together with interest thereon at the Default Rate under this
Agreement from the date such amount was due until repaid (such sum and interest
thereon as aforesaid referred to, collectively, as the "Lender Default
Obligation") shall be payable by the Defaulting Lender (i) to any Lender(s) that
fund the amount which the Defaulting Lender failed to fund or (ii) to Agent or
any other Lender that under the terms of this Agreement is entitled to
reimbursement from the Defaulting Lender for the amounts advanced or expended. 
Notwithstanding any provision hereof to the contrary, until such time as a
Defaulting Lender has repaid the Lender Default Obligation in full, all amounts
that would otherwise be distributed to the Defaulting Lender shall instead be
applied first to repay the Lender Default Obligation (to be applied first to
interest at the Default Rate and then to principal, first to Agent with respect
to Swing Line Loans) until the Lender Default Obligation has been repaid in full
(whether by such application or by cure by the Defaulting Lender), whereupon
such Lender shall no longer be a Defaulting Lender.  If Borrower pays interest
to Agent on account of principal advanced by a Lender(s) on behalf of a
Defaulting Lender, that interest shall be remitted to the Lender(s) who made
such advance, and shall reduce the amount of interest Defaulting Lender is
obligated to pay to such Lender(s) on account of such advance.  The provisions
of this Section shall apply and be effective regardless of whether an Event of
Default occurs and is then continuing, and notwithstanding (i) any other
provision of this Agreement to the contrary or (ii) any instruction of Borrower
as to its desired application of payments.  No Defaulting Lender shall have the
right to vote on matters that are subject to the consent or approval of Required
Lenders or all Lenders and while any Lender is a Defaulting Lender the requisite
percentage of Lenders that constitutes the Required Lenders shall be calculated
exclusive of the percentage of the Defaulting Lender and such Defaulting Lender
shall not be considered a "Lender" in determining the Required Lenders.  Agent
shall be entitled to (i) withhold or set off, and to apply to the payment of the
Lender Default Obligation any amounts to be paid to such Defaulting Lender under
this Agreement, and (ii) bring an action or suit against such Defaulting Lender
in a court of competent jurisdiction to recover the Lender Default Obligation
and, to the extent such recovery would not fully compensate the Lenders for the
Defaulting Lender's breach of this Agreement, to collect damages.  In addition,
the Defaulting Lender shall indemnify, defend and hold Agent and each of the
other Lenders harmless from and against any and all claims, actions,
liabilities, damages, costs and expenses (including attorneys' fees and
expenses), plus interest thereon at the Default Rate, for funds advanced by
Agent or any other Lender on account of the Defaulting Lender or any other
damages such persons may sustain or incur by reason of or as a direct
consequence of the Defaulting Lender's failure or refusal to abide by its
obligations under this Agreement.  The foregoing indemnity agreement shall
survive termination of this Agreement.
 
17

--------------------------------------------------------------------------------


 
Section 2.5 Interest Elections.
(a) Each Borrowing initially shall be of the Type specified in the applicable
Disbursement Request.  Thereafter, the Borrower may elect to convert such
Borrowing into a different Type or to continue such Borrowing, all as provided
in this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
(b) To make an election pursuant to this Section, the Borrower shall give the
Agent written notice (or telephonic notice promptly confirmed in writing) of
each Borrowing that is to be converted or continued, as the case may be,
substantially in the form of Exhibit 2.5 attached hereto (a "Notice of
Conversion/Continuation") (x) prior to 10:00 a.m. one (1) Business Day prior to
the requested date of a conversion into a Base Rate Borrowing and (y) prior to
11:00 a.m. three (3) Business Days prior to a continuation of or conversion into
a Eurodollar Borrowing.  Each such Notice of Conversion/Continuation shall be
irrevocable and shall specify (i) the Borrowing to which such Notice of
Conversion/Continuation applies and, if different options are being elected with
respect to different portions thereof, the portions thereof that are to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) shall be specified for each
resulting Borrowing), (ii) the effective date of the election made pursuant to
such Notice of Conversion/Continuation, which shall be a Business Day, (iii)
whether the resulting Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing, and (iv) if the resulting Borrowing is to be a Eurodollar Borrowing,
the Interest Period applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of "Interest Period".  If
any such Notice of Conversion/Continuation requests a Eurodollar Borrowing but
does not specify an Interest Period, the Borrower shall be deemed to have
selected an Interest Period of one month.  The principal amount of any resulting
Borrowing shall satisfy the minimum borrowing amount for Eurodollar Borrowings
and Base Rate Borrowings set forth in Section 2.2(b).
(c) If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing.  No Borrowing may be converted into, or continued as,
a Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Agent and each of the Lenders shall have otherwise consented in writing.  No
conversion of any Eurodollar Loan shall be permitted except on the last day of
the Interest Period in respect thereof.
(d) Upon receipt of any Notice of Conversion/Continuation, the Agent shall
promptly notify each Lender of the details thereof and of such Lender's portion
of each resulting Borrowing.
 
18

--------------------------------------------------------------------------------


 
Section 2.6 Evidence of Indebtedness.
(a) Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable thereon and paid to such Lender from time to time
under this Agreement.  The Agent shall maintain appropriate records in which
shall be recorded (i) the Commitment of each Lender, (ii) the amount of each
Loan made hereunder by each Lender, the Class and Type thereof and, in the case
of each Eurodollar Loan, the Interest Period applicable thereto, (iii) the date
of any continuation of any Loan pursuant to Section 2.5(b), (iv) the date of any
conversion of all or a portion of any Loan to another Type pursuant to Section
2.5(b), (v) the date and amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder in respect
of the Loans and (vi) both the date and amount of any sum received by the Agent
hereunder from the Borrower in respect of the Loans and each Lender's Pro Rata
Share thereof.  The entries made in such records shall be prima facie evidence
of the existence and amounts of the obligations of the Borrower therein
recorded; provided that the failure or delay of any Lender or the Agent in
maintaining or making entries into any such record or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans (both
principal and unpaid accrued interest) of such Lender in accordance with the
terms of this Agreement.
(b) This Agreement evidences the obligation of the Borrower to repay the Loans
and is being executed as a "noteless" credit agreement.  However, at the request
of any Lender (including the Swingline Lender) at any time, the Borrower agrees
that it will prepare, execute and deliver to such Lender a promissory note
payable to such Lender and its registered assigns and in a form approved by the
Agent.  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment permitted hereunder) be
represented by one or more promissory notes in such form payable to the payee
named therein and its registered assigns.
Section 2.7 Optional Prepayments; Early Termination.
(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, without premium or penalty, by giving
written notice (or telephonic notice promptly confirmed in writing) to the Agent
no later than (i) in the case of any prepayment of any Eurodollar Borrowing,
11:00 a.m. not less than three (3) Business Days prior to the date of such
prepayment and (ii) in the case of any prepayment of any Base Rate Borrowing,
not less than one (1) Business Day prior to the date of such prepayment.  Each
such notice shall be irrevocable and shall specify the proposed date of such
prepayment and the principal amount of each Borrowing or portion thereof to be
prepaid, provided that any prepayment contemplated to be made with the proceeds
of a refinancing may be conditioned on the consummation of the refinancing
transaction.  Upon receipt of any such notice, the Agent shall promptly notify
each affected Lender of the contents thereof and of such Lender's Pro Rata Share
of any such prepayment.  If such notice is given, the aggregate amount specified
in such notice shall be due and payable on the date designated in such notice
(provided that any prepayment contemplated to be made with the proceeds of a
refinancing may be conditioned on the consummation of the refinancing
transaction), together with accrued interest to such date on the amount so
prepaid in accordance with Section 2.9(d); provided that if a Eurodollar
Borrowing is prepaid on a date other than the last day of an Interest Period
applicable thereto, the Borrower shall also pay all amounts required pursuant to
Section 2.10(a).  Each prepayment of a Borrowing shall be applied ratably to the
Loans comprising such Borrowing.
(b) The Borrower may, upon at least ten (10) Business Days' prior written notice
to the Agent, pay all amounts that are due and owing under this Agreement and
terminate this Agreement (except provisions that expressly survive termination)
provided that the Borrower has paid: (i) all unpaid fees owing under this
Agreement, including, but not limited to, the Unused Commitment Fee, if any,
accrued and unpaid to the date of termination; (ii) in accordance with the terms
hereof all outstanding principal together with interest thereon to the date of
prepayment; and (iii) all other unpaid costs, if any, due under this Agreement;
provided, further that if the termination of this Agreement requires the
prepayment of a Eurodollar-based Advance and such termination is made on a day
other than the last Business Day of the then current Interest Period applicable
to any Eurodollar-based Advance, then, pursuant to Section 2.10(a), the Borrower
shall compensate the Lenders and/or the Swing Line Lender for any losses. 
Termination of this Agreement and any accompanying prepayments of Advances of
the Loans shall be distributed by the Agent to each Lender in accordance with
such Lender's Pro Rata Share thereof, and will not be available for
reinstatement by or readvance to the Borrower, and any accompanying prepayments
of Advances of the Swing Line shall be distributed by the Agent to the Swing
Line Lender and will not be available for reinstatement by or readvance to the
Borrower.  Any request for termination of this Agreement by Borrower shall be
permanent and irrevocable.
Section 2.8 Mandatory Prepayments.  If at any time the aggregate Credit Exposure
of all Lenders exceeds the Total Commitment, as reduced pursuant to this
Agreement, the Borrower shall immediately repay the Loans in an amount equal to
such excess, together with all accrued and unpaid interest on such excess amount
and any amounts due under Section 2.10(a).  Each prepayment under this Section
2.8 shall be applied as follows: first, to the Swingline Loans to the full
extent thereof; second, to the Base Rate Loans to the full extent thereof; and
third, to the Eurodollar Loans to the full extent thereof.
 
19

--------------------------------------------------------------------------------


 
Section 2.9 Interest on Loans.
(a) The Borrower shall pay interest on (i) each Base Rate Loan at the Base Rate
plus the Applicable Margin in effect from time to time and (ii) each Eurodollar
Loan at the LIBOR Rate for the applicable Interest Period in effect for such
Loan plus the Applicable Margin in effect from time to time.
(b) The Borrower shall pay interest on each Swingline Loan at the Base Rate plus
the Applicable Margin in effect from time to time.
(c) From and after the occurrence of any Default hereunder, and so long as any
such Default remains unremedied or uncured thereafter, the Indebtedness
outstanding under this Note shall bear interest at the Default Rate, which
interest shall be payable upon demand.
(d) Accrued and unpaid interest on the unpaid principal balance outstanding
hereunder shall be payable monthly, in arrears, on the first Business Day of
each month, until maturity (whether as stated herein, by acceleration, or
otherwise) and be computed on the principal balance outstanding from time to
time under this Agreement in accordance with the terms hereof until the same is
paid in full.
(e) The Agent shall determine each interest rate applicable to the Loans
hereunder and shall promptly notify the Borrower and the Lenders of such rate in
writing (or by telephone, promptly confirmed in writing).  Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.
Section 2.10  Terms Specific to Eurodollar Loans.
(a) In the event of (i) the payment of any principal of a Eurodollar Loan other
than on the last day of the Interest Period applicable thereto (including as a
result of an Event of Default), (ii) the conversion or continuation of a
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, or (iii) the failure by the Borrower to borrow (for a reason other than
the failure of a Lender to make the applicable Loan), prepay, convert or
continue any Eurodollar Loan on the date specified in any applicable notice
(regardless of whether such notice is withdrawn or revoked), then, in any such
event, the Borrower shall compensate each Lender, within ten (10) Business Days
after written demand from such Lender, for any loss, cost or expense
attributable to such event (calculated as if 100% of the applicable Eurodollar
Loan had been funded in the London interbank market).  Such loss, cost or
expense shall be deemed to include all actual and realized (excluding, in any
case, loss of anticipated profit) losses, expenses, and liabilities, including
any interest paid by Agent as well as any Lender to lenders of funds borrowed by
it to make or carry its Eurodollar Loans, any loss, expense or liability
incurred by Agent in connection with the liquidation or re-employment of such
funds, and, in the case of complete or partial principal payments or conversions
of Eurodollar Loans prior to the last day of the applicable Interest Period, any
amount by which (A) the additional interest which would have been payable on the
amount so prepaid or converted had it not been paid or converted until the last
day of the applicable Interest Period exceeds (B) the interest which would have
been recoverable by Agent and each Lender by placing the amount so received on
deposit in the certificate of deposit markets, the offshore currency markets, or
United States Treasury investment products, as the case may be, for a period
starting on the date on which it was so paid or converted and ending on the last
day of such Interest Period at the interest rate determined by Agent in its
reasonable discretion, if any, that Agent and Lenders may incur attributable to
the following: (i) if for any reason (other than a default by Agent and Lenders
or due to any failure of Agent or Lenders to fund Eurodollar Loans due to
illegality under Section 2.10(e)) a borrowing or a conversion to or continuation
of any Eurodollar Loan does not occur on a date specified in a Disbursement
Request or a Notice of Conversion/Continuation, as the case may be, or (ii) if
for any reason (including voluntary or mandatory prepayment or acceleration
other than a conversion pursuant to Section 2.10(e)) any complete or partial
principal payment or any conversion of any Eurodollar Loans occurs on a date
prior to the last day of an Interest Period applicable to that Eurodollar Loan. 
Agent's determination as to such amount shall be conclusive absent manifest
error.
(b) If, prior to the commencement of any Interest Period for any Eurodollar
Borrowing:
(i)
the Agent shall have determined (which determination shall be conclusive and
binding upon the Borrower) that, by reason of circumstances affecting the
relevant interbank market, adequate means do not exist for ascertaining LIBOR
for such Interest Period, or

(ii)
the Agent shall have received notice from the Required Lenders that the LIBOR
Rate does not adequately and fairly reflect the cost to such Lenders of making,
funding or maintaining their Eurodollar Loans for such Interest Period,

 
20

--------------------------------------------------------------------------------


 
the Agent shall give written notice (or telephonic notice, promptly confirmed in
writing) to the Borrower and to the Lenders as soon as practicable thereafter. 
Until the Agent shall notify the Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, (i) the obligations of the Lenders
to make Eurodollar Loans or to continue or convert outstanding Loans as or into
Eurodollar Loans shall be suspended and (ii) all such affected Loans shall be
converted into Base Rate Loans on the last day of the then current Interest
Period applicable thereto unless the Borrower prepays such Loans in accordance
with this Agreement.  Unless the Borrower notifies the Agent at least one (1)
Business Day before the date of any Eurodollar Borrowing for which a
Disbursement Request or a Notice of Conversion/Continuation has previously been
given that it elects not to borrow, continue or convert to a Eurodollar
Borrowing on such date, then such Borrowing shall be made as, continued as or
converted into a Base Rate Borrowing.


(c) Calculation of all amounts payable to Agent and Lenders under this Section
2.10 shall be made as though Agent and Lenders had actually funded each of their
relevant Eurodollar Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to the definition of LIBOR Rate in an
amount equal to the amount of such Eurodollar Loan and having a maturity
comparable to the relevant Interest Period; provided, however, that Agent and
each Lender may fund each of its Eurodollar Loans in any manner it sees fit and
the foregoing assumptions shall be utilized only for the purposes of calculating
amounts payable under this Section.
(d) During the continuance of an Event of Default or after acceleration of the
Indebtedness, Agent may require, by notice to Borrower, that Eurodollar Loans
shall no longer be available and all Eurodollar Loans shall be converted to Base
Rate Loans at the end of the Interest Period applicable thereto.
(e) If it shall become unlawful for Agent or Lenders to continue to fund or
maintain any Eurodollar Loans, or to perform its obligations hereunder with
respect to Eurodollar Loans, upon notice by Agent, the obligation of Agent and
Lenders to make or continue Eurodollar Loans or to convert Base Rate Loans to
Eurodollar Loans shall be suspended until Agent notifies Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, Borrower shall, upon demand from Agent, at Borrower's election
either prepay or, if applicable, convert all Eurodollar Loans to Base Rate
Loans, either on the last day of the Interest Period therefor, if Agent and
Lenders may lawfully continue to maintain such Eurodollar Loans to such day, or
immediately, if Agent and/or Lenders may not lawfully continue to maintain such
Eurodollar Loans.  Upon any such prepayment or conversion, Borrower shall also
pay accrued interest thereon.  Notwithstanding the foregoing, to the extent a
determination by Agent as described above relates to a Eurodollar Loan then
being requested by Borrower pursuant to a Disbursement Request or a Notice of
Conversion/Continuation, Borrower shall have the option, subject to the
provisions of Section 2.10(a), to (i) rescind such Disbursement Request or
Notice of Conversion/Continuation by giving notice (by facsimile or by telephone
confirmed in writing) to Agent of such rescission on the date on which Agent
gives notice of its determination as described above, or (ii) modify such
Disbursement Request or Notice of Conversion/Continuation to obtain a Base Rate
Loan or to have outstanding Advances converted into or continued as Base Rate
Loans by giving notice (by facsimile or by telephone confirmed in writing) to
Agent of such modification on the date on which Agent gives notice of its
determination as described above.
Section 2.11 Fees.
(a) For and in consideration of each Lender making its portion of the Loans
available to Borrower, Borrower agrees to pay Agent, for the benefit of each
Lender, a fee (the "Upfront Fee") of 0.55% of the Total Commitment.  Such
Upfront Fee shall be for the Lenders' participation in the Loans and shall be
payable in full upon the Closing Date.  The allocation and distribution of the
Upfront Fee among the Lenders will be based on each Lender's Pro Rata Share, and
is not refundable.
(b) Borrower will pay an annual administrative agent fee of $7,500 to Agent, for
its own account as Agent for the Lenders under this Agreement, annually in
advance on the Closing Date and on each anniversary thereof, until the Loans are
terminated in full.
(c) The Borrower agrees to pay to the Agent for the account of each Lender an
unused commitment fee, which shall accrue at the Applicable Percentage per annum
(determined daily in accordance with the Pricing Grid) on the daily amount of
the unused Commitment of such Lender during the Availability Period.  For
purposes of computing the unused commitment fee, the Commitment of each Lender
shall be deemed used to the extent of the outstanding Loans (and include the
Swingline Exposure of such Lender).
(d) Accrued fees under subsection (c) of this Section shall be payable quarterly
in arrears on the last day of each March, June, September and December,
commencing on September 30, 2018, and on the Maturity Date (and, if later, the
date the Loans shall be repaid in their entirety); provided that any such fees
accruing after the Maturity Date shall be payable on demand.
 
21

--------------------------------------------------------------------------------


 
Section 2.12 Computation of Interest and Fees.  Interest and fees under this
Agreement are computed on a 365/360 basis; that is by applying a ratio of the
interest rate or fees as the case may be over a year of 360 days, multiplied by
the outstanding principal balance, multiplied by the actual number of days the
principal balance is outstanding.  All interest payable under this Agreement and
fees are computed using this method.  This calculation results in a higher
effective interest rate than the numeric interest rate stated in this
Agreement.  NOTICE: Under no circumstances will the interest rate under this
Agreement be more than the maximum rate allowed by law.  Each determination by
the Agent of an interest rate or fee hereunder shall be made in good faith and,
except for manifest error, shall be final, conclusive and binding for all
purposes.
Section 2.13 Increase of Commitments; Additional Lenders.
(a) Provided there exists no Default or Event of Default, upon notice to the
Agent (which shall promptly notify the Lenders), the Borrower may from time to
time, request an increase in the Total Commitment by an amount not exceeding
$20,000,000; provided that (i) any such request for an increase shall be in a
minimum amount of $5,000,000 and (ii) any increase will permanently reduce the
amount available under this provision.  At the time of sending such notice, the
Borrower (in consultation with the Agent) shall specify the time period within
which each Lender or any potential Lenders are requested to respond (which shall
in no event be less than ten (10) Business Days from the date of delivery of
such notice to the Lenders and potential Lenders).  Each Lender shall notify the
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Pro Rata Share of such requested increase.  Any Lender not responding within
such time period shall be deemed to have declined to increase its Commitment. 
Any Lender increasing its Commitment is referred to as an "Increasing Lender". 
The Agent shall notify the Borrower and each Lender of the Lenders' responses to
each request made hereunder.  To achieve the full amount of a requested increase
and subject to the approval of the Agent and the other Lenders, the Borrower or
Agent (with the approval of Borrower) may also invite additional financial
institutions (each an "Additional Lender") to become Lenders pursuant to a
joinder agreement in form and substance satisfactory to the Agent and its
counsel.
(b) If the Total Commitment is increased in accordance with this Section, the
Agent and the Borrower shall determine the effective date (the "Increase
Effective Date") and the final allocation of such increase.  The Agent shall
promptly notify the Borrower and the Lenders of the final allocation of such
increase and the Increase Effective Date.
(c) As a condition precedent to such increase, the Borrower shall deliver to the
Agent a certificate dated as of the Increase Effective Date (in sufficient
copies for each Lender) signed by an Authorized Officer of Borrower (i)
certifying and attaching the resolutions adopted by Borrower approving or
consenting to such increase and borrowing from a particular Lender, and (ii)
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article 4 and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and (B) no Default nor Event of Default exists.  The Borrower shall prepay any
Loans outstanding on the Increase Effective Date (and pay any prepayment fees
required) to the extent necessary to keep the outstanding Loans ratable with any
revised Pro Rata Shares arising from any nonratable increase in the Commitments
under this Section.
(d) This Section shall supersede any provisions in Sections 8.3(b) and 8.10 to
the contrary.
Section 2.14 Late Charges.  A late payment charge equal to five percent (5%) of
each late payment hereunder may be charged on any payment not received by Agent
within ten (10) calendar days after the payment due date, and acceptance of
payment of any such charge shall not constitute a waiver of any Event of Default
under this Agreement.
Section 2.15 Change in Law.
(a) If any Change in Law shall (i) subject Lenders to any tax, duty or other
charge with respect to this Note or any Indebtedness, or shall change the basis
of taxation of payments to Lenders of the principal of or interest under this
Agreement or any other amounts due under this Agreement in respect thereof
(except for changes in the rate of tax on the overall net income of such Lender
imposed by the jurisdiction in which the respective Lender's principal executive
office is located); or (ii) impose, modify or deem applicable any reserve
(including, without limitation, any imposed by the Board of Governors of the
Federal Reserve System), special deposit or similar requirement against assets
of, deposits with or for the account of, or credit extended by Lenders, or shall
impose on either Lender or the foreign exchange and interbank markets any other
condition affecting this Agreement or the Indebtedness; and the result of any of
the foregoing is to increase the cost to either Lender of maintaining any part
of the Indebtedness or to reduce the amount of any sum received or receivable by
Agent and Lenders under this Agreement by an amount deemed by the Lenders to be
material, then the Borrower shall pay to such affected Lender, within fifteen
(15) days of the undersigned's receipt of written notice from Agent demanding
such compensation, such additional amount or amounts as will compensate Lender
for such increased cost or reduction.  A certificate of Agent, prepared in good
faith and in reasonable detail by Agent and submitted by Agent to the
undersigned, setting forth the basis for determining such additional amount or
amounts necessary to compensate Lender(s) shall be conclusive and binding for
all purposes, absent manifest error.
 
22

--------------------------------------------------------------------------------


 
(b) In the event that any Change in Law affects or would affect the amount of
capital required or expected to be maintained by either Lender (or any
corporation controlling such Lender), and Lenders determine that the amount of
such capital is increased by or based upon the existence of any obligations of
either Lender or Agent hereunder or the maintaining of any Indebtedness, and
such increase has the effect of reducing the rate of return on such Lender's (or
such controlling corporation's) capital as a consequence of such obligations or
the maintaining of such Indebtedness to a level below that which such Lender (or
such controlling corporation) could have achieved but for such circumstances
(taking into consideration its policies with respect to capital adequacy), then
the undersigned shall pay to Agent, within fifteen (15) days of the
undersigned's receipt of written notice from Agent demanding such compensation,
additional amounts as are sufficient to compensate such Lender (or such
controlling corporation) for any increase in the amount of capital and reduced
rate of return which Lenders reasonably determine to be allocable to the
existence of any obligations of the affected Lender hereunder or to maintaining
any Indebtedness.  A certificate of Agent as to the amount of such compensation,
prepared in good faith and in reasonable detail by the Agent and submitted by
Agent to the undersigned, shall be conclusive and binding for all purposes
absent manifest error.
ARTICLE 3
CONDITIONS PRECEDENT TO LOANS


Section 3.1 Conditions to Effectiveness.  The obligations of the Lenders
(including the Swingline Lender) to make Loans hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Sections 8.3(a)(v) and 9.3):


(a) The Agent shall have received payment of all fees, expenses and other
amounts due and payable on or prior to the Closing Date, including, without
limitation, reimbursement or payment of all out-of-pocket expenses of the Agent
and its Affiliates (including reasonable fees, charges and disbursements of
counsel to the Agent) required to be reimbursed or paid by the Borrower
hereunder, under any other Loan Document and under any agreement with the Agent.
(b) The Agent (or its counsel) shall have received the following, each to be in
form and substance satisfactory to the Agent:
(i)
a counterpart of this Agreement signed by or on behalf of each party hereto or
written evidence satisfactory to the Agent (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement;

(ii)
a certificate of the Secretary or Assistant Secretary of each Loan Party,
attaching and certifying copies of its bylaws, or partnership agreement or
limited liability company agreement, and of the resolutions of its board of
directors or other equivalent governing body, or comparable organizational
documents and authorizations, authorizing the execution, delivery and
performance of the Loan Documents to which it is a party and certifying the
name, title and true signature of each officer of such Loan Party executing the
Loan Documents to which it is a party;

(iii)
certified copies of the articles or certificate of incorporation, certificate of
organization or limited partnership, or other registered organizational
documents of each Loan Party, together with certificates of good standing or
existence, as may be available from the Secretary of State of the jurisdiction
of organization of such Loan Party and each other jurisdiction where such Loan
Party is required to be qualified to do business as a foreign corporation;

(iv)
the Security Agreement, duly executed by the Borrower.

 
23

--------------------------------------------------------------------------------


 
Without limiting the generality of the provisions of this Section, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has signed this Credit Agreement shall be deemed to have consented
to, approved of, accepted or been satisfied with each document or other matter
required thereunder to be consented to, approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.
Section 3.2 Conditions to Each Advance.  The obligation of each Lender to make a
Loan on the occasion of any Borrowing is subject to the satisfaction of the
following conditions:


(a) at the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall exist;
(b) at the time of and immediately after giving effect to such Borrowing, all
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects);
(c) all conditions to either a Formula Loan or a Sublimit Loan, as the case may
be, have been met; and
(d) the Borrower shall have delivered the required Disbursement Request and all
supporting documents related thereto.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in subsections (a),
(b) and (c) of this Section.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES


Borrower, for and on behalf of itself, hereby represents and warrants, and such
representations and warranties shall be deemed to be continuing representations
and warranties during the entire life of this Agreement, and thereafter, so long
as any Indebtedness remains unpaid and outstanding:


Section 4.1 Authority. It is duly organized, validly existing and in good
standing under the laws of the State of Maryland; it is duly qualified and
authorized to do business in each jurisdiction where the character of its assets
or the nature of its activities makes such qualification necessary, and it has
the legal power and authority to own its properties and assets and to carry out
its business as now being conducted in each such jurisdiction wherein such
qualification is necessary; execution, delivery and performance of this
Agreement, and any and all other Loan Documents to which Borrower is a party or
by which it is otherwise bound, are within Borrower's respective powers and
authorities, have been duly authorized by all requisite corporate or other
necessary or appropriate action, and are not in contravention or violation of
law or the terms of Borrower's organizational or other governing documents, and
do not require the consent or approval of any governmental body, agency or
authority.


Section 4.2 Real Estate Investment Trust.  It is duly organized, validly
existing and in good standing as a real estate investment trust, and has taken
such actions as are necessary to preserve its status as a real estate investment
trust.  It is also in compliance with the terms and provisions of its Articles
of Incorporation and other organizational documents, as they have been amended,
modified, and corrected.


Section 4.3 Enforceability of Agreement and Loan Documents. This Agreement, and
any other Loan Documents contemplated hereby, when executed, issued and/or
delivered by Borrower, or by which Borrower is otherwise bound, will be valid
and binding and legally enforceable against Borrower in accordance with their
terms.


Section 4.4 Non-Contravention. The execution, delivery and performance of this
Agreement, and any other Loan Documents required under or contemplated by this
Agreement to which Borrower is a party or by which it is otherwise bound, and
the issuance of this Agreement and any such other Loan Documents by Borrower,
and the borrowings and other transactions contemplated hereby and thereby, are
not in contravention or violation of the unwaived terms of any indenture,
agreement or undertaking to which Borrower is a party or by which it or any of
its property or assets is bound, and will not result in the creation or
imposition of any Lien of any nature whatsoever upon any of the property or
assets of Borrower, except to or in favor of Agent, for and on behalf of
Lenders.


Section 4.5 Governmental Approvals.  The execution, delivery and performance by
each Loan Party of the Loan Documents to which it is a party (a) do not require
any consent or approval of, registration or filing with, or any action by, any
Governmental Authority, except those as have been obtained or made and are in
full force and effect and except for filings necessary to perfect or maintain
perfection of the Liens created under the Loan Documents and (b) will not
violate any laws applicable to the Borrower or any of its Subsidiaries or any
judgment, order or ruling of any Governmental Authority.
 
24

--------------------------------------------------------------------------------


 


Section 4.6  Litigation or Proceedings. No litigation or other proceeding before
any court or administrative agency is pending, or, to the knowledge of Borrower
or any of its officers, is threatened against Borrower or any of its
Subsidiaries, the outcome of which could result in a Material Adverse Effect.


Section 4.7 No Liens. There are no Liens on any of Borrower's Property or
assets, except Permitted Encumbrances.


Section 4.8 No Defaults. There exists no Default or Event of Default under any
of the Indebtedness.


Section 4.9 Financial Statements; No Material Adverse Change. The most recent
financial statements with respect to Borrower delivered to Agent and to any
Lender fairly present the financial condition of Borrower as of the date thereof
and for the period(s) covered thereby in accordance with GAAP, and since
December 31, 2017, there has been no material adverse change in the condition
(financial or otherwise) of Borrower.


Section 4.10  Subsidiaries. As of the date of this Agreement, Borrower has no
Subsidiaries, except those, if any, disclosed on the Schedule of Subsidiaries
attached to this Agreement, which Schedule sets forth the name, place of
incorporation, and percentage of ownership of Borrower in each such Subsidiary.


Section 4.11  Regulation U or G; Margin Stock. Neither Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit to others for the purpose of purchasing or
carrying "margin stock" or "margin securities" within the meanings of Regulation
U or Regulation G of the Board of Governors of the Federal Reserve System, or
any regulations, interpretations or rulings thereunder.  None of the proceeds of
any of the Loans will be used, directly or indirectly, for "purchasing" or
"carrying" any "margin stock" within the respective meanings of each of such
terms under Regulation U or for any purpose that violates the provisions of
Regulation T, Regulation U or Regulation X.


Section 4.12  Legal Name. Borrower's true and correct legal name is that set
forth on the signature page to this Agreement. Except as disclosed in writing to
Agent on or before the date of this Agreement, Borrower has not conducted
business under any name other than that set forth on the signature page to this
Agreement.


Section 4.13  Solvency. Borrower is solvent and is able to pay its debts
(including, without limit, trade debts) as they mature.


Section 4.14  Taxes. All taxes, assessments and other similar imposts and
charges levied, assessed or imposed upon Borrower and/or any of its property or
assets have been paid, except to the extent being diligently contested in good
faith.


Section 4.15  Hazardous Materials. Borrower has not used Hazardous Materials on,
in, under or otherwise affecting any Property now or at any time owned, occupied
or operated by Borrower or upon which Borrower has a place of business in any
manner which violates any Environmental Law(s), to the extent that any such
violation could result in a Material Adverse Effect. Borrower has never received
any notice of any violation of any Environmental Law(s), and to the best of
Borrower's knowledge, there have been no actions commenced or threatened by any
party against Borrower or any of the Property for non-compliance with any
Environmental Law(s), which, in any case, could result in a Material Adverse
Effect.


Section 4.16  Leases. All leases covering any Leased Property, if any, are in
full force and effect, there are no defaults under any of the provisions
thereof, and all conditions to the effectiveness or continuing effectiveness
thereof required to be satisfied as of the date hereof have been satisfied.


Section 4.17  Compliance with Laws.  The Borrower and each of its Subsidiaries
is in compliance with (a) all federal, state, local, foreign, multinational and
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, that are
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property, products, business or operations are subject
and all judgments, decrees and orders of any Governmental Authority and (b) all
indentures, agreements or other instruments binding upon it or its properties,
except where non-compliance, either individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
25

--------------------------------------------------------------------------------



 
Section 4.18  ERISA.  Each Plan is in substantial compliance in form and
operation with its terms and with ERISA and the Code (including, without
limitation, the Code provisions compliance with which is necessary for any
intended favorable tax treatment) and all other applicable laws and
regulations.  Each Plan (and each related trust, if any) which is intended to be
qualified under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service to the effect that it
meets the requirements of Sections 401(a) and 501(a) of the Code covering all
applicable tax law changes, or is comprised of a master or prototype plan that
has received a favorable opinion letter from the Internal Revenue Service, and
nothing has occurred since the date of such determination that would adversely
affect such determination (or, in the case of a Plan with no determination,
nothing has occurred that would adversely affect the issuance of a favorable
determination letter or otherwise adversely affect such qualification).  No
ERISA Event has occurred or is reasonably expected to occur.  There exists no
Unfunded Pension Liability with respect to any Plan.  None of the Borrower, any
of its Subsidiaries or any ERISA Affiliate is making or accruing an obligation
to make contributions, or has, within any of the five calendar years immediately
preceding the date this assurance is given or deemed given, made or accrued an
obligation to make, contributions to any Multiemployer Plan.  There are no
actions, suits or claims pending against or involving a Plan (other than routine
claims for benefits) or, to the knowledge of the Borrower, any of its
Subsidiaries or any ERISA Affiliate, threatened, which would reasonably be
expected to be asserted successfully against any Plan and, if so asserted
successfully, would reasonably be expected either singly or in the aggregate to
result in liability to the Borrower or any of its Subsidiaries.  The Borrower,
each of its Subsidiaries and each ERISA Affiliate have made all contributions to
or under each Plan and Multiemployer Plan required by law within the applicable
time limits prescribed thereby, by the terms of such Plan or Multiemployer Plan,
respectively, or by any contract or agreement requiring contributions to a Plan
or Multiemployer Plan.  No Plan which is subject to Section 412 of the Code or
Section 302 of ERISA has applied for or received an extension of any
amortization period within the meaning of Section 412 of the Code or Section 303
or 304 of ERISA.  None of the Borrower, any of its Subsidiaries or any ERISA
Affiliate have ceased operations at a facility so as to become subject to the
provisions of Section 4068(a) of ERISA, withdrawn as a substantial employer so
as to become subject to the provisions of Section 4063 of ERISA or ceased making
contributions to any Plan subject to Section 4064(a) of ERISA to which it made
contributions.


Section 4.19  Investment Company Act.  Neither the Borrower nor any of its
Subsidiaries is (a) an "investment company" or is "controlled" by an "investment
company", as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended and in effect from time to time, or
(b) otherwise subject to any other regulatory scheme limiting its ability to
incur debt or requiring any approval or consent from, or registration or filing
with, any Governmental Authority in connection with the incurrence of
Indebtedness.


Section 4.20  Ownership of Property; Insurance.


(a) Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all of its real and personal property material to the
operation of its business, including all such properties reflected in the most
recent financial statements provided to Agent, in each case free and clear of
Liens prohibited by this Agreement.
(b) Each of the Borrower and its Subsidiaries owns, or is licensed or otherwise
has the right to use, all patents, trademarks, service marks, trade names,
copyrights and other intellectual property material to its business, and the use
thereof by the Borrower and its Subsidiaries does not infringe in any material
respect on the rights of any other Person.
(c) The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower, in such amounts with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or any applicable Subsidiary
operates.
(d) As of the Closing Date, neither the Borrower nor any of its Subsidiaries
owns any Owned Real Estate.
Section 4.21  Sanctions.  The Borrower has implemented and maintains in effect,
or has caused its manager to implement and maintain in effect, policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries,
Affiliates and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Subsidiaries, Affiliated Persons and their respective officers and employees and
to the knowledge of the Borrower its directors and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects. 
None of (a) the Borrower, any of its Subsidiaries, any Affiliate or any of their
respective directors, officers or employees, or (b) to the knowledge of the
Borrower, any agent of the Borrower, any of its Subsidiaries or any Affiliated
Person that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person.  No Borrowing, use
of proceeds or other transaction contemplated by this Agreement will violate any
Anti-Corruption Law or applicable Sanctions.
 
26

--------------------------------------------------------------------------------



 
Section 4.22  Patriot Act.  Neither any Loan Party nor any of its Subsidiaries
is an "enemy" or an "ally of the enemy" within the meaning of Section 2 of the
Trading with the Enemy Act or any enabling legislation or executive order
relating thereto.  Neither any Loan Party nor any of its Subsidiaries is in
violation of (a) the Trading with the Enemy Act, (b) any of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (c) the Patriot Act.  None of the Loan Parties (i) is
a blocked person described in Section 1 of the Anti-Terrorism Order or (ii) to
the best of its knowledge, engages in any dealings or transactions, or is
otherwise associated, with any such blocked person.


ARTICLE 5
AFFIRMATIVE COVENANTS


So long as either Lender shall have any commitment or obligation, if any, to
make or extend any Loans to or in favor of Borrower, and/or so long as any
Indebtedness remains unpaid and outstanding, Borrower covenants and agrees that
it shall:


Section 5.1 Financial Statements; Reporting Requirements. Provide to Agent, or
cause to be provided to Agent, the following, each of which shall be prepared in
accordance with GAAP, and shall be in form and detail acceptable to Agent:


(a) As soon as available, and in any event within ninety (90) days after and as
of the end of each fiscal year of Borrower, annual CPA audited consolidated
financial statements of Borrower for and as of the end of each such fiscal year,
containing the balance sheet of Borrower as of the close of each such fiscal
year, statements of income, expenses and retained earnings and a statement of
cash flows of Borrower for each such fiscal year, and such other comments and
financial details as are usually included in similar reports or as may be
requested by Agent, certified by an Authorized Officer of Borrower.


(b) As soon as available, and in any event within forty-five (45) days after and
as of the end of each fiscal quarter of Borrower (i.e., March 31, June 30,
September 30 and December 31), internally prepared consolidated financial
statements of Borrower, containing the balance sheet of Borrower as of the end
of each such period, statements of income, expenses and retained earnings and a
statement of cash flows for Borrower for such period and for the portion of the
fiscal year of Borrower through the end of the period then ending, and such
other comments and financial details as are usually included in similar reports
or as may be requested by Agent, certified by an Authorized Officer of Borrower.


(c) Simultaneous with the delivery to Agent of the respective financial
statements required above, a Compliance Certificate, in the form attached as a
Schedule to this Agreement.


(d) Within twenty (20) days after and as of the end of each calendar month, a
Borrowing Base Certificate of Borrower as of such time, each of which Borrowing
Base Certificate shall include a schedule identifying (i) each Eligible Loan
Note at such time, and such other matters and information relating to the
Eligible Loan Notes as Agent may request, (ii) each Eligible Sublimit Loan Note
at such time, and such other matters and information relating to the Eligible
Loan Notes as Agent may request and (iii) each Eligible Owned Real Estate at
such time, and such other matters and information relating to the Eligible Owned
Real Estate as Agent may request, with a certificate setting forth Borrower's
calculation of the Advance Formula as of the date of such borrowing base
report.  Each Borrowing Base Certificate so delivered to Agent shall be
certified by an Authorized Officer of Borrower.  The Borrowing Base Certificate
shall be in the forms attached as a Schedule to this Agreement.


(e) As soon as available, and in any event within forty-five (45) days after and
as of the end of each fiscal quarter of Borrower, a financial statement and rent
roll for each parcel(s) of real Property comprising any Eligible Owned Real
Estate, reflecting income, expenses, assets and liabilities attributable to such
Eligible Owned Real Estate and the operations thereof, and the name of each
lessee, the net monthly rental for each space in such Eligible Owned Real Estate
and such other information as Agent may request, certified by an Authorized
Officer of Borrower.


(f) Upon request by Agent, brokerage and bank statements for Borrower and such
other information and documents as Agent may request to show Borrower's Liquid
Assets.
 
27

--------------------------------------------------------------------------------



 
(g) No later than thirty (30) days after the end of each fiscal year of
Borrower, updated financial projections for Borrower, including projected
income, expenses, balance sheet and statement of cash flows, for the immediately
following fiscal year.


(h) Promptly after becoming aware of the occurrence or existence of any Default
or Event of Default, any change to the Borrowing Base Certificate, or of any
other condition, occurrence or event which has had or could reasonably be
expected to have a Material Adverse Effect, a written statement of an Authorized
Officer of Borrower setting forth the details of such Default or Event of
Default, change in Borrowing Base Certificate or such other condition or
occurrence, and the action which Borrower has taken or caused to be taken, or
proposes to take or cause to be taken, with respect thereto.


(i) From time to time such additional schedules, certificates, reports, and rent
rolls respecting all or any of the Collateral, the items or amounts received by
Borrower in full or partial payment of any of the Collateral, and any goods (the
sale or lease of which by Borrower shall have given rise to any of the
Collateral) possession of which has been obtained by Borrower, all and as to
such extent as Agent may request.  Any such aging, schedule, certificate,
report, or rent roll shall be executed by a duly authorized officer of Borrower
and shall be in such form and detail as Agent may specify.


(j) Such other information concerning Borrower, any other Loan Party, or the
Collateral as Agent shall reasonably request from time to time.


Section 5.2 Keeping of Books and Records; Inspections and Audits. Keep proper
books of record and account in which full and correct entries shall be made of
all of its financial transactions and its assets and businesses so as to permit
the presentation of financial statements (including, without limitation, any
financial statements required to be delivered to Agent pursuant to this
Agreement) prepared in accordance with GAAP; permit Agent, or its
representatives, at reasonable times and intervals, to visit all of Borrower's
offices and to make inquiries as to Borrower's respective financial matters with
its respective directors, officers, employees, and independent certified public
accountants; and permit Agent, through Agent's authorized attorneys, accountants
and representatives, to inspect, audit and examine Borrower's books, accounts,
records, ledgers and assets and properties of every kind and description,
wherever located, at all reasonable times during normal business hours
including, without limit, audits of Borrower's accounts receivable, inventory
and other Collateral to be conducted not less frequently than annually. Borrower
shall reimburse Agent for all reasonable costs and expenses incurred by Agent in
connection with such inspections, examinations and audits, and to pay to Agent
such fees as Agent may reasonably charge in respect of such inspections,
examinations and audits, or as otherwise mutually agreed upon by Borrower and
Agent.


Section 5.3 Maintain Insurance. Keep its insurable properties (including,
without limitation, any Collateral at any time securing all or any part of the
Indebtedness) adequately insured and maintain (i) insurance against fire and
other risks customarily insured against under an "all-risk" policy and such
additional risks customarily insured against by companies engaged in the same or
a similar business to that of Borrower, (ii) necessary workers' compensation
insurance, (iii) public liability and product liability insurance, and (iv) such
other insurance as may be required by law or as may be reasonably required in
writing by Agent, all of which insurance shall be in such amounts, contain such
terms, be in such form, be for such purposes, prepaid for such time periods, and
written by such companies as may be satisfactory to Agent.  All such policies
shall contain a provision whereby they may not be canceled or materially amended
except upon thirty (30) days' prior written notice to Agent.  Borrower will
promptly deliver to Agent, at Agent's request, evidence satisfactory to Agent
that such insurance has been so procured and, with respect to casualty
insurance, made payable to Agent.  If Borrower fails to maintain satisfactory
insurance as herein provided, Agent shall have the option (but not the
obligation) to do so, and Borrower agrees to repay Agent, upon demand, with
interest at the highest rate of interest applicable to any of the Indebtedness,
all amounts so expended by Agent.


Section 5.4 Pay Taxes. Pay promptly and within the time that they can be paid
without late charge, penalty or interest, all taxes, assessments and similar
imposts and charges of every kind and nature lawfully levied, assessed or
imposed upon Borrower and/or its property or assets, except to the extent being
diligently contested in good faith and, if requested by Agent, bonded in an
amount and manner satisfactory to Agent.  If Borrower fails to pay such taxes
and assessments within the time they can be paid without penalty, late charge or
interest, Agent shall have the option (but not the obligation) to do so,
and Borrower agrees to repay Agent, upon demand, with interest at the highest
rate of interest applicable to any of the Indebtedness, all amounts so expended
by Agent.


Section 5.5 Maintain Existence; Conduct of Business; Compliance with Laws. Do or
cause to be done all things necessary to preserve and keep in full force and
effect Borrower's corporate or other applicable existence, including its status
as a real estate investment trust, rights and franchises and comply with all
applicable laws, ordinances and government rules and regulations to which it is
subject; continue to conduct and operate its business substantially as conducted
and operated during the present and preceding calendar year; at all times
maintain, preserve and protect all franchises and trade names and preserve all
the remainder of its property and keep the same in good repair, working order
and condition; maintain all permits, licenses, approvals and agreements which it
is required to maintain or comply with, where the failure to do so could result
in a Material Adverse Effect; maintain Borrower's same place(s) of business,
chief executive office or residence, as applicable, as currently exists, and not
relocate said address(es) without giving Agent ninety (90) days' prior written
notice of such proposed change, but the giving of such notice shall not cure or
remedy any Default or Event of Default caused by such change; and from time to
time make, or cause to be made, all needed and proper repairs, renewals,
replacements, betterments and improvements thereto so that the business carried
on in connection therewith may be properly and advantageously conducted at all
times.
 
28

--------------------------------------------------------------------------------



 
Section 5.6 Environmental Laws. Comply, and cause each of its Subsidiaries (to
the extent applicable) to comply, in all material respects with all applicable
Environmental Laws, and maintain all material permits, licenses and approvals
required under applicable Environmental Laws, where the failure to do so could
result in a Material Adverse Effect; and promptly provide to Agent, immediately
upon receipt thereof, copies of any material correspondence, notice, pleading,
citation, indictment, complaint, order, decree, or other document from any
source asserting or alleging a violation of any Environmental Laws by Borrower
and/or any of its Subsidiaries, or of any circumstance or condition which
requires or may require a financial contribution by Borrower and/or any of its
Subsidiaries, or a clean-up, removal, remedial action or other response by or on
behalf of Borrower and/or any of its Subsidiaries under applicable Environmental
Law(s), or which seeks damages or civil, criminal, or punitive penalties
from Borrower and/or any of its Subsidiaries for any violation or alleged
violation of any Environmental Law(s) by Borrower and/or any of its
Subsidiaries. Borrower hereby indemnifies, saves and holds Agent and Lenders,
and any of Agent's and Lender's past, present and future officers, directors,
shareholders, employees, representatives and consultants, harmless from and
against any and all losses, damages, suits, penalties, costs, liabilities and
expenses (including, without limitation, reasonable legal expenses and
attorneys' fees) incurred or arising out of any claim, loss or damage of any
property, injuries to or death of any persons, contamination of or adverse
effects on the environment, or other violation or asserted violation of any
applicable Environmental Law(s); provided, however, that the foregoing
indemnification shall not be applicable, and Borrower shall not be liable for
any such losses, damages, suits, penalties, costs, liabilities or expenses, to
the extent (but only to the extent) the same arise or result from any gross
negligence or willful misconduct of Agent or any of its agents or employees. The
provisions of this Section shall survive repayment of the Indebtedness and
satisfaction of all obligations of Borrower to Lenders and termination of this
Agreement.


Section 5.7 Anti-Corruption Laws.  Conduct its, and cause its Subsidiaries to
conduct their, business in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
similar and applicable anti-corruption legislation or laws in other
jurisdictions and institute and maintain, or cause its manager to institute and
maintain, policies and procedures designed to promote and achieve compliance
with such laws.


Section 5.8 Maintain Bank Accounts. Maintain all of Borrower's principal bank
accounts with Agent and notify Agent immediately in writing of the establishment
or existence of any other bank account, deposit account or other account into
which money may be deposited (other than with Agent); provided, however,
providing any such notice to Agent shall not waive the occurrence or existence
of any Default or Event of Default arising or existing as a result of the
establishment or existence of any account(s) in violation of this Section. At
Agent's and Borrower's collective discretion, Borrower may keep certain accounts
with any Lender.


Section 5.9 Copies of Leases. Deliver to Agent copies of all leases existing and
in effect with respect to any Leased Property, and deliver to Agent copies of
all proposed leases (whether as of the date of this Agreement or hereafter) with
respect to any such Leased Property prior to execution thereof. All leases with
respect to any such Leased Property (and renewals, extensions and material
modifications thereof), and all tenants of such Leased Property, shall be
subject to Agent's written approval prior to execution of any lease (or any
renewal, extension or material modification thereof), including, without
limitation, Agent's approval of the financial statements of each proposed
tenant, which approval shall be in the sole discretion of Agent.  Agent may
require financial information concerning each proposed tenant of any such Leased
Property, including a minimum of one (1) year's operating statements. Borrower
shall use its best efforts to keep any such Leased Property fully leased. 
Borrower shall fully and faithfully perform each and every covenant, agreement,
or obligation of lessor or landlord under any and all leases covering any
portion of any such Leased Property.  Upon the request of Agent, Borrower shall
provide Agent with a current rent roll supplying the name of each tenant of any
such Leased Property and the net monthly rental for each space and such other
information as Agent may request.
 
29

--------------------------------------------------------------------------------



 
Section 5.10  ERISA Compliance. At all times meet, and cause each of its
Subsidiaries to meet, the minimum funding requirements of ERISA with respect to
any employee benefit plans subject to ERISA; promptly after Borrower knows or
has reason to know of the occurrence of any event, which would constitute a
reportable event or prohibited transaction under ERISA, or that the PBGC or
Borrower has instituted or will institute proceedings to terminate an employee
pension plan, deliver to Agent a certificate of an Authorized Officer
of Borrower setting forth details as to such event or proceedings and the action
which Borrower proposes to take with respect thereto, together with a copy of
any notice of such event which may be required to be filed with the PBGC; and
upon the request of Agent, furnish to Agent (or cause the plan administrator to
furnish Agent) a copy of the annual return (including all schedules and
attachments) for each plan covered by ERISA, and filed with the Internal Revenue
Service by Borrower or any of its Subsidiaries not later than ten (10) days
after such report has been so filed. Borrower shall be permitted to voluntarily
terminate employee pension or benefit plans, so long as any such voluntary
termination is done in accordance with ERISA and does not result in a material
liability or obligation to such Borrower and does not result in a Material
Adverse Effect.


Section 5.11  Payment of Obligations.  The Borrower will, and will cause each of
its Subsidiaries to, pay and discharge at or before maturity all of its
obligations and liabilities (including, without limitation, all taxes,
assessments and other governmental charges, levies and all other claims that
could result in a statutory Lien) before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.


Section 5.12  Use of Proceeds.  The Borrower will use the proceeds of all Loans
to finance working capital needs.


Section 5.13  Liquid Assets.  At all times be and remain the owner of
Unencumbered Liquid Assets having a value (as such value is determined by Agent)
of not less than Three Million Five Hundred Thousand Dollars ($3,500,000) which
Unencumbered Liquid Assets must be on deposit with Agent and each Lender in such
amounts as agreed to by Agent and Lenders from time to time.  Within thirty (30)
days of this Agreement, Borrower shall open an account with each of Umpqua Bank
and First Bank in the amount of $1,166,666 and continue to keep on deposit with
Agent the amount of $1,166,667.  The location of deposits to satisfy this
requirement may change as directed by Agent with the consent of the other
Lenders.


Section 5.14  Debt-to Tangible Net Worth Ratio. Maintain, at all times, a
Debt-to-Tangible Net Worth Ratio of not more than 0.60 to 1.00.


Section 5.15  Debt Service Coverage Ratio.  Maintain a consolidated Debt Service
Coverage Ratio of not less than 1.75 to 1.00.  For purposes of this Agreement,
the Debt Service Coverage Ratio shall be calculated quarterly as of the end of
each fiscal quarter of Borrower and the relevant period of determination for the
calculation shall be the four (4) fiscal quarter period ending as of each such
date.


Section 5.16  Disbursement Requests.  Submit requests for disbursements under
the Loan in the form of the Disbursement Request attached as a schedule to this
Agreement.


Section 5.17  Inspections; Compliance.  Borrower shall permit Agent and its
designees from time to time to make such inspections and audits, and to obtain
such confirmations or other information, with respect to any of the Collateral
as Agent is entitled to make or obtain under the Collateral Agreements or other
Loan Document(s), and shall reimburse Agent on demand for all costs and expenses
incurred by Agent in connection with such inspections and audits. Borrower shall
further comply with all of the other terms and conditions of the Collateral
Agreements and each of the other Loan Documents.


ARTICLE 6
NEGATIVE COVENANTS


So long as Agent or any Lender shall have any commitment or obligation, if any,
to make or extend any Loans to or in favor of Borrower, and/or so long as any
Indebtedness remains unpaid and outstanding, Borrower covenants and agrees that
it shall not, without the prior written consent of Agent:


Section 6.1 Redeem Stock.  Purchase, redeem, retire or otherwise acquire any of
the shares of its capital stock, or make any commitment to do so, unless
Borrower has previously provided to Agent a proforma compliance certificate
showing compliance with the Agreement immediately following such purchase,
redemption, retirement or acquisition.
 
30

--------------------------------------------------------------------------------



 
Section 6.2 Liens. Create, incur, assume or suffer to exist any Lien of any kind
upon any of its property or assets, whether now owned or hereafter acquired,
other than Permitted Encumbrances.


Section 6.3 Debt. Incur, create, assume or permit to exist any Debt of any kind
or nature whatsoever, except (without duplication) for (i) the Indebtedness,
(ii) Subordinated Debt, (iii) existing indebtedness (if any) to the extent set
forth in the Schedule of Debt attached hereto or in the most recent financial
statements of Borrower delivered to Agent prior to the date of this Agreement,
(iv) unsecured trade indebtedness, utility indebtedness and non-extraordinary
accounts payable incurred and paid in the ordinary course of business, (v)
secured Debt not to exceed an aggregate of Twenty Million Dollars
($20,000,000.00) incurred in the ordinary course of Borrower's business that is
secured by Liens of the type described in Section A of the Schedule of
Additional Permitted Liens attached hereto and that satisfies all of the
requirements in Section A of the Schedule of Additional Permitted Liens attached
hereto; and (vi) other unsecured Debt not to exceed Five Hundred Thousand
Dollars ($500,000.00), in aggregate, at any time outstanding.


Section 6.4 Loans and Advances. Make loans, advances or extensions of credit to
any Person, except as authorized by Borrower's Articles of Incorporation, as
amended.


Section 6.5 Guaranties. Guarantee or otherwise, directly or indirectly, in any
way be or become responsible for obligations of any other Person, except (i)
guaranties in favor of Agent; and (ii) the endorsement of negotiable instruments
in the ordinary course of business for deposit or collection.


Section 6.6 Asset Dispositions; Dissolution; Mergers; Capital Structure;
Business Purpose. (a) Sell, lease (as lessor), transfer or otherwise dispose of
any of its properties or assets, except as to the sale of inventory in the
ordinary course of business; (b) change its name, its corporate identity or
structure, its form of organization or the state in which it has been formed or
organized; (c) dissolve or liquidate or consolidate with or merge into any other
Person, or permit any other Person to merge into it; (d) acquire all or
substantially all the properties or assets of any other Person; (e) enter into
any reorganization or recapitalization, or reclassify its capital stock; (f)
enter into any sale-leaseback transaction; (g) permit any levy, attachment or
restraint to be made affecting any of Borrower's assets; (h) permit any judicial
officer or assignee to be appointed or to take possession of any or all of
Borrower's assets; or (i) make any other change in Borrower's financial
structure or in any of its business objects, purposes or operations which, in
the opinion of Agent, could result in a Material Adverse Effect; (j) enter into
any transaction not in the ordinary course of Borrower's business; or (k) make
any payment on account of any Subordinated Debt in violation of the provisions
of any subordination agreement between Agent and the applicable subordinated
debt holder, or otherwise fail to comply with the terms and conditions set forth
in any such subordination agreement.


Section 6.7 Investments. Purchase or hold beneficially any stock or other
securities of, or make any investment or acquire any interest whatsoever in, any
other Person, except for (a) the common stock of any Subsidiaries owned by
Borrower on the date of this Agreement, as more particularly described in the
Schedule of Subsidiaries attached hereto, (b) certificates of deposit or time
deposits with Agent or any Lender, and (c) direct obligations of the United
States of America, or any agency thereof, maturing within one (1) year from the
date of acquisition thereof.


Section 6.8 Apply Proceeds to Purchase or Carry Margin Stock. Apply any of the
proceeds of any loan, advance or other extension of credit by Agent or Lenders
to or in favor of Borrower, directly or indirectly to the purchase or carrying
of any "margin stock" or "margin securities" within the meanings of Regulation U
or of Regulation G of the Board of Governors of the Federal Reserve System, or
any regulations, interpretations or rulings thereunder; or extend credit to
others directly or indirectly for the purpose of purchasing or carrying any such
margin stock or margin securities.


Section 6.9 Pension Plans; PBGC. Allow any fact, condition or event to occur or
exist with respect to any employee pension or profit sharing plan established or
maintained by it which might constitute grounds for termination of any such plan
or for the court appointment of a trustee to administer any such plan; or permit
any such plan to be the subject of termination proceedings (whether voluntary or
involuntary) from which termination proceedings there may result in a liability
of Borrower to the PBGC which, in the opinion of Agent, will result in a
Material Adverse Effect.


Section 6.10  Sanctions.  The Borrower will not, and will not permit any
Subsidiary to, use any Loan or the proceeds of any Loan, or lend, contribute or
otherwise make available any Loan or the proceeds of any Loan to any Sanctioned
Person, to fund any activities of or business with any Sanctioned Person or in
any Sanctioned Country, or in any other manner that will result in a violation
by any Person (including any Person participating in the transaction, whether as
Agent, any Lender (including a Swingline Lender) or otherwise of Sanctions.
 
31

--------------------------------------------------------------------------------



 
ARTICLE 7
EVENTS OF DEFAULT; REMEDIES


Section 7.1 Events of Default.  An "Event of Default" shall be deemed to have
occurred or exist under this Agreement upon the occurrence and/or existence of
any of the following conditions or events:


(a) Borrower and/or any other Loan Party shall fail to pay the principal of or
interest on or shall otherwise fail to pay any other amount owing by Borrower
and/or such Loan Party to Agent or Lenders, when due, whether under any of the
Indebtedness or otherwise, and such default in payment shall continue unremedied
or uncured beyond any applicable period of grace provided with respect thereto,
if any, in the relevant Loan Document(s);


(b) any representation, warranty, certification or statement made or deemed to
have been made by Borrower and/or any other Loan Party herein, or in any
certificate, financial statement or other document or agreement delivered by or
on behalf of Borrower and/or any such Loan Party in connection with the
Indebtedness or any of the Loan Documents shall prove to be untrue or incomplete
in any material respect;


(c) Borrower or any other Loan Party shall fail to maintain in effect insurance
required on any of the Primary Collateral in accordance with the requirements of
the Loan Documents;


(d) Borrower or any other Loan Party shall fail to observe or perform any
condition, covenant or agreement set forth herein or in any other Loan Document;
provided, however, that notwithstanding any provision to the contrary in this
Agreement or such other Loan Document, if such failure does not constitute an
Event of Default under any of the other subsections of this Section and is
capable of being remedied or cured, it shall not constitute an Event of Default
unless it continues for 30 days or more after the earlier to occur of (i)
written notice thereof to Borrower from Agent; and (ii) the date on which
Borrower or such other Loan Party knew or should have known of the occurrence of
such failure;


(e) if there shall be any change, for any reason whatsoever, in the management,
ownership or control of Borrower or any other Loan Party which, in the sole
discretion of Agent, could result in a Material Adverse Effect;


(f) if (i) any party subordinating its claims to that of Agent's or Lenders'
terminates, rescinds, revokes or violates the terms of its subordination, or
(ii) any Loan Party (other than Borrower) dies or terminates, rescinds, revokes
or violates the terms of any guaranty, pledge, collateral assignment,
subordination agreement or other document, instrument or agreement entered into
by such Loan Party in favor of Agent or either Lender, including, without
limitation, any document evidencing the pledge by such Loan Party of property
that is subject to a Lien which secures all or any part of the Indebtedness;


(g) Borrower and/or any other Loan Party shall (i) fail to pay when due any of
its Debt (other than to Lenders and Agent), or shall fail to observe or perform
any term, condition, covenant or agreement of Borrower and/or any such Loan
Party set forth in any document, instrument or agreement evidencing, securing or
relating to such Debt, and such failure shall remain unremedied or uncured
beyond any applicable period of grace or cure, if any, provided with respect
thereto so as to permit the holder(s) of such Debt to accelerate the maturity or
payment of such Debt, or (ii) shall fail to observe or perform any term,
condition, covenant or agreement of Borrower and/or any such Loan Party set
forth in any material agreement, contract, indenture, instrument or undertaking
to which Borrower and/or any such Loan Party is a party with any one or more
third parties (other than the Loan Documents, environmental indemnity in favor
of Agent and Lenders or any guaranty of the Indebtedness) or by which it may be
otherwise bound, and such failure could result in the acceleration of the
maturity or payment of Borrower's indebtedness to others, whether under any such
agreement, contract, indenture, instrument or undertaking or otherwise, or which
failure could result in a Material Adverse Effect;


(h) if Borrower and/or any other Loan Party (i) become(s) insolvent or the
subject of a voluntary or involuntary proceeding in bankruptcy, or a
reorganization, arrangement or creditor composition proceeding, (ii) cease(s)
doing business as a going concern, (iii) is enjoined restrained or in any way
prevented by court order or other legal or administrative action or proceedings
from continuing to conduct all or any material part of its business affairs, or
(iv) is the subject of a dissolution, merger or consolidation;


(i) if Borrower and/or any other Loan Party has any of its property or assets
attached, seized, subject to a writ or distress warrant, or come into the
possession of any trustee, receiver, controller, custodian, assignee for the
benefit of creditors or any other person or entity having powers or duties like
or similar to the powers and duties of trustee, receiver, controller, custodian
or assignee for the benefit of creditors, and the same are not released,
discharged or bonded against within thirty (30) days thereafter.
 
32

--------------------------------------------------------------------------------



 
(j) if any reportable event, which the Agent determines constitutes grounds for
the termination of any deferred compensation plan by the PBGC or for the
appointment by the appropriate United States District Court of a trustee to
administer any such plan, shall have occurred and be continuing thirty (30) days
after written notice of such determination shall have been given to Borrower by
Agent, or any such plan shall be terminated within the meaning of Title IV of
ERISA, or a trustee shall be appointed by the appropriate United States District
Court to administer any such plan, or the PBGC shall institute proceedings to
terminate any plan;


(k) if (i) there shall be rendered against Borrower and/or any other Loan Party
one or more judgments for the payment of money which has or have become
non-appealable and shall remain undischarged, unsatisfied by insurance and
unstayed for more than thirty (30) days, whether or not consecutive; or (ii) a
levy, lien, writ of attachment or garnishment against any of the property or
assets of Borrower and/or any other Loan Party shall be issued and levied in any
action(s) and not released or appealed and bonded in an amount and manner
satisfactory to Agent within thirty (30) days after such issuance and levy, or
(iii) a settlement, or a series of related settlements, is agreed upon by
Borrower and/or any other Loan Party for the payment or money or the delivery of
goods or services by Borrower and/or such Loan Party;


(l) if (i) Agent deems itself or Lenders insecure, believing that the prospect
of payment or performance of any of the Indebtedness is impaired or shall fear
deterioration, removal or waste of any of the Collateral; or (ii) in the opinion
of Agent, a Material Adverse Effect has resulted or occurred or could result or
occur; or


(m) the occurrence or existence of any "Default" or "Event of Default", as the
case may be, set forth in any other Loan Document.


Upon the occurrence and at any time during the continuance or existence of any
Event of Default, Agent may, with or without notice to Borrower, declare all
outstanding Indebtedness to be due and payable, whereupon all such Indebtedness
then outstanding shall immediately become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower, and any commitment or obligation, if any, on the part of Agent and
Lenders to make or extend Loans shall immediately terminate.  Further, upon the
occurrence or at any time during the continuance or existence of any Event of
Default hereunder, Agent may collect, deal with and dispose of all or any part
of any Collateral in any manner permitted or authorized by the Uniform
Commercial Code or other applicable law (including public or private sale), and
after deducting expenses (including, without limitation, reasonable attorneys'
fees and expenses), Agent may apply the proceeds thereof in part or full payment
of any of the Indebtedness, whether due or not, in any manner or order Agent
elects (subject to the terms of this Agreement).  In addition to the foregoing,
upon the occurrence and at any time during the continuance or existence of any
Event of Default hereunder, Agent may exercise any and all rights and remedies
available to it as a result thereof, whether under this Agreement or other Loan
Documents, at law (including, without limit, the Uniform Commercial Code), or
otherwise. Notwithstanding anything to the contrary set forth in any other Loan
Document, Lenders shall not be obligated to make or extend any Loans or advances
to any Borrower(s) during the existence of any Default or Event of Default.


Section 7.2 Application of Proceeds Following Event of Default to Payment of
Agent Fees and Expenses.  Notwithstanding anything to the contrary in this
Agreement, following the occurrence of an Event of Default and the termination
of Lenders' obligation to make disbursements, the acceleration of the
Indebtedness, or the exercise of any remedy in accordance with the provisions of
the Loan Documents, Agent shall apply the proceeds of the Collateral, together
with any offsets, voluntary payments by Borrower or others and any other sums
received or collected in respect of such Indebtedness first, to pay all incurred
and unpaid fees and expenses (including attorney's fees) of Agent under the Loan
Documents and any protective advances made by Agent with respect to the
collateral under or pursuant to the terms of any Loan Document, next to the
Indebtedness owed to Lenders in accordance with their Pro Rata Shares and then,
if there is any excess, to Borrower.




ARTICLE 8
AGENCY PROVISIONS


Section 8.1 Appointment.  Each Lender hereby designates and appoints Agent as
agent and servicer of such Lender to act as specified herein, and hereby
authorizes Agent, as the agent and servicer for such Lender, to take such action
on its behalf under the provisions of this Agreement and the other Loan
Documents, and to exercise such powers and perform such duties as are expressly
delegated by the terms hereof and thereof, together with such other powers as
are reasonably incidental thereto.  In connection with the foregoing, but
subject to Section 8.3 below, Agent is authorized and empowered and is afforded
with a general power of attorney to execute and deliver, on behalf of itself and
each Lender or any of them, any and all instruments of satisfaction,
cancellation, or partial or full release or discharge, and all other notices,
demands, claims, complaints, responses, affidavits or other documents or
instruments in connection with any proceedings concerning the Loan or the Loan
Documents.  Except as expressly provided in Section 8.3 below, or other Sections
of this Agreement, Agent shall have no obligation in performing its duties under
this Agreement and the other Loan Documents to obtain the consent or approval
of, or to consult with, the other Lenders.  Agent shall not have any duties or
responsibilities except those expressly set forth in this Agreement and the
other Loan Documents, or any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any of the other Loan
Documents, or shall otherwise exist against Agent.  In performing its functions
and duties under this Agreement and the other Loan Documents, Agent shall act
solely as agent of each Lender and does not assume and shall not be deemed to
have assumed any obligation or relationship of agency or trust with or for
Borrower or any Guarantor.
 
33

--------------------------------------------------------------------------------



 
Section 8.2 Sole Administration by Agent.  Subject to the provisions of Section
8.3, Agent shall solely be responsible for and will administer, service and
manage the Loan in accordance with this Agreement and the other Loan Documents,
all in such manner as it determines in its sole discretion, provided its actions
are in accordance with the Servicing Standard.


Section 8.3 Consents and Approvals.


(a) Each of the following shall require the written approval or consent of the
Required Lenders:


(i) The exercise of any rights and remedies under the Loan Documents following
an Event of Default, provided that, absent any direction from or
approval/consent by the Required Lenders as to a course of action following
consultation by Agent with all Lenders as required by Section 8.4, Agent may
exercise such rights or remedies following an Event of Default as it may
determine in good faith to be necessary or appropriate to protect the Lenders or
the Collateral (provided, however, that this clause does not authorize the Agent
to take action contrary to Sections 8.3(a)(ii), (iii), (iv) or (v) or Section
8.3(b), below);


(ii) Appointment of a Successor Agent;


(iii) Approval of any Post-Default Plan;


(iv) Acceptance of any new Eligible Loan Note or Eligible Owned Real Estate as
collateral for the Loan or the making of any Sublimit Loan; and
 
(v) Approval of any material amendment or modification of the Credit Agreement
or any other Loan Documents, issuance of any material waiver of any material
provision of the Credit Agreement or any of the other Loan Documents (including
waiver of the conditions specified in the Loan Documents for any Advance or
disbursement to the Borrower), or agreement with Borrower to forbear from
exercising any material rights or remedies under the Credit Agreement or other
Loan Documents.


(b) Each of the following shall require the written approval or consent of all
of the Lenders:
(i) Change in the terms of this Agreement;
(ii) Extension of the Maturity Date (beyond any extension required under the
Loan Documents), any fixed payment date or amortization period or forgiveness of
all or any portion of the principal amount of the Loan or any accrued interest
thereon, or any other amendment of the Credit Agreement or other Loan Documents
that would reduce the interest rate options or the rate at which fees are
calculated or forgive any loan fee, or extend the time of payment of any
principal, interest or fees;
(iii) Increase in the amount of the Loan or any non-consenting Lender's
Commitment;
(iv) Release or forgiveness of any Guarantor; and
(v) Release or subordination of any lien on any material Collateral, including
any change in the "release price" for which portions of the Collateral will be
released (except in any circumstance as required under the Loan Documents,
including but not limited to, Borrower's request to remove a Loan Note from the
Advance Formula or Sublimit Formula).
 
34

--------------------------------------------------------------------------------


 
(c) In addition to the required consents or approvals referred to in subsections
(i) and (ii) above, Agent may at any time request instructions from the Required
Lenders with respect to any actions or approvals that, by the terms of this
Agreement and the Loan Documents, Agent is permitted or required to take or to
grant without instructions or consent from any Lenders, and if such instructions
are promptly requested, Agent shall be absolutely entitled to refrain from
taking any action or to withhold any approval and shall not be under any
liability whatsoever for refraining from taking any action or withholding any
approval under any of the Loan Documents until it shall have received such
instructions from the Required Lenders.
Section 8.4 Notices Related to Consents and Approvals.  All communications from
Agent to the Lenders requesting Lenders' determination, consent, approval or
disapproval (i) shall be given in the form of a written notice to each Lender,
(ii) shall be accompanied by a description of the matter or item as to which
such determination, approval, consent or disapproval is requested, or shall
advise each Lender where such matter or item may be inspected, or shall
otherwise describe the matter or issue to be resolved, (iii) shall include, if
reasonably requested by a Lender and to the extent not previously provided to
such Lender, written materials and a summary of all oral information provided to
Agent by Borrower in respect of the matter or issue to be resolved, and
(iv) shall include Agent's recommended course of action or determination in
respect thereof.  Each Lender shall reply promptly after receipt of the request
therefor from Agent; and, notwithstanding any other provision hereof, if a
Lender fails to respond to a written request for approval or consent by Agent
(which response may be a reasonable request for additional information) not
later than ten (10) Business Days following Agent's initial request and five (5)
Business Days following a second written request, which second request shall
clearly specify that failure to respond within five (5) Business Days shall be
deemed to constitute approval, Lender shall be irrevocably deemed to have
consented to and approved the requested course of action.


Section 8.5 Actions by Agent and Notice of Actions.


(a) Except as otherwise expressly provided under this Agreement or in the other
Loan Documents and subject to the terms hereof and thereof, Agent will take such
action, assert such rights and pursue such remedies under the this Agreement and
the other Loan Documents as the Required Lenders or all of the Lenders, as the
case may be (as provided for hereunder), shall direct in writing; provided,
however, that the Agent shall not be required to act or refrain from acting if,
in the reasonable judgment of the Agent, such action or inaction may expose the
Agent to personal liability for which the Agent has not been satisfactorily
indemnified hereunder or is contrary to this Agreement, the other Loan
Documents, or applicable law.  Agent shall promptly notify each Lender at any
time that the Required Lenders or all of the Lenders, as the case may be (as
provided for hereunder), have instructed Agent to act or refrain from acting
pursuant hereto.


(b) Agent shall in all cases be fully protected in acting, or in refraining from
action, hereunder and under the Loan Documents in accordance with written
instructions signed by all the Lenders (or the Required Lenders, if such action
may be directed hereunder by the Required Lenders), and such instructions and
any action taken or failure to act pursuant thereto shall be binding on all the
Lenders.  Each Lender, severally to the extent of its Pro Rata Share, hereby
agrees to indemnify Agent against and hold it harmless from any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take such action, provided that the foregoing shall not release Agent from
liability for its negligence or willful misconduct.


(c) Agent shall promptly give other Lenders notice of an Event of Default of
which Agent has actual knowledge.  Should Agent receive any written notice of
the occurrence of a default or Event of Default, or should Agent send Borrower a
notice of Default or Event of Default, Agent shall promptly furnish a copy
thereof to each Lender.  Upon the occurrence of an Event of Default, Agent and
other Lenders shall consult with each other in good faith as to the course of
action to be taken as a result thereof.


Section 8.6 Agent to Hold Documents/Make Reports.  Agent shall hold in its
possession, at its principal office, a set of original Loan Documents, but shall
deliver to each Lender one complete copy of the original Loan Documents and
copies of any of the following received from the Borrower in connection with the
closing and/or any subsequent modification of the Loan Documents, organizational
documents of Borrower and Guarantors, legal opinions, due diligence materials,
title policies, insurance policies, environmental reports, land use and zoning
approvals and financial statements.  Agent shall provide to each Lender (i) on a
monthly basis a report showing the payment history and status of the Loan and
(ii) copies of all financial statements and other reports of material importance
that Agent obtains pursuant to the Loan Documents or regarding Borrower, any
Guarantor or in respect of the collateral for the Loan.  Any Lender shall have
the right upon five (5) Business Days' prior written request to examine the
originals of all Loan Documents and other materials pertaining to the Loan at
all reasonable times during normal business hours, at the office of Agent where
such documentation is maintained, and to make copies at its expense of such
documents and materials.  Furthermore, Agent shall upon fifteen (15) Business
Days' prior written request from a Lender, make and deliver copies of such
documents to such Lender, with such Lender paying the reasonable cost of making
and delivering such copies.
 
35

--------------------------------------------------------------------------------


 
Section 8.7 Relationship with Borrower.  Lenders acknowledge that, with respect
to the Loan and the Loan Documents, Agent shall have the sole and exclusive
authority to deal and communicate with Borrower and Guarantor  on behalf of
Lenders, subject to the following:  any Lender may communicate directly with
Borrower and/or Guarantor with respect to the Loan and the Loan Documents
provided that such Lender gives prior written notice to Agent of its intention
to do so and gives Agent a reasonable opportunity to participate in that
communication.  Each non-Agent Lender agrees that it will not take any legal
action, nor institute any actions or proceedings, against Borrower, Guarantor or
any other person or entity (excluding Agent or any other Lender) with respect to
the Loan, without the prior written consent of Agent, which consent may be
withheld by Agent in its sole and absolute discretion.
Section 8.8 Collections, Distributions and Rescissions of Payments by Agent.


(a) Each Lender's interest under the Loan shall be payable solely from payments,
collections and proceeds actually received by Agent under the Loan Documents;
and Agent's only liability to a Lender with respect to any such payments,
collections or proceeds shall be to account for such Lender's Pro Rata Share
thereof in accordance with this Agreement.  Subject to Section 9.14 below, Agent
shall have the exclusive right to collect sums on account of the Loan,
including, without limitation, protective advances, fees, prepayment premiums
(if any), and repayment of advances in excess of the amounts permitted to be
borrowed, whether such sums are received directly from Borrower or any other
persons or entities, or as amounts payable by exercise of the right of offset by
Agent of any kind against the deposits, accounts, moneys or other property of
Borrower deposited at or held by Agent, or by reason of total or partial
condemnation or taking by governmental authority, proceeds or recoveries under
insurance policies collected and not applied to repair and restore any Direct
Mortgaged Property, payment and performance bonds (if any), title insurance
policies, amounts realized by reason of any sale or operation of the Collateral
or enforcement of the Loan Documents (all collectively, the "Loan Recoveries"). 
Agent will hold the Loan Documents and perform all of its obligations under each
provision of this Agreement in accordance with the Servicing Standard.  Agent
will receive and hold all receipts and collections with respect to the Loan for
the benefit of Lenders in accordance with their respective Pro Rata Share.  If
any Lender shall in any manner receive any payments or any other funds or
property in connection with the Loan (whether or not voluntary), other than
payments from Agent in accordance with this Agreement, such Lender shall
transfer to Agent all such payments or other funds or property within two (2)
Business Days of learning it received such funds.  The provisions of the
immediately-preceding sentence shall survive termination of this Agreement.
(b) Payments actually received by Agent for the account of the Lenders shall be
held by Agent in trust for the account of the respective Lenders and be paid to
them promptly after receipt thereof by Agent, but in any event (i) on the next
Business Day if such payments are received by Agent by 4:00 p.m. (Pacific time)
or (ii) within two (2) Business Days if such payments are received by Agent
after 4:00 p.m. (Pacific time), or (iii) to the extent that the applicable
payment represents repayment of a portion of the principal of the Loan, the rate
of interest applicable to such portion of the Loan, from the date of receipt of
such funds by Agent until such funds are paid in immediately available funds to
such Lenders.  All payments of principal and interest in respect of the Loan,
all payments of the fees described in this Agreement and all payments in respect
of any other obligations of Borrower under the Loan Documents shall be allocated
among such of Lenders as are entitled thereto, in proportion of their respective
Pro Rata Shares.  Agent shall distribute to each Lender in accordance with the
wire instructions attached hereto as Schedule 2, or at such other address as a
Lender may request in writing, such funds as it may be entitled to receive,
provided that Agent shall in any event not be bound to inquire into or determine
the validity, scope or priority of any interest or entitlement of any Lender and
may suspend all payments and seek appropriate relief (including without
limitation instructions from the Required Lenders, or all Lenders, as
applicable, or an action in the nature of interpleader) in the event of any
doubt or dispute as to any apportionment or distribution contemplated hereby. 
The order of priority herein is set forth solely to determine the rights and
priorities of the Lenders as among themselves and may at any time or from time
to time be changed by the Lenders as they may elect, in writing, without
necessity of notice to or consent of or approval by Borrower.
(c) If all or part of any payment of principal, interest or any Loan Recoveries
received by Agent is rescinded or must otherwise be returned for any reason and
if Agent has paid any portion thereof to any Lender, then Agent shall notify
each Lender of the reason such payment must be returned and each Lender shall,
upon written notice from Agent, pay to Agent the portion of the rescinded
payment received by such Lender.  If notice is received by Lenders before 1:00
p.m. Pacific time, then each Lender shall pay its share of the rescinded payment
to Agent on the next Business Day.  If notice is received by Lenders after 1:00
p.m. Pacific time, then each Lender shall pay its share of the rescinded payment
to Agent before the end of the second Business Day following receipt of notice. 
The provisions of this subsection (c) shall survive any termination of this
Agreement.
 
36

--------------------------------------------------------------------------------


 
(d) To the extent that the foregoing provisions are inconsistent with Section
7.2 of this Agreement, the provisions of that Section 7.2 control.
(e) Funds to be paid by Agent to any Lender, or by any Lender to Agent, pursuant
to this Agreement, shall be paid by wire transfer as set forth in Schedule 2
attached hereto and made a part hereof, unless the Person that is to receive the
funds has previously provided written notice to the Person that is remitting the
funds designating another method of payment.
Section 8.9 Provisions Relating to Collateral; Agent's Authority; Disclaimer.


(a) Agent is hereby authorized on behalf of all Lenders, without the necessity
of further consent from any Lender, at any time and from time to time, to take
any action with respect to any Collateral that may be necessary to preserve and
maintain such Collateral or to perfect and maintain perfected the liens upon
such collateral granted pursuant to this Agreement and the other Loan Documents
and shall take such actions as may be necessary to properly create and perfect
Lenders' security interest in the Collateral from the Loan.
(b) Except as provided in this Agreement, Agent shall have no obligation
whatsoever to any Lender or to any other person or entity to assure that any
Collateral exists or is owned by Borrower or is cared for, protected or insured
or has been encumbered or that the liens granted in the Loan Documents or
pursuant thereto have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority.
(c) Should Agent commence any proceeding or in any way seek to enforce Agent's
or Lenders' rights or remedies under the Loan Documents in accordance with the
provisions of this Agreement or any of the other Loan Documents, irrespective of
whether as a result thereof Agent shall acquire title to any Collateral, each
Lender, upon demand therefor from time to time, shall contribute its Pro Rata
Share of the reasonable costs and/or expenses of any such enforcement or
acquisition, including, but not limited to, fees of receivers or trustees, court
costs, title company charges, filing and recording fees, appraisers' fees and
fees and expenses of attorneys to the extent not otherwise reimbursed by
Borrower.  Without limiting the generality of the foregoing, each Lender shall
contribute its Pro Rata Share of all reasonable costs and expenses incurred by
Agent (including reasonable attorneys' fees and expenses) if Agent employs
counsel for advice or other representation (whether or not any suit has been or
shall be filed) with respect to any Collateral, or any of the Loan Documents, or
the attempt to enforce any security interest or lien on any Collateral, or to
enforce any rights of Agent or the Lenders or any of Borrower's or any other
party's obligations under any of the Loan Documents, but not with respect to any
dispute between Agent and any other Lender(s).  It is understood and agreed
that, in the event Agent determines it is necessary to engage counsel for
Lenders from and after the occurrence of a default or an Event of Default, said
counsel shall be selected by Agent, and Agent shall notify the other Lenders of
the identity of counsel so selected.
(d) In the event that all or any portion of the Collateral is acquired by Agent
as the result of the exercise of any remedies under any Loan Document, or is
retained in satisfaction of all or any part of Borrower's obligations under the
Loan Documents, title to any such Collateral or any portion thereof shall be
held in the name of Agent or a nominee or subsidiary of Agent, as agent, for the
ratable benefit of Lenders.  Agent shall prepare a Post-Default Plan, which
shall be subject to the written approval of the Required Lenders.  Agent shall
administer the Collateral in accordance with the Post-Default Plan and, upon
demand therefor from time to time, each Lender will contribute its Pro Rata
Share of all reasonable costs and expenses incurred by Agent pursuant to the
Post-Default Plan, including without limitation, any operating losses and all
necessary operating reserves.  To the extent there is net operating income from
such collateral, Agent shall, in accordance with the Post-Default Plan,
determine the amount and timing of distributions to Lenders.  All such
distributions shall be made to Lenders in accordance with their respective Pro
Rata Shares.  In no event shall the provisions of this subsection or the
Post-Default Plan require Agent or any Lender to take an action that would cause
such Lender to be in violation of any applicable regulatory requirements.
Section 8.10  Ratable Sharing.  Subject to Sections 8.8 and 9.14, Lenders agree
among themselves that (i) with respect to all amounts received by them that are
applicable to the payment of the Loan, equitable adjustment will be made so
that, in effect, all such amounts will be shared among them ratably in
accordance with their Pro Rata Shares, whether received by voluntary payment, by
the exercise of the right of set-off or bankers' lien, by counterclaim or cross
action or by the enforcement of any or all of the Loan Documents or any
collateral and (ii) if any of them shall by voluntary payment or by the exercise
of any right of counterclaim, set-off, bankers' lien or otherwise, receive
payment of a proportion of the aggregate amount of the Loan held by it that is
greater than its Pro Rata Share of the payments on account of the Loan, the one
receiving such excess payment shall purchase, without recourse or warranty, an
undivided interest and participation (which it shall be deemed to have done
simultaneously upon the receipt of such payment) in such obligations owed to the
others so that all such recoveries with respect to such obligations shall be
applied ratably in accordance with their Pro Rata Share; provided, that if all
or part of such excess payment received by the purchasing party is thereafter
recovered from it, those purchases shall be rescinded and the purchase prices
paid for such participations shall be returned to that party to the extent
necessary to adjust for such recovery, but without interest except to the extent
the purchasing party is required to pay interest in connection with such
recovery.
 
37

--------------------------------------------------------------------------------



 
Section 8.11  Limitation of Liability.  Neither Agent nor any of its directors,
officers, agents or employees shall be liable to any Lender for any action taken
or omitted to be taken by it or them hereunder or under any Loan Document or in
connection herewith or therewith, except for its or their own negligence or
willful misconduct, or, with respect to Agent, for action taken by Agent in
breach of this Agreement, including Sections 8.3 and 8.4 above, or failure to
satisfy the Servicing Standard.  In the absence of negligence, Agent shall not
be liable for any apportionment or distribution of payments made by it in good
faith pursuant to Section 8.8, and if any such apportionment or distribution is
subsequently determined to have been made in error the sole recourse of any
Lender to whom payment was due, but not made, shall be to recover from the
recipients of such payments any payment in excess of the amount to which they
are determined to have been entitled.  The provisions of this Section shall
survive any termination of this Agreement.


Section 8.12  No Responsibility for Loan, Recitals, Etc.


(a) Subject to compliance with the Servicing Standard, neither Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (i) any statement, warranty or
representation made in connection with any Loan Document or any use of the Loan;
(ii) the performance or observance of any of the covenants or agreements of any
party to any Loan Document; (iii) the satisfaction of any condition specified in
the Credit Agreement, except receipt of items purporting to be the items
required to be delivered to Agent; or (iv) the validity, effectiveness or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith, provided that the foregoing shall not release Agent from
liability for its negligence or willful misconduct.


(b) Agent (i) except as expressly stated herein, makes no warranty or
representation of any kind or character relating to Borrower, any collateral, or
any guarantor, and shall not be responsible for any warranty or representation
made in or in connection with the Loan or the Loan Documents, (ii) makes no
warranty or representation as to, and shall not be responsible for the
correctness as to form, the due execution, legality, validity, enforceability,
genuineness, sufficiency, or collectability of the, Loan, the Loan Documents,
any Collateral, any guarantees or any other document relating thereto, or for
any failure by Borrower or any Guarantor to perform its obligations thereunder,
for Borrower's use of the proceeds therefrom, or for the preservation of any
collateral or the loss, depreciation, or release thereof, subject to the
Servicing Standard and the consent rights of Lenders under this Agreement,
(iii) makes no warranty or representation as to, and assumes no responsibility
for, the authenticity, validity, accuracy, or completeness of any notice,
financial statement, or other document or information received by Agent in
connection with, or otherwise referred to in, this Agreement, and (iv) except as
expressly provided for in this Agreement, shall not be responsible for the
observance or performance of any agreements contained in, or conditions of, this
Agreement, or to inspect the property, books or records of Borrower or any
Guarantor.  Agent makes no representations or warranties, whether expressed or
implied, to Lenders as to the validity or enforceability of the Loan Documents.


(c) Agent may undertake any of its duties as agent and servicer hereunder and
under any Loan Document by or through employees, agents, and attorneys-in-fact
and shall not be liable to Lenders, except as to money or securities received by
them or their authorized agents, for the default or misconduct of any such
agents or attorneys-in-fact selected by it with reasonable care.  Agent shall be
entitled to advice of counsel concerning all matters pertaining to the agency
hereby created and its duties hereunder and under any Loan Document.  Agent
shall be entitled to rely upon any notice, consent, certificate, affidavit,
letter, telegram, statement, paper or document believed by it to be genuine and
correct and to have been signed or sent by the proper person or persons, and, in
respect to legal matters, upon the opinion of counsel selected by Agent, which
counsel may be an employee of Agent, provided that the foregoing shall not
release Agent from liability for its negligence or willful misconduct.


Section 8.13  Agent Reimbursement and Indemnification.  Lenders agree to
reimburse and indemnify Agent ratably (a) for any amounts (excluding principal
and interest on the Loan and loan fees) not reimbursed by Borrower for which
Agent is entitled to reimbursement under the Loan Documents, (b) for any other
expenses incurred by Agent on behalf of Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents, if not paid by Borrower, (c) for any expenses incurred by Agent on
behalf of Lenders that may be necessary or desirable to preserve and maintain
collateral or to perfect and maintain perfected the liens upon the collateral
granted pursuant to this Agreement and the other Loan Documents, if not paid by
Borrower, (d) for any amounts and other expenses incurred by Agent on behalf of
Lenders in connection with any default by any Lender under this Agreement or
under the other Loan Documents, if not paid by such Lender, and (e) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever that may be
imposed on, incurred by or asserted against Agent in any way relating to or
arising out of the Loan Documents or any other document delivered in connection
therewith or the transactions contemplated thereby, or the enforcement of any of
the terms thereof or of any such other documents, provided that no Lender shall
be liable for any of the foregoing to the extent that they (i) are unreasonable,
(ii) not customarily incurred, (iii) arise from the negligence or willful
misconduct of Agent, or (iv) are incurred in violation of the provisions of this
Agreement.  The provisions of this Section shall survive any termination of this
Agreement.
 
38

--------------------------------------------------------------------------------



 
Section 8.14  Rights as a Lender.  With respect to its Commitment, if any, Agent
shall have the same rights, powers and obligations under any Loan Document as
any Lender and may exercise such rights and powers as though it were not the
agent and servicer, and the term "Lender" or "Lenders" shall, unless the context
otherwise indicates, include Agent in its individual capacity as lender.  Each
Lender acknowledges and agrees that Agent and/or its affiliates may accept
deposits from, lend money to, hold other investments in, and generally engage in
any kind of trust, debt, equity or other transaction or have other
relationships, in addition to those contemplated by this Agreement or any Loan
Document, with Borrower or any of its affiliates in which Borrower or such
affiliate is not restricted hereby from engaging with any other person.


Section 8.15  Agent Termination Events/Successor Agent.  If an Agent Termination
Event occurs or if the office of Agent shall become vacant for any other reason,
Required Lenders shall, by written instrument, appoint successor agent(s)
("Successor Agent") satisfactory to such Required Lenders and, so long as no
Default or Event of Default has occurred and is continuing, to Borrower (which
approval shall not be unreasonably withheld or delayed); provided, however, that
any such Successor Agent shall be a bank or a trust company or other financial
institution of the United States or any state thereof, or any Affiliate of such
bank or trust company or other financial institution which is engaged in the
banking business and has an office in Northern California.  Such Successor Agent
shall thereupon become Agent hereunder, and Retiring Agent shall deliver or
cause to be delivered to any Successor Agent such documents of transfer and
assignment as such Successor Agent may reasonably request.  If a Successor Agent
is not so appointed, or does not accept such appointment before the Retiring
Agent's resignation or termination becomes effective, the Lender with the
largest Pro Rata Share (excluding the Lender who is the Retiring Agent) may
appoint a temporary successor to act until such appointment by the Required
Lenders and, if applicable, Borrower, is made and accepted or, if no temporary
successor is appointed as provided above, the Required Lenders shall thereafter
perform all of the duties of the Retiring Agent hereunder until such appointment
by the Required Lenders and, if applicable, Borrower, is made and accepted. 
Such Successor Agent (including any temporary successor or the Required Lenders,
if applicable, during the period it or they are acting as temporary successor or
performing the duties of the Retiring Agent as provided hereunder) shall succeed
to all of the rights and obligations of the Retiring Agent (including
compensation) as if originally named.  The Retiring Agent shall duly assign,
transfer and deliver to such Successor Agent (or any temporary successor or the
Required Lenders performing the duties of the Retiring Agent, if applicable
hereunder) all moneys at the time held by the Retiring Agent hereunder after
deducting therefrom its expenses for which it is entitled to be reimbursed
hereunder.  Upon such succession of any such Successor Agent, the Retiring Agent
shall be discharged from duties and obligations subsequently arising and shall
cease to receive compensation as Agent.  Retiring Agent's liability, if any, for
actions taken or omitted prior to such time shall be determined in accordance
with the provisions of this Agreement.  With respect to the matters described in
this Section, a Lender who is the Retiring Agent shall not have the right to
vote, the requisite percentage of Lenders that constitutes the Required Lenders
shall be calculated exclusive of the percentage of such Lender, and such Lender
shall not be considered a "Lender" in determining the Required Lenders.
ARTICLE 9
MISCELLANEOUS


Section 9.2 Demand Basis Loans. Borrower hereby acknowledges and agrees that in
the event that any of the Indebtedness shall at any time be on a demand
basis, Borrower's compliance with the terms and conditions set forth herein, and
the absence of any Event of Default hereunder, shall not, in any way whatsoever,
limit, restrict or otherwise affect or impair Agent's right or ability to make
demand for payment of any or all of such Indebtedness which may be on a demand
basis at any such time, in Agent's sole and absolute discretion, with or without
reason or cause, and the existence of any Event of Default hereunder shall not
be the sole reason or basis for enabling Agent to make demand for payment of all
or any part of such Indebtedness.
 
39

--------------------------------------------------------------------------------



 
Section 9.3 Waivers of Defaults; No Forbearance.  No Event of Default shall be
waived by Agent or Lenders except in writing and a waiver of any Event of
Default shall not be a waiver of any other default or of the same default on a
future occasion. No forbearance on the part of the Agent and Lenders in
enforcing any of its rights or remedies under this Agreement or any other Loan
Document, nor any renewal, extension or rearrangement of any payment or covenant
to be made or performed by Borrower hereunder or any such other Loan Document,
shall constitute a waiver of any of the terms of this Agreement or such Loan
Document or of any such right or remedy. No single or partial exercise of any
right, power or privilege hereunder, or any delay in the exercise hereof, shall
preclude other or further exercise of the rights of the parties under this
Agreement and/or the other Loan Documents.


Section 9.4 Governing Law; Jurisdiction.


(a)  This Agreement and the other Loan Documents and any claim, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be construed in accordance
with and be governed by the law of the State of California.


(b)  The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the United States District Court
for the Northern District of California, and of any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
District Court or California state court or, to the extent permitted by
applicable law, such appellate court.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction.


(c) The Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in subsection (b) of this Section and brought in any court
referred to in subsection (b) of this Section.  Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.


Section 9.5 Successors and Assigns.


(a) This Agreement shall inure to the benefit of and shall be binding upon the
parties hereto and their respective successors and assigns; provided, however,
that Borrower shall not assign or transfer any of its respective rights or
obligations hereunder or otherwise in respect of any of the Indebtedness without
the prior written consent of Agent.


(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and Pro Rata Share of the Loan at the time owing to it); provided
that any such assignment shall be subject to the following conditions:


(i)
Minimum Amounts.



(A)
in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment and Pro Rata Share of the Loan at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in Subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and



(B)
in any case not described in Subsection (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes the Pro Rata Share of
the Loan outstanding) or, if the Commitment is not then in effect, the principal
outstanding Pro Rata Share of the Loan that is subject to each such assignment,
determined as of the "Effective Date" specified in the Assignment and
Assumption, shall not be less than $10,000,000.



(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to its Pro Rata Share of the Loan
and the Commitment assigned.
 
40

--------------------------------------------------------------------------------



 
(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by Subsection (b)(i)(B) of this Section or below:


(A)
the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Agent within five (5) Business Days after having received
notice thereof, and provided, further, that Borrower's consent shall not be
required during the primary syndication of the Loan; and



(B)
the consent of Agent shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.



(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $_______; provided, however, that Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment.  The assignee, if it is not a Lender, shall
deliver to Agent such other forms as required by Agent.


(v) No Assignment to Certain Persons.  No such assignment shall be made (A) to
Borrower, Guarantor or any other Person liable for any part of the Indebtedness
or any Affiliate or Subsidiary of the foregoing, (B) to any Defaulting Lender or
any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B), or
(C) to a natural Person.


(vi) Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Agent, the applicable Pro Rata Share
of the Loan previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full Pro Rata Share of
the Loan.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this subsection,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.


Subject to acceptance and recording in its records by Agent, from and after the
effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of this Agreement with respect to Borrower's
obligations surviving termination of this Agreement); provided, that except to
the extent otherwise expressly agreed by the affected parties, no assignment by
a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender's having been a Defaulting Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Subsection shall be void.


Section 9.6 Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  This Agreement, the other Loan Documents, any guaranty and any
environmental indemnity constitute the entire agreement among the parties hereto
and thereto and their affiliates regarding the subject matters hereof and
thereof and supersede all prior agreements and understandings, oral or written,
regarding such subject matters.  Delivery of an executed counterpart to this
Agreement or any other Loan Document by facsimile transmission or by electronic
mail in pdf format shall be as effective as delivery of a manually executed
counterpart hereof.
 
41

--------------------------------------------------------------------------------



 
Section 9.7 USA PATRIOT ACT.  To help the government fight the funding of
terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify, and record information that identifies each
person who opens an account.  WHAT THIS MEANS FOR YOU:  when you open an
account, Agent or any Lender will ask your name, address, date of birth, and
other information that will allow Agent and Lenders to identify you.  Agent or
any Lender may also ask to see your driver's license, or other identifying
documents.


Section 9.8 Notices.  Unless otherwise provided in this Agreement, all notices
and other communications by any party to the other party(ies) relating to this
Agreement shall be in writing and shall be given by personal delivery, by United
States mail, postage prepaid, by reputable overnight courier or by facsimile,
and addressed or delivered to the respective party(ies) at the addresses stated
below, or to such other addresses as such party(ies) may from time to time
specify to the other(s) in writing.  Requests for information made to Borrower
by Agent from time to time hereunder may be made orally or in writing, at
Agent's discretion.


Borrower Address:
Owens Realty Mortgage, Inc.
2221 Olympic Boulevard
Walnut Creek, California 94595
Facsimile No.:  (925) 935-1486
Attention: _________________


Agent Address:
California Bank & Trust
456 Montgomery Street, 23rd Floor
San Francisco, California 94104
Facsimile No.: (415) 875-1456
Attention:  Peter Hooker


Lender Address:
See Signature Page(s)


Section 9.9 Costs and Expenses.  Borrower shall pay or reimburse Agent and
Lenders for (a) all costs, expenses, fees and charges paid or incurred by Agent
or any Lender (including, without limitation, Agent's and each Lender's
attorneys' fees and costs and/or fees, transfer charges and costs of Agent's and
Lender's in-house counsel) in connection with the preparation, closing and
consummation of this Agreement and/or the other Loan Documents and/or the Loans
or transactions contemplated hereby or thereby, or in connection with the
administration or enforcement of this Agreement or any of the other Loan
Document, and (b) all stamp and other taxes and duties (except for taxes on the
overall net income of Agent and any Lender imposed by the jurisdiction in which
Agent's and each Lender's principal executive office is located) payable or
determined to be payable in connection with the execution, delivery, filing or
recording of this Agreement and the other Loan Documents and the consummation of
the transactions contemplated hereby, and any and all liabilities with respect
to or resulting from any delay in paying or omitting to pay such taxes or
duties.  In addition, Borrower shall immediately and without demand reimburse
Agent and Lenders for all sums expended by Agent or Lenders in connection with
any action brought by Agent or Lenders in respect of any Default or Event of
Default or to enforce any provision of this Agreement or the other Loan
Documents and/or to exercise or enforce any rights or remedies of Agent or
Lenders.  Borrower authorizes and approves all advances and payments by Agent
and Lenders for items described in this Section as Indebtedness secured by the
Collateral.


Section 9.10  BORROWER INDEMNIFICATION AND HOLD HARMLESS.  WITHOUT LIMITING ANY
OTHER PROVISIONS OF THIS AGREEMENT, BORROWER AGREES TO INDEMNIFY AND HOLD AGENT
AND EACH LENDER HARMLESS FROM AND AGAINST ALL LOSSES, COSTS, DAMAGES,
LIABILITIES AND EXPENSES, INCLUDING, WITHOUT LIMITATION, OUTSIDE ATTORNEYS' FEES
AND DISBURSEMENTS, INCURRED BY AGENT AND ANY LENDER IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY LOANS OR TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY OR BY REASON OF ANY DEFAULT OR EVENT OF DEFAULT,
OR ENFORCING THE INDEBTEDNESS OF BORROWER OR ANY LOAN PARTY UNDER THIS AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS, AS APPLICABLE, OR IN EXERCISING ANY RIGHTS
OR REMEDIES OF AGENT OR ANY LENDER OR IN THE PROSECUTION OR DEFENSE OF ANY
ACTION OR PROCEEDING CONCERNING ANY MATTER GROWING OUT OF OR CONNECTED WITH THIS
AGREEMENT OR ANY OF THE LOAN DOCUMENTS; PROVIDED, HOWEVER, THAT THE FOREGOING
SHALL NOT BE APPLICABLE, AND THE BORROWER SHALL NOT BE LIABLE FOR ANY SUCH
LOSSES, COSTS, DAMAGES, LIABILITIES OR EXPENSES, TO THE EXTENT (BUT ONLY TO THE
EXTENT) THE SAME ARISE OR RESULT FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF THE PARTY SEEKING TO BE INDEMNIFIED OR ANY OF ITS AGENTS OR EMPLOYEES. THE
PROVISIONS OF THIS SECTION SHALL SURVIVE REPAYMENT OF THE INDEBTEDNESS AND
SATISFACTION OF ALL INDEBTEDNESS OF BORROWER TO LENDERS AND TERMINATION OF THIS
AGREEMENT.
 
42

--------------------------------------------------------------------------------


 
Section 9.11  Amendments.All amendments to or terminations of this Agreement or
the other Loan Documents must be in writing.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties hereto with respect to the subject matter of this Agreement and the
other Loan Documents, if any, are hereby superseded and merged into this
Agreement and the Loan Documents.  Time is of the essence for the performance of
all obligations set forth in this Agreement.  Each provision of this Agreement
shall be severable from every other provision of this Agreement for the purpose
of determining the legal enforceability of any specific provision.  Borrower
acknowledges that Agent and Lenders may provide information regarding Borrower
and the Loans to Agent's and each Lender's parent, Subsidiaries, Affiliates and
service providers.


Section 9.12  Reinstatement; Severability.  Agent's and each Lender's rights
under this Agreement and the other Loan Documents shall be reinstated and
revived, and the enforceability of this Agreement and the other Loan Documents
shall continue, with respect to any amount at any time paid on account of the
Indebtedness which thereafter shall be required to be restored or returned by
Agent or any Lender, all as though such amount had not been paid.  The rights of
Agent and Lenders created or granted herein and the enforceability of this
Agreement and the other Loan Documents at all times shall remain effective to
cover the full amount of all the Indebtedness even though the Indebtedness,
including any part thereof or any other security or guaranty therefor, may be or
hereafter may become invalid or otherwise unenforceable as against Borrower.


Section 9.13  No Novation.  The parties hereto hereby agree that, effective upon
the execution and delivery of this Agreement by each such party, the terms and
provisions of the Prior Credit Agreement Documents shall be and hereby are
amended, restated and superseded in their entirety by the terms and provisions
of this Agreement.  Nothing herein contained shall be construed as a
substitution or novation of the obligations of Borrowers outstanding under the
Prior Credit Agreement Documents or instruments securing the same, which
obligations shall remain in full force and effect, except to the extent that the
terms thereof are modified hereby or by instruments executed concurrently
herewith.  Nothing expressed or implied in this Agreement shall be construed as
a release or other discharge of Borrowers, or any Guarantor from any of its
obligations or liabilities under the Prior Credit Agreement Documents or any of
the security agreements, pledge agreements, mortgages, other Loan Documents,
environmental indemnities, or guaranties executed in connection therewith. 
Borrowers hereby (i) confirm and agree that each Loan Document to which it is a
party is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects except that on and after the Closing Date
all references in any such Loan Document to the "the Credit Agreement", "Advance
Formula Agreement", "Addendum", "Master Revolving Notes", "thereto", "thereof",
"thereunder" or words of like import referring to the Prior Credit Agreement
Documents shall mean the Prior Credit Agreement Documents as amended and
restated by this Agreement; and (ii) confirms and agrees that to the extent that
the Prior Credit Agreement Documents or any other Loan Document executed in
connection therewith purports to collaterally assign or pledge to Agent, or to
grant to Agent, a security interest in or lien on, any collateral as security
for the Indebtedness from time to time existing in respect of the Prior Credit
Agreement Documents, such pledge, collateral assignment or grant of the security
interest or lien is hereby ratified and confirmed in all respects as a
collateral assignment, pledge or grant to Agent for the ratable benefit of
Lenders, and shall remain effective as of the first date it became effective.


Section 9.14  Right of Set Off; Security Interest.  In addition to any rights
now or hereafter granted under applicable law and not by way of limitation of
any such rights, Agent (and any Lender following written consent of Agent and
the other Lenders), shall have the right, at any time or from time to time upon
the occurrence and during the continuance of an Event of Default, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, to set off and apply against the
Designated Account and all other accounts of the Borrower at any time held with
Agent or any Lender against any and all Indebtedness, irrespective of whether
any Lender shall have made demand hereunder and although such Indebtedness may
be unmatured; provided that neither Agent nor any Lender shall proceed directly,
by right of set-off, banker's lien, counterclaim or otherwise, against any
assets of Borrower or Guarantor (including any general or special, time or
demand, provisional or other deposits or other indebtedness owing by Agent or
such Lender to or for the credit or the account of Borrower or Guarantor) for
the purpose of applying such assets against the Indebtedness, without the prior
written consent of all Lenders.  In the event that any Lender exercises any
right of set off (or otherwise receives any property of Borrower toward payment
of the Indebtedness), (a) all amounts so set off shall be paid over immediately
to the Agent for further application in accordance with the provisions of
Section 7.2 and, pending such payment, shall be segregated by such Lender from
its other funds and deemed held in trust for the benefit of the Agent and the
Lenders, and (b) the Lender shall provide promptly to the Agent a statement
describing in reasonable detail the Indebtedness owing to such Lender as to
which it exercised such right of set off.  Each Lender agrees promptly to notify
the Agent and the Borrower after any such set off and any application made by
such Lender; provided that the failure to give such notice to Borrower shall not
affect the validity of such set off and application.  Each Lender agrees to
apply all amounts collected from any such set off to the Indebtedness before
applying such amounts to any other indebtedness or other obligations owed by the
Borrower and any of its Subsidiaries to such Lender.  Furthermore, Borrower
grants to Agent on behalf of the Lenders, a security interest in and lien upon
all items deposited in any account of Borrower with the Agent or any Lender and
by all proceeds of these items (cash or otherwise), all account balances of
Borrower from time to time with the Agent or any Lender, and by all property of
any of the Borrower from time to time in the possession of the Agent or any
Lender.  Additionally, Borrower grants to each Lender, as collateral security
for the payment and performance of all of the obligations of the Borrower under
this Agreement, a security interest in and lien upon all items deposited in any
account of Borrower with the such Lender, as the case may be, and by all
proceeds of these items (cash or otherwise), all account balances of Borrower
from time to time with that Lender, and by all property of any of the Borrower
from time to time in the possession of such Lender.  The rights of Agent and
Lenders under this Section 9.14 are in addition to the other rights and remedies
(including, without limitation, other rights of setoff) which such Lender may
have under this Agreement.
 
43

--------------------------------------------------------------------------------



 
Section 9.15  Sales, Assignments, Pledges, Partcipations.


(a) Agent has the right to sell, assign, or grant participations or any interest
in, any or all of the Indebtedness, and, in connection with this right, but
without limiting its ability to make other disclosures to the full extent
allowable, Agent may disclose all documents and information which the Agent now
or later has relating to the undersigned or the Indebtedness.  The undersigned
agree(s) that Agent and Lenders may provide information relating to this
Agreement or relating to the undersigned to the Agent's and each Lender's
parents, affiliates, subsidiaries and service providers.


(b) No sale, assignment, pledge, or participation of any interest in the Loan
may be made by any Lender hereto without advance notice to all other parties
hereto.  No non-Agent Lender may sell, assign, or pledge any portion of its
interest in the Loan without the prior written consent of the Agent and the
other Lenders, which consent the Agent and such other Lenders may withhold in
their sole and absolute discretion.  The Agent Lender may not sell, assign,
pledge, or participate all or any portion of its interest in the Loan without
the prior written consent of each Lender, which consent each Lender may withhold
in its sole and absolute discretion.  In any event, the initial Agent shall not
sell, assign, pledge, or participate a portion of its interest in the Loan to
more than two (2) persons or entities in addition to those identified in
Schedule I to this Agreement or which would, in the aggregate, reduce the
initial Agent's unencumbered Pro Rata Share to less than thirty five percent
(35%) of the Total Commitment.  Any sale, assignment, pledge, or participation
shall be subject to the terms of this Agreement.


Section 9.16  Lenders' Credit Decisions.  Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender and based on
the financial statements and other information prepared by Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents.  Each Lender also acknowledges that it will, independently and
without reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents.


Section 9.16  WAIVER OF JURY TRIAL.  BORROWER, AGENT AND EACH LENDER ACKNOWLEDGE
THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE
WAIVED UNDER CERTAIN CIRCUMSTANCES.  TO THE EXTENT PERMITTED BY LAW, EACH PARTY,
AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF
THEIR CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT, WAIVE ANY
RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR
ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE INDEBTEDNESS.






[Signatures on following page(s).
44

--------------------------------------------------------------------------------


This Agreement was executed as of the date first written above.


 
AGENT:
BORROWER:
 
 
ZB, N.A. dba California Bank & Trust
OWENS REALTY MORTGAGE, INC.,
successor by merger to California Bank & Trust
a Maryland corporation
 
 
By:  /s/ Lars Hens
By: /s/ Bryan H. Draper
Name:  Lars Hens
Name:  Bryan H. Draper
Title:  Executive Vice President
Title:  Chief Executive Officer and President
 
 
 
 

 
LENDERS:
 
 
 
ZB, N.A. dba California Bank & Trust,
 
successor by merger to California Bank & Trust
 
 
 
By:  /s/ Lars Hens
Address:  456 Montgomery Street, 23rd Floor
Name:  Lars Hens
                   San Francisco, CA  94104
Title:  Executive Vice President
                   Facsimile No.: (415) 875-1456
 
                   Attn: Peter Hooker
 
 
 FIRST BANK       By: /s/ Randy Lee Address:  1700 North Broadway, Suite 201
Name: Randy Lee                    Walnut Creek, CA  94596 Title: Vice President
                   Attn: Randy Lee     UMPQUA BANK       By: /s/ Jim Higgins
Address:  450 Sansome Street, Floor 13 Name: Jim Higgins                   San
Francisco, CA  94111 Title: Senior Vice President                   Attn:  Jim
Higgins    




               

ACKNOWLEDGED AND AGREED:
ZB, N.A. dba California Bank & Trust,
successor by merger to California Bank & Trust




By: /s/ Lars Hens
Name:  Lars Hens
Title:  Executive Vice President
45

--------------------------------------------------------------------------------




Schedule 1


Lenders; Total Commitment – Pro Rata Share




Total Commitment:  $75,000,000.00




 
 
Commitment
 
 
Lender
Pro Rata Share
of
Total Commitment
 
 
Address/Tel/Fax/E-Mail
       
$35,000,000.00
ZB, N.A., dba California Bank & Trust
46.6666%
ZB, N.A, dba California Bank & Trust
456 Montgomery Street, 23rd Floor
San Francisco, CA  94104
Attn:  Peter Hooker
 
Tel:  415-875-1456
E-Mail:  Peter.Hooker@calbt.com
 
$20,000,000.00
First Bank
26.6666%
First Bank
1700 North Broadway, Suite 201
Walnut Creek, CA  94596
Attn:  Randy Lee
 
Tel: _____________
E-Mail: _______________
 
$20,000,000.00
Umpqua Bank
26.6666%
Umpqua Bank
450 Sansome Street, Floor 13
San Francisco, CA  94111
Attn:  Jim Higgins
 
Tel: _____________
E-Mail: _______________
 







46

--------------------------------------------------------------------------------

Execution Version 8/29/2018
Schedule 2
Information Intentionally Omitted



47

--------------------------------------------------------------------------------




Exhibit 2.3


FORM OF DISBURSEMENT REQUEST




To: Z.B., N.A. dba California Bank & Trust
456 Montgomery Street, 23rd Floor
San Francisco, CA  94104
Attn.: _______________


From: Owens Realty Mortgage, Inc.


This Disbursement Request is given pursuant to the Second Amended and Restated
Credit Agreement, dated September 4, 2018 among ZB, N.A. dba CALIFORNIA BANK &
TRUST (who also does business as California Bank & Trust, a division of ZB,
N.A.), successor by merger to California Bank & Trust ("Agent"), the financial
institutions signatory thereto from time to time ("Lenders") and Owens Realty
Mortgage, Inc. ("Borrower"), as it may have been amended, modified or
supplemented ("Agreement").  All initially capitalized terms used but not
defined in this Disbursement Request shall have the meanings assigned to such
terms in the Credit Agreement.


The undersigned hereby certifies that:


1.
I am an Authorized Officer of Borrower, and hold the following position with
Borrower: _________________________.   I am authorized to execute and deliver
this Disbursement Request to Agent on behalf of Borrower.

2.
On behalf of Borrower, I represent and warrant that the statements made in the
Compliance Certificate and Borrowing Base Certificate most recently delivered to
Agent are true, complete and correct as of the dates thereof, and that Borrower
is entitled under the Loan Documents, as of the date hereof, to receive the
disbursement requested by this Disbursement Request.

3.
On behalf of Borrower, I request that Agent disburse the sum of $_______________
to Borrower pursuant to the Agreement, in the following manner:

□ Formula Loan in the amount of $___________________.
□ Base Rate
□ Eurodollar Rate
□ Sublimit Loan in the amount of $___________________.
□ Base Rate
□ Eurodollar Rate
4.
This Disbursement Request is made and delivered to Agent on _________________.



OWENS REALTY MORTGAGE, INC.,
a Maryland corporation




By:_____________________________________
 Name:
Title:
48

--------------------------------------------------------------------------------

Execution Version 8/29/2018


Exhibit 2.5


Notice of Conversion/Continuation


49

--------------------------------------------------------------------------------

Execution Version 8/29/2018


SCHEDULE OF SUBSIDIARIES
(Section 4.10)


Subsidiary Name
State of Organization
Fictitious Business Name
Lone Star Golf, Inc.
Maryland
Auburn Valley Golf Club
Broadway & Commerce, LLC
Washington
 
Brannan Island, LLC
California
 
Tahoe Stateline Venture, LLC
California
 
Zalanta Resort at the Village, LLC
California
 
Zalanta Resort at the Village-Phase II, LLC
California
 



50

--------------------------------------------------------------------------------

Execution Version 8/29/2018
SCHEDULE OF ADDITIONAL PERMITTED LIENS
(Section 6.2)



A.
Liens on Owned Real Estate owned by Borrower (other than Primary Collateral)
that secures property acquisition loans, construction loans and long-term
financing related to that real property made to Borrower, incurred by Borrower
in the ordinary course of its business.




B.
Liens on real or personal property owned by Borrower (other than Primary
Collateral and accounts held with any Lender) (i) that are junior in priority to
a Lien in favor of Agent and Lenders; and (ii) to which Agent, in its sole and
absolute discretion, has consented in writing.



51

--------------------------------------------------------------------------------

Execution Version 8/29/2018
SCHEDULE OF DEBT
(Section 6.3)


None.




52

--------------------------------------------------------------------------------


FORM OF COMPLIANCE CERTIFICATE
(Section 5.1(c))




To: California Bank & Trust
456 Montgomery Street, 23rd Floor
San Francisco, CA  94104
Attn.: __________________


From: Owens Realty Mortgage, Inc.


This Compliance Certificate is given pursuant to Section 5.1(c) of the Second
Amended and Restated Credit Agreement, dated September 4, 2018 between
California Bank & Trust ("Agent") and Owens Realty Mortgage, Inc. ("Borrower"),
as it may have been amended, modified or supplemented ("Credit Agreement").  All
initially capitalized terms used but not defined in this Compliance Certificate
shall have the meanings assigned to such terms in the Credit Agreement.


The undersigned hereby certifies that:


1. I am an Authorized Officer of Borrower, and hold the following position with
Borrower: _________________________.   I am authorized to execute and deliver
this Certificate to Agent on behalf of Borrower.
2. I have reviewed and am familiar with the terms of the Credit Agreement and
the other Loan Documents and have made, or caused to be made under my
supervision, a detailed review of the transactions and condition (financial and
otherwise) of Borrower during the accounting period covered by the attached
financial statements.
3. Attached hereto are the following [check as applicable]:
____ Consolidated financial statements of Borrower for and as of its fiscal year
ending _________________, containing the balance sheet of Borrower for and as of
the close of such fiscal year, statements of income, expenses and retained
earnings and a statement of cash flows of Borrower for such fiscal year, and
such other comments and financial details as are usually included in similar
reports, prepared in accordance with GAAP, all of which are true, complete and
correct to the best of my knowledge, and which have been audited by and are
accompanied by a report and opinion of an independent certified public
accountant.
____ Internally prepared consolidated financial statements of Borrower for and
as of its fiscal quarter ending ___________________, containing the balance
sheet of Borrower as of the end of such quarter, statements of income, expenses
and retained earnings and a statement of cash flows for Borrower for such
quarter and for the portion of the fiscal year of Borrower through the end of
the period then ending, and such other comments and financial details as are
usually included in similar reports, prepared in accordance with GAAP, all of
which are true, complete and correct to the best of my knowledge.
4. The review described in paragraph 2 above did not disclose, and, to the best
of my knowledge, there existed no condition, event or occurrence which
constituted a Default or Event of Default during, or at the end of, the
accounting period covered by the attached financial statements, and there exists
no condition, event or occurrence which constitutes a Default or Event of
Default as of the date of this Compliance Certificate, except as set forth in
paragraph 5, below.
5. Describe any exceptions to paragraph 4 hereof by listing, in detail and with
specific reference to specific sections of the Credit Agreement or applicable
Loan Document, the nature of the condition, event or occurrence, the period
during which it has existed and the actions that Borrower and/or any other Loan
Party has taken, is taking or proposes to take with respect to such condition,
event or circumstance.
6. The schedules attached hereto and incorporated herein by this reference set
forth the financial data and computations evidencing Borrower's compliance, or
non-compliance, with the covenants set forth in Credit Agreement Section 4(j)
(Unencumbered Liquid Assets), Section 4(k) (Debt-to-Tangible Effective Net Worth
Ratio), and Section 4(l) (Debt Service Coverage Ratio), all of which data and
computations are true and correct.
 
53

--------------------------------------------------------------------------------


 
7. This Compliance Certificate is effective and correct as of
_________________________.
8. I represent and warrant that the foregoing is true, complete and correct, and
that the information reflected in this Compliance Certificate and the
attachments complies with the representations and warranties contained in the
Credit Agreement and the other Loan Documents.
9. This Compliance Certificate, together with the financial statements and the
computations set forth in the schedules attached hereto are made and delivered
to Agent on _________________.


OWENS REALTY MORTGAGE, INC.,
a Maryland corporation




By:_____________________________________
Name:
Title:


54

--------------------------------------------------------------------------------


Schedule to Compliance Certificate
As of:________________
Financial Covenants
I Liquid Assets (per Credit Agreement Section 5.13)
Unencumbered Liquid Assets ___________
Requirement: Not less than $3,500,000
In Compliance? Yes/No


II Debt-To-Tangible Net Worth Ratio (Section 5.14)
A.
Debt ___________

B.
Tangible Net Worth ___________

C.
Ratio of-A to B ___________

Requirement:  Not to exceed 0.60 to 1
In compliance? Yes/No


III Debt Service Coverage Ratio (Section 5.15)
A.
EBITDA (for the period beginning ____ and ending________) ___________

B.
Debt Service

1.
Total Interest Expense (per financial statement) ___________

2.
Less interest expense excluded (as defined) ___________

3.
Net Interest Expense ( B 1 less B 2) ___________

4.
Current Maturity of Long Term Debt (per financial statement) at ___________

5.
Less excluded items

(a) principal amounts due at maturity intended to be refinanced __________
(b) outstanding amounts on lines of credit if included in B 4). ___________
6.
Net Current Maturity of Long Term Debt (B 4 less B 5 (a&b) ___________

7.
Applicable Current Maturity of Long Term Debt (B 6 times B 7)___________

Ratio of A to B 8 ___________
Requirement not less than 1.75 to 1.0
In Compliance?  Yes/No
55

--------------------------------------------------------------------------------


FORM OF BORROWING BASE CERTIFICATE
(Section 5.1(d))


To: ZB, N.A. dba California Bank & Trust
456 Montgomery Street, 23rd Floor
San Francisco, CA  94104
Attn.: __________________




From: Owens Realty Mortgage, Inc.




This Borrowing Base Certificate is given pursuant to Section 5.1(d) of the
Second Amended and Restated Credit Agreement, dated  September 4, 2018 among ZB,
N.A. dba CALIFORNIA BANK & TRUST (who also does business as California Bank &
Trust, a division of ZB, N.A.), successor by merger to California Bank & Trust
("Agent"), the financial institutions from time to time signatory thereto
("Lenders") and Owens Realty Mortgage, Inc. ("Borrower"), as it may have been
amended, modified or supplemented (the "Agreement").  All initially capitalized
terms used but not defined in this Borrowing Base Certificate shall have the
meanings assigned to such terms in the Agreement.


The undersigned hereby certifies that:
1. I am an Authorized Officer of Borrower, and hold the following position with
Borrower: _________________________.  I am authorized to execute and deliver
this Certificate to Agent on behalf of Borrower.
2. I have reviewed and am familiar with the terms of the Agreement, the other
Loan Documents, and have made, or caused to be made under my supervision, a
detailed review of the transactions and condition of Borrower, the Eligible Loan
Notes, the Eligible Sublimit Loan Notes, and the Eligible Owned Real Estate.
3. Each of the following is an Eligible Loan Note, with a statement of the
current outstanding principal balance and Appraised Value of the real property
securing the Eligible Loan Note:

 
Note
Outstanding Principal Balance of Note
Appraised Value of Real Property Securing Note
Borrowing Availability (Lesser of 75% of Outstanding Principal Balance of Note
and 50% of Appraised Value of Real Property Securing Note)
a.
       
b.
       



4. Each of the following is an Eligible Sublimit Loan Note, with a statement of
the current outstanding principal balance and Appraised Value of the real
property securing the Eligible Sublimit Loan Note:

 
Note
Outstanding Principal Balance of Note
Appraised Value of Real Property Securing Note
Borrowing Availability (Lesser of 50% of Outstanding Principal Balance of Note
and 35% of Appraised Value of Real Property Securing Note)
a.
       
b.
       



Each of the Eligible Sublimit Loan Notes satisfies all of the requirements set
forth in the definition in the Agreement.
 
56

--------------------------------------------------------------------------------



 
5. Each of the following is an Eligible Owned Real Estate, with a statement of
its Appraised Value:

 
Property
Appraised Value
Borrowing Availability (50% of Appraised Value)
a.
     
b.
     

Each parcel of the Eligible Owned Real Estate satisfies all of the requirements
set forth in the definition in the Agreement.
The aggregate amount of borrowing availability based on Eligible Loan Notes is
$_________________,
The aggregate amount of borrowing availability based on Eligible Owned Real
Estate is $____________.
6. Under the Agreement, the maximum amount that may be borrowed from Lenders
(including from Swingline Lender with respect to Swingline Loans) is
$_________________, consisting of the lesser of (a) $75,000,000.00 or (b) the
sum of (i) the borrowing availability under the Eligible Loan Notes in the
amount set forth above plus (ii) the borrowing availability under the Eligible
Owned Real Estate in the amount set forth above plus (iii) the borrowing
availability under the Eligible Sublimit Loan Notes in the amount of
$__________________.
7. The current outstanding principal balance owed by Borrower to Lenders
(including to Agent with respect to any Swingline Loan and to Lenders under any
Sublimit Loans) under the Agreement is $___________________.
8. The current outstanding principal balance owed by Borrower to Lenders
(including to Swingline Lender with respect to any Swingline Loan) under the
Agreement is $___________________.
9. The remaining borrowing availability under the Agreement is
$___________________.
10. I represent and warrant that the foregoing is true, complete and correct as
of the date hereof, and that the information reflected in this Borrowing Base
Certificate complies with the representations and warranties contained in the
Credit Agreement and the other Loan Documents.
11. The calculations in this Borrowing Base Certificate are as of
_________________.
12. This Borrowing Base Certificate is made and delivered to Agent on
_________________.
OWENS REALTY MORTGAGE, INC.,
a Maryland corporation




By:_____________________________________
Name:
Title:
57

--------------------------------------------------------------------------------

Execution Version 8/29/2018
EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION
(Section 9.5(b)(iv))


58

--------------------------------------------------------------------------------


EXHIBIT B
FORM OF PLEDGE AGREEMENT


PLEDGE AGREEMENT
(Real Property Secured Note)
THIS PLEDGE AGREEMENT ("Agreement") is made as of __________________, by Owens
Realty Mortgage, Inc., a Maryland corporation ("Pledgor") in favor of ZB, N.A.
dba CALIFORNIA BANK & TRUST (who also does business as California Bank & Trust,
a division of ZB, N.A.), successor by merger to California Bank & Trust, as
administrative agent ("Agent") for and representative of (together with its
successors and/or assigns and any replacement) the lenders (each a "Lender" and
collectively, "Lenders") from time to time party to the Credit Agreement (as
defined below).
RECITALS


Lenders have agreed to make loans (the "Loan") to Pledgor, in the amount of
Seventy Five Million Dollars ($75,000,000.00)(which may increase under certain
conditions as set forth in the Credit Agreement) evidenced by, among other
documents and agreements, a Second Amended and Restated Credit Agreement, dated
September 4, 2018 (as modified, renewed, consolidated, increased, extended or
otherwise amended at any time, and from time to time and any addendum thereto,
the "Credit Agreement"), provided, among other things, that Pledgor secures the
Loan with certain collateral including that certain promissory note dated
________________, _____, by _______________________________________ ("Payor") to
the order of Pledgor in the original principal amount of
____________________________________ Dollars ($__________) (the "Note"), and
assigns to Agent the deed of trust (the "Deed of Trust") securing the Note,
executed by _________________, dated _______________ and recorded
_________________, _____, as Document No. __________________, of Official
Records, in the Office of the ________________ County Recorder, State of
_________________, the Absolute Assignment of Rents and Leases (the
"Assignment") dated ___________ and recorded _________________, _____, as
Document No. __________________, of Official Records, in the Office of the
________________ County Recorder, State of _________________, the Security
Agreement securing the Note executed by Payor, dated ______________  (the
"Security Agreement"), the UCC Financing Statement recorded ___________, as
Instrument No. __________, of Official Records, in the Office of the ___________
County Recorder, State of California (the "UCC Fixture Filing") and the UCC
Financing Statement filed ________ as Instrument No. ____________ with the
California Secretary of State (the "UCC Filing") as additional security for and
not in repayment of the Loan.
The term "Loan Documents," as used herein has the same meaning as ascribed to
that term in the Credit Agreement.
NOW, THEREFORE, Pledgor and Agent agree as follows:
1. Pledge of Note.
(a) Pledgor hereby pledges, assigns and delivers to Agent, on behalf of and for
the ratable benefit of the Lenders, and grants to Agent in such capacity, a
security interest in the Note, Deed of Trust, the Assignment, the Security
Agreement, the UCC Fixture Filing and the UCC Filing and all documents and
agreements executed in connection therewith, together with all proceeds and
substitutions thereof, all cash, stock and other moneys and property paid
thereon, and all other cash and noncash proceeds of the foregoing (all
hereinafter called the "Pledged Collateral"), as security for the prompt
performance of all of Pledgor's obligations under the Loan and the Loan
Documents.
(b) The term "Pledged Collateral" also includes any securities, instruments or
distributions of any kind issuable, issued or received by Pledgor upon
conversion of, in respect of, or in exchange for any other Pledged Collateral,
including, but not limited to, interest or other distributions of any kind upon
or with respect to the Pledged Collateral.
(c) The Note, duly endorsed by Pledgor in blank, has been delivered by Pledgor
to Agent.  A Collateral Assignment of Deed of Trust, duly executed and
acknowledged in a form acceptable to Agent, has been delivered by Pledgor to
Agent.  Agent is authorized to record the Collateral Assignment of Deed of Trust
in the Official Records of __________________ County, State of ___________, at
any time whether or not an Event of Default has occurred.  Upon the occurrence
of an Event of Default, Agent may effect the transfer of the Pledged Collateral
into the name of Agent or such third party as Agent specifies.
 
59

--------------------------------------------------------------------------------


 
2. Representations, Warranties and Covenants.  Pledgor represents and warrants
to and covenants with Agent and Lenders that:
(a) The Pledged Collateral is owned by Pledgor free and clear of any security
interests, liens, encumbrances, options or other restrictions or interests other
than in favor of Agent on behalf of Lenders.
(b) Pledgor has full power and authority to create a first priority lien on the
Pledged Collateral in favor of Agent and no disability or contractual obligation
exists which would prohibit Pledgor from pledging the Pledged Collateral
pursuant to this Agreement.  Pledgor will not assign, create or permit to exist
any other claim to, lien or encumbrance upon, or security interest in any of the
Pledged Collateral, and will not permit Payor's rights in the Pledged Collateral
to be reached by attachment, levy, garnishment or other judicial process.
(c) The Pledged Collateral is not the subject of any present or threatened
defense, offset, counterclaim, suit, action, arbitration, administrative or
other proceeding, and Pledgor knows of no reasonable grounds for the institution
of any such proceedings.  The Payor's obligations under the Pledged Collateral
are not subject to any present or threatened defense, offset, counterclaim,
suit, action, arbitration, administrative or other proceeding, claim for
credits, allowances, or adjustments, and Pledgor knows of no reasonable grounds
for the institution of any such proceedings.
(d) The documents that constitute the Pledged Collateral are enforceable, due
and payable as stated in those documents.
(e) The Pledged Collateral does not evidence or reflect financing made for any
of the following purposes, and the loan was not used for any of the following
purposes: a land loan, a single purpose property loan, an acquisition and
development loan, or a construction loan.
(f) All payments payable under the Note are either current or not more than 60
days past due if the Note has not matured or, if the Note has matured, are not
more than 90 days past due.  Except for defaults allowed under the preceding
sentence, Payor is not now in default in any respect as to any obligations under
the Pledged Collateral.
(g) The Deed of Trust and the Security Agreement, respectively, are each a
valid, existing and enforceable first priority lien on the real property and
personal property described therein (including all improvements located thereon
with respect to the Deed of Trust).
(h) The proceeds of the loan evidenced and secured by the Pledged Collateral
have been fully disbursed, and there is no requirement for future advances
thereunder.
(i) No notice of bankruptcy, insolvency or similar proceeding involving the
Payor has been received by Pledgor.  On Pledgor's receipt of any such notice,
Pledgor will immediately give Agent written notice thereof.
(j) Pledgor has maintained and will continue to maintain accurate and complete
records and accounts of all obligations given as the Pledged Collateral, and
agrees to permit the Agent and Lenders to inspect these records and accounts at
all reasonable times, at the office where such accounts and records are
customarily kept, or at Agent's option, at the Agent's offices.  Pledgor further
agrees to submit statements of these accounts to the Agent or any Lender in any
reasonable form requested by Agent or any Lender promptly following Agent's or
such Lender's request.
(k) The current outstanding principal balance of the Note is
____________________________________________________ Dollars
($________________), and all accrued interest thereon has been paid up through
and including ____________, 20___.
All the above representations and warranties shall survive the execution,
delivery and termination of this Agreement.
3. Payment of Proceeds; Enforcement of Pledged Collateral and Deed of Trust. 
Pledgor shall cause all payments due on the Pledged Collateral to be paid
directly to Agent.  Pledgor shall cause Payor to comply with all obligations
under the Note and other Pledged Collateral and the Deed of Trust.  Pledgor
shall cooperate fully with Agent in the enforcement of the Pledged Collateral. 
Pledgor irrevocably appoints Agent its attorney-in-fact with the following
powers:
 
60

--------------------------------------------------------------------------------


 
(a) To perform any of Pledgor's obligations under this Agreement in Pledgor's
name or otherwise.
(b) To give notice of Pledgor's right to payment, to enforce that right, and to
make extension agreements with respect to it.
(c) To release persons liable on rights to payment, to compromise disputes with
those persons, and to surrender security, all as Agent determines in its sole
discretion when acting in good faith based on information known to it when it
acts.
(d) To prepare and file financing statements, continuation statements,
statements of assignment, termination statements, and the like, as necessary to
perfect, protect, preserve or release Agent's interest in the Pledged
Collateral.
(e) To endorse Pledgor's name on instruments, documents, or other forms of
payment or security that come into Agent's or any Lender's possession.
(f) To take cash in payment of obligations.
(g) To verify information concerning rights to payment by inquiry in its own
name or in a fictitious name.
(h) To prepare, execute, and deliver insurance forms; to adjust insurance
claims; to receive payment under insurance claims; and to apply such payment to
reduce Pledgor's obligations.
(i) To enforce any remedies available with respect to the Note and the other
Pledged Collateral, and to settle all claims and disputes arising in connection
with the Note and the other Pledged Collateral for amounts and upon terms that
Agent, in its sole discretion, deems appropriate.  Pledgor shall not amend the
Note or any other Pledged Collateral, or compromise or settle any claim or right
in connection therewith, without Agent's and Lender's prior written consent. 
Agent shall have the right to notify the Payor to make payments directly to the
Agent, and to take control of all of the proceeds of the Pledged Collateral, or
any part of it, and to enforce any and all of the obligations of the Payor under
the Pledged Collateral, without obligation to do so.  Agent may exercise the
rights described in this paragraph at any time, whether or not Pledgor is then
in default under this Agreement.  Pledgor shall not collect any prepayments,
fire insurance proceeds, or condemnation awards without the prior written
consent of Agent.  All cost of collection and enforcement, including attorneys'
fees and legal expenses shall be at the expense of Pledgor.  Pledgor agrees to
reimburse Agent for any costs or expenses, including attorneys' fees and legal
expenses that are incurred by Agent or Lenders in seeking to collect payments
and enforce rights under or to protect or preserve the Pledged Collateral.
4. Casualty Insurance and Condemnation Award.  All casualty insurance required
to be maintained by the Payor under the terms of the Pledged Collateral shall be
written with loss payable to the Agent.  The policies, or certificates
evidencing the policies, will be furnished to the Agent in form satisfactory to
Agent.  If the Payor and Pledgor fail to pay any premium on any such insurance,
Agent may, but shall not be required to, pay the premium and may add the amount
of the premium to the debt secured by this Agreement.  Pledgor hereby appoints
Agent as Pledgor's attorney-in-fact to endorse any draft or check that may be
available to Pledgor in order to collect the proceeds of such insurance or any
condemnation award, and any balance or proceeds remaining after payment in full
of all amounts secured by this Agreement shall be paid to Pledgor.  The amount
collected under any casualty or any other insurance policy and any condemnation
award may be applied by Agent and Lenders to any indebtedness secured by this
Agreement, in any order that Agent or such Lender may determine, or, at the
option of Agent, any or all of the entire amount collected may be released to
Pledgor.
5. Events of Default.  Each of the following shall constitute an event of
default ("Event of Default") hereunder:
 
61

--------------------------------------------------------------------------------


 
(a) The occurrence of any default or event of default under the Loan or the Loan
Documents;
(b) The breach of any provision of this Agreement by Pledgor, the failure by
Pledgor to observe or perform any of the provisions of this Agreement, or the
failure by Payor to pay any amount, or perform any obligation, due under the
Note or any other Pledged Collateral;
(c) Any warranty, representation, or statement made or furnished to Agent or any
Lender by or on behalf of Pledgor proves to have been false in any material
respect when made or furnished;
(d) Death, dissolution, termination of existence, insolvency, business failure,
appointment of a receiver for any part of the Pledged Collateral, assignment for
the benefit of creditors, or the commencement of any proceeding under any
bankruptcy or insolvency law by or against Pledgor;
(e) There is a seizure or attachment of, or a levy on all or any portion of the
Pledged Collateral.
6. Agent's Remedies Upon Default.
(a) Upon the occurrence of any Event of Default, Agent shall have the right to:
(i) declare all of the obligations and liabilities of Pledgor under this
Agreement or secured by the Pledged Collateral to become immediately due and
payable, notwithstanding any credit or extension of time allowed to Pledgor by
any instrument evidencing any of these liabilities;
(ii) exercise all such rights as a secured party under the Uniform Commercial
Code of the State of California ("Commercial Code") and as a beneficiary under
the Deed of Trust, assignee under the Assignment or secured party under the
Security Agreement as it, in its sole judgment, shall deem necessary or
appropriate, including without limitation the right to sell all or any part of
the Pledged Collateral at one or more public or private sales upon notice to
Pledgor as required by the Commercial Code, and any such sale or sales may be
made for cash, upon credit, or for future delivery, and in connection therewith,
Agent may grant options, provided that any such terms or options shall, in the
best judgment of Agent, be extended only in order to obtain the best possible
price;
(iii) terminate any obligation Lenders or Agent may have under the Loan to make
future advances;
(iv) perform any of Pledgor's obligations under this Agreement for Pledgor's
account.  Any money expended or obligations incurred in doing so, including
attorneys' fees will be charged to Pledgor and added to the indebtedness secured
by this Agreement.
(b) Agent's notice of the time and place of any public sale of Pledged
Collateral or the time on or after which a private sale or other disposition of
the Pledged Collateral will be made, shall be deemed reasonable if sent to
Pledgor in the manner described in Paragraph 12(f) below within the time
required by the Commercial Code.
(c) After the sale of any of the Pledged Collateral, Agent may deduct all
reasonable legal and other expenses and attorneys' fees for preserving,
collecting, selling and delivering the Pledged Collateral and for enforcing its
and Lender's rights with respect to the Loan and all rights that a holder of the
Note may have against the maker under the Note or the Deed of Trust, and shall
apply the residue of the proceeds to, or hold as a reserve against, the Loan in
such manner as Agent in its reasonable discretion shall determine, and shall pay
the balance, if any to Pledgor.
(d) Upon the occurrence of an Event of Default, Pledgor shall assemble all
records relating to the Pledged Collateral and make them available to Agent in
the manner Agent directs, and execute all documents and instruments on Agent's
request that Agent considers necessary or advisable to exercise its rights under
this Agreement.
 
62

--------------------------------------------------------------------------------


 
7. Power of Sale.  The power of sale and all other powers granted Pledgor in
this Agreement shall apply to all collateral of any kind or description,
including all money, negotiable instruments, bonds, stocks, and commercial
paper, credits, chooses in action, claims or demands of any kind at any time
during the existence of this Agreement deposited with or in the possession or
control of Agent or Lenders or any of their agents.
8. Substitution of Collateral.  If, with the consent of Agent, Pledgor
substitutes or exchanges other collateral, including but not limited to
securities or instruments, in the place of the Pledged Collateral described in
Paragraph 1, then all of the rights and privileges of the Agent and Lenders and
all of the obligations of Pledgor under this Agreement shall be applied to the
substituted or exchanged collateral, and shall be the same in all respects as
the rights, privileges, and obligations concerning the collateral originally
pledged.
9. Agent's Duties.  Neither Agent nor Lenders shall have any duty or liability
for the Pledged Collateral except for the exercise of reasonable care of the
Pledged Collateral while it is in Agent's or any Lender's possession.
10. Waivers, Indemnification.
(a) Waivers.  Pledgor waives demand, protest, notice of protest, notice of
default or dishonor, notice of payment and nonpayment, notice of any default,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of accounts, documents, instruments, chattel paper, and guarantees at any time
held by Agent or any Lender on which Pledgor may in any way be liable.  Pledgor
waives any right to require Agent and Lenders to (1) proceed against any person,
(2) proceed against or exhaust any collateral, or (3) pursue any other remedy in
Agent's or Lender's power.  Pledgor also waives any defense arising from any
disability or other defense of any other Pledgor or any other person, or by
reason of the cessation from any cause whatsoever of the liability of any other
Pledgor or any other person.  Pledgor authorizes Agent, without affecting the
security interest granted herein or Agent's rights hereunder, to (1) take and
hold security, other than the Pledged Collateral, for the payment of the
indebtedness or any part of the indebtedness, and exchange, enforce, waive, and
release the Pledged Collateral or any part of it or any other security, and
(2) release or substitute any other Pledgor.
(b) Indemnification.  Pledgor agrees to defend, indemnify and hold harmless
Agent, each Lender and their officers, employees, and agents (each an
"Indemnified Party") against: (i) all obligations, demands, claims, and
liabilities claimed or asserted by any other party in connection with the
transactions contemplated by this Agreement, and (ii) all losses or expenses in
any way suffered, incurred, or paid by Agent or any Lender as a result of or in
any way arising out of, following, or consequential to transactions between
Agent and/or Lenders and Pledgor whether under this Agreement, or otherwise
(including without limitation attorneys' fees and expenses), provided, however,
such indemnity shall not apply to any particular Indemnified Party to the extent
that the loss is caused by or arises out of the gross negligence or willful
misconduct of that Indemnified Party.
(c) Satisfaction of Obligation.  On the satisfaction of all obligations of
Pledgor to Agent and Lenders under the Loan and this Agreement, Agent shall
(1) return to Pledgor the Pledged Collateral and all other documents and
securities given as collateral under this Agreement, (2) endorse all instruments
to Pledgor or Pledgor's order and (3) execute in recordable form and deliver to
Pledgor an assignment of the Deed of Trust in favor of Pledgor.
11. Choice of Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California, without regard to
principles of conflicts of law.
12. General Provisions.
(a) Successors and Assigns.  This Agreement shall bind and inure to the benefit
of the respective successors and permitted assigns of each of the parties;
provided, however, that neither this Agreement nor any rights hereunder may be
assigned by Pledgor without Agent's prior written consent, which consent may be
granted or withheld in Agent's sole discretion.  Agent shall have the right
without the consent of or notice to Pledgor to sell, transfer, negotiate, or
grant participations in all or any part of, or any interest in Agent's or
Lenders' rights and benefits hereunder.  If Agent assigns, endorses, sells,
transfers, or hypothecates to any other person or entity the Pledged Collateral,
or any other notes, evidences of indebtedness, bonds, stocks, or other
securities deposited under this Agreement or secured or intended to be secured
by this Agreement, or any part of it, the assignment or transfer shall
automatically constitute an assignment and transfer of this Agreement and all of
the rights granted by this Agreement.  The assignee, endorsee, transferee, or
successor of Agent shall be granted and shall have all of the rights and
privileges given to Agent in accordance with the terms of this Agreement.
 
63

--------------------------------------------------------------------------------


 
(b) Time of Essence.  Time is of the essence for the performance of all
obligations set forth in this Agreement.
(c) Severability of Provisions.  Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.  In case one or
more of the provisions contained in this Agreement shall for any reason be held
invalid, illegal, or unenforceable in any respect, the invalidity, illegality,
or unenforceability of that provision shall not affect any other provision of
this Agreement, and this Agreement shall be construed as if the invalid,
illegal, or unenforceable provision had never been contained in it.
(d) Entire Agreement.  This Agreement constitutes the entire agreement of the
parties and supersedes any prior understandings or written or oral agreements
between the parties respecting the subject matter of this Agreement.  This
Agreement cannot be changed or terminated orally.
(e) Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.
(f) Notices.  Unless otherwise provided in this Agreement, all notices and other
communications by any party to the other party(ies) relating to this Agreement
shall be in writing and shall be given by personal delivery, by United States
mail, postage prepaid, by reputable overnight courier or by facsimile, and
addressed or delivered to the respective party(ies) at the addresses stated
below, or to such other addresses as such party(ies) may from time to time
specify to the other(s) in writing.  Requests for information made to Pledgor by
Agent from time to time hereunder may be made orally or in writing, at Agent's
discretion.
Pledgor Address:
Owens Realty Mortgage, Inc.
2221 Olympic Boulevard
Walnut Creek, California 94595
Facsimile No.:  (925) 935-1486
Attention: Bryan H. Draper


Agent Address:
ZB, N.A. dba California Bank & Trust
456 Montgomery Street, 23rd Floor
San Francisco, California 94104
Facsimile No.:  (415) 875-1456
Attention:  Executive Vice President


(g) Information to Lender Related Parties.  Pledgor agrees that Agent and each
Lender may provide any financial or other information, data or material in
Agent's possession relating to Pledgor, the Loan, this Agreement or the Pledged
Collateral, to Agent's or such Lender's parent, affiliate, subsidiary,
attorneys, accountants, participants or service providers, without further
notice to Pledgor.
(h) Joint and Several Obligations.  If Pledgor consists of more than one person,
the obligations of Pledgor shall be the joint and several obligations of all
such persons.  Any married person who executes this Agreement agrees that
recourse may be had against his or her separate property for satisfaction of his
or her obligations hereunder.  When the context and construction so require, all
words used in the singular herein shall be deemed to have been used in the
plural and the masculine shall include the feminine and neuter and vice versa.
(i) No Waiver.  No delay or omission by Agent or Lenders in exercising any right
or remedy arising from any default of Pledgor shall be construed as a waiver of
such default or as an acquiescence therein, nor shall any single or partial
exercise thereof preclude any further exercise thereof.  Agent may, at its
option, waive any of the conditions herein and any such waiver shall not be
deemed the waiver of Agent's or Lender's rights hereunder which shall be deemed
to have been made in pursuance of this Agreement and not in modification
thereof.  The waiver of any Event of Default shall not be construed to be a
waiver of or acquiescence in or consent to any preceding or subsequent Event of
Default.
 
64

--------------------------------------------------------------------------------


 
(j) Collection Costs.  Pledgor shall promptly pay Agent without demand all
reasonable attorneys' fees and all costs and other expenses paid or incurred by
Agent or Lender in enforcing or exercising its rights or remedies created by,
connected with or provided in this Agreement, and payment thereof shall be
secured by the Pledged Collateral.
(k) Document Imaging. Each of Lenders and Agent shall be entitled, in its sole
discretion, to image or make copies of all or any selection of the agreements,
instruments, documents, and items and records governing, arising from or
relating to any of Pledgor's loans, including, without limitation, this
Agreement and any documents and agreements executed in connection with this
Agreement, and Lenders and Agent may destroy or archive the paper originals. 
The parties hereto (i) waive any right to insist or require that Lender produce
paper originals, (ii) agree that such images shall be accorded the same force
and effect as the paper originals, (iii) agree that Lenders and Agent are
entitled to use such images in lieu of destroyed or archived originals for any
purpose, including as admissible evidence in any demand, presentment or other
proceedings, and (iv) further agree that any executed facsimile (faxed),
scanned, or other imaged copy of this Agreement or any documents and agreements
executed in connection with this Agreement shall be deemed to be of the same
force and effect as the original manually executed document.
(l) Waiver of Jury Trial.  AGENT AND PLEDGOR ACKNOWLEDGE THAT THE RIGHT TO TRIAL
BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN
CIRCUMSTANCES.  TO THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR
HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR CHOICE, KNOWINGLY
AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT, WAIVE ANY RIGHT TO TRIAL BY JURY
IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN
ANY WAY RELATED TO, THIS AGREEMENT OR THE LOAN.
(m) Captions.  The captions used in this Agreement are for convenience of
reference only and shall not be considered in the construction or interpretation
of any provision of this Agreement.
(n) Agent.  ZB, N.A. dba California Bank & Trust, has been appointed to act as
Agent hereunder by lenders under the Credit Agreement.  Written notice of
resignation by Agent or removal pursuant to the Credit Agreement shall also
constitute notice of resignation or removal as Agent under this Agreement; and
appointment of a successor administrative Agent pursuant to the Credit Agreement
shall also constitute appointment of a successor Agent under this Agreement. 
Upon the acceptance of any appointment as Agent under the Credit Agreement by a
successor administrative Agent, that successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent under this Agreement, and the retiring Agent under this Agreement
shall promptly (a) transfer to such successor Agent all sums and other items of
collateral, if any, held hereunder, together with all records and other
documents necessary or appropriate in connection with the performance of the
duties of the successor Agent under this Agreement, and (b) execute (if
necessary) and deliver to such successor Agent such amendments, substitutions or
modifications to this Agreement, financing statements, if any, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Agent of the security interests created hereunder,
whereupon such retiring Agent shall be discharged from its duties and
obligations under this Agreement.  After any retiring Agent's resignation or
removal hereunder as Agent, the provisions of this Agreement shall inure to its
benefit as to any actions taken or omitted to be taken by it under this
Agreement while it was Agent hereunder.
[Continued on following page]
65

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Pledge Agreement (Real
Property Secured Note) as of the date first set forth above.
AGENT:
PLEDGOR:
   
ZB, N.A. dba CALIFORNIA BANK & TRUST (who also does business as California Bank
& Trust, a division of ZB, N.A.), successor by merger to California Bank &
Trust, as Agent

By: ___________________________
        Lars Hens
        Executive Vice President
OWENS REALTY MORTGAGE, INC.,
a Maryland corporation

By: _______________________________
        Bryan H. Draper
        Chief Executive Officer
   





66